--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION VERSION

--------------------------------------------------------------------------------

EXPLANATORY NOTE: THIS EXHIBIT 10.1 IS BEING FILED FOR THE SOLE
PURPOSE OF INCLUDING THE EXHIBITS AND SCHEDULES TO THE CREDIT AGREEMENT
 
FIVE YEAR
REVOLVING CREDIT AGREEMENT


Dated as of August 3, 2006,
among
SOUTH JERSEY GAS COMPANY
as Borrower


and
THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO


and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent


and


CITIZENS BANK OF PENNSYLVANIA,
JPMORGAN CHASE BANK, N.A., and
PNC BANK, NATIONAL ASSOCIATION,
As Co-Syndication Agents




Arranged by:


WACHOVIA CAPITAL MARKETS, LLC,
Sole Lead Arranger and Sole Book Manager
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

   
Page
     
ARTICLE I DEFINITIONS
1
SECTION 1.01
Certain Defined Terms.
1
SECTION 1.02
Computation of Time Periods.
16
SECTION 1.03
Accounting Terms.
16
SECTION 1.04
Internal References.
16
     
ARTICLE II LOANS
17
SECTION 2.01
Revolving Loans.
17
SECTION 2.02
Swingline Loans.
17
SECTION 2.03
Procedure for Advances of Loans.
19
SECTION 2.04
Competitive Bid Loans.
21
SECTION 2.05
Fees.
24
SECTION 2.06
Reduction of Commitments.
24
SECTION 2.07
Prepayment of Loans.
25
SECTION 2.08
Increase in Commitment.
26
SECTION 2.09
Evidence of Debt; Notes.
27
SECTION 2.10
Interest Rates.
28
SECTION 2.11
Additional Interest on LIBOR Rate Loans.
30
SECTION 2.12
Interest Rate Determination.
30
SECTION 2.13
Voluntary Conversion of Loans.
31
SECTION 2.14
Increased Costs.
31
SECTION 2.15
Illegality.
32
SECTION 2.16
Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by
the Administrative Agent.
32
SECTION 2.17
Net of Taxes, Etc.
33
     
ARTICLE III LETTER OF CREDIT FACILITY
37
SECTION 3.01
L/C Commitment.
37
SECTION 3.02
Procedure for Issuance of Letters of Credit.
37
SECTION 3.03
Commissions and Other Charges.
38
SECTION 3.04
L/C Participations.
38
SECTION 3.05
Reimbursement Obligation of the Borrower.
39
SECTION 3.06
Obligations Absolute.
40
     
ARTICLE IV CONDITIONS PRECEDENT
41
SECTION 4.01
Conditions Precedent to the Execution and Delivery of this Agreement.
41
SECTION 4.02
Additional Conditions Precedent.
43
SECTION 4.03
Reliance on Certificates.
44
     
ARTICLE V REPRESENTATIONS AND WARRANTIES
45
SECTION 5.01
Representations and Warranties of the Borrower.
45



 
i

--------------------------------------------------------------------------------

 


ARTICLE VI COVENANTS OF THE COMPANY
49
SECTION 6.01
Affirmative Covenants.
49
SECTION 6.02
Negative Covenants.
51
SECTION 6.03
Reporting Requirements.
52
SECTION 6.04
Financial Covenants.
54
     
ARTICLE VII EVENTS OF DEFAULT
55
SECTION 7.01
Events of Default.
55
SECTION 7.02
Upon an Event of Default.
57
SECTION 7.03
Rights and Remedies Cumulative; Non-Waiver; Etc.
57
     
ARTICLE VIII THE ADMINISTRATIVE AGENT
59
SECTION 8.01
Appointment.
59
SECTION 8.02
Delegation of Duties.
59
SECTION 8.03
Exculpatory Provisions.
59
SECTION 8.04
Reliance by Administrative Agent.
59
SECTION 8.05
Notice of Default.
60
SECTION 8.06
Non-Reliance on Administrative Agent and Other Lenders.
60
SECTION 8.07
Indemnification.
61
SECTION 8.08
Administrative Agent in Its Individual Capacity.
61
SECTION 8.09
Successor Administrative Agent.
61
SECTION 8.10
Issuing Lender.
62
SECTION 8.11
Notices; Actions Under Loan Documents.
62
     
ARTICLE IX MISCELLANEOUS
63
SECTION 9.01
Amendments, Etc.
63
SECTION 9.02
Notices, Etc.
63
SECTION 9.03
No Waiver; Remedies.
64
SECTION 9.04
Set-off.
64
SECTION 9.05
Indemnification.
65
SECTION 9.06
Liability of the Lenders.
66
SECTION 9.07
Costs, Expenses and Taxes.
66
SECTION 9.08
Binding Effect.
67
SECTION 9.09
Assignments and Participation.
67
SECTION 9.10
Severability.
71
SECTION 9.11
Governing Law.
71
SECTION 9.12
Headings.
71
SECTION 9.13
Submission To Jurisdiction; Waivers.
71
SECTION 9.14
Acknowledgments.
71
SECTION 9.15
Waivers of Jury Trial.
72
SECTION 9.16
Confidentiality.
72
SECTION 9.17
Execution in Counterparts.
73



 
ii

--------------------------------------------------------------------------------

 


EXHIBITS
     
Exhibit A-1
 
Form of Revolving Loan Note
Exhibit A-2
 
Form of Swingline Note
Exhibit A-3
 
Form of Competitive Bid Note
Exhibit B-1
 
Form of Competitive Bid Request
Exhibit B-2
 
Form of Competitive Bid
Exhibit C
 
Form of Notice of Borrowing
Exhibit D
 
Form of Notice of Swingline Borrowing
Exhibit E
 
Form of Notice of Account Designation
Exhibit F
 
Form of Notice of Conversion
Exhibit G
 
Form of Opinion of Counsel to the Borrower
Exhibit H
 
Form of Assignment and Acceptance
Exhibit I
 
Form of Compliance Certificate
Exhibit J
 
Form of Extension Letter
     
SCHEDULES
     
Schedule I
 
Lenders, Applicable Lending Offices, Commitments and Initial Commitment
Percentages
Schedule II
 
Ownership
Schedule III
 
Existing Letters of Credit
Schedule IV
 
First Mortgage Notes



 
iii

--------------------------------------------------------------------------------

 


FIVE YEAR
REVOLVING CREDIT AGREEMENT


This FIVE YEAR REVOLVING CREDIT AGREEMENT (as it may be amended, supplemented or
otherwise modified in accordance with the terms hereof at any time and from time
to time, this “Agreement”) dated as of August 3, 2006, is among SOUTH JERSEY GAS
COMPANY, a New Jersey corporation (the “Borrower”), the several banks and other
financial institutions from time to time parties to this Agreement (each a
“Lender” and collectively, the “Lenders”), and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association organized and existing under the
laws of the United States of America (“Wachovia”), as administrative agent for
the Lenders hereunder (in such capacity, together with its successors and
permitted assigns in such capacity, the “Administrative Agent”).


PRELIMINARY STATEMENTS
WHEREAS, the Borrower has requested that the Lenders make revolving credit loans
to the Borrower and issue or participate in letters of credit for the account of
the Borrower, for the refinance of existing Indebtedness and for working capital
and general corporate purposes of the Borrower and its Subsidiaries, in an
aggregate principal amount of up to $100,000,000 at any one time outstanding,
which may be increased to $150,000,000 pursuant to the terms of this Agreement;
and


WHEREAS, the Lenders are willing, on the terms and subject to the conditions set
forth in this Agreement, to extend credit under this Agreement as more
particularly hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:


ARTICLE I
DEFINITIONS


SECTION 1.01    Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):


“Additional Commitment Lender” has meaning assigned to that term in Section
2.18(d)(iii).


“Administrative Agent” has the meaning assigned to that term in the preamble
hereto.


“AML and Anti-Terrorist Acts” has the meaning assigned to that term in Section
6.01(k).


 
1

--------------------------------------------------------------------------------

 


“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another entity if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such entity, whether through the ownership of
voting securities, by contract, or otherwise.


“Agreement” means this Five Year Revolving Credit Agreement, as it may be
amended, supplemented or otherwise modified in accordance with the terms hereof
at any time and from time to time.


“Anniversary Date” has the meaning assigned to that term in Section 2.18(a).


“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses, and permits of any Governmental Authority and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
judicial or quasi–judicial tribunal (including, without limitation, those
pertaining to health, safety, the environment or otherwise).


“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified as such opposite its name on Schedule I hereto or in the
Assignment and Acceptance pursuant to which it became a Lender, or such other
office of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent.


“Applicable Margin” means, for Loans made to, and Utilization Fees and Letter of
Credit Commissions payable by, the Borrower on any date, the rate per annum as
set forth below, determined by reference to the Senior Debt Ratings:


Level
 
Debt Rating
Facility Fee
 
Applicable Base Rate Margin
Applicable LIBOR Margin
 
Utilization Fee
I
Greater than or equal to
A-/A3
0.080%
0.000%
0.220%
0.050%
II
BBB+/Baa1
0.090%
0.000%
0.260%
0.050%
III
BBB/Baa2
0.100%
0.000%
0.350%
0.050%
IV
BBB-/Baa3
0.125%
0.000%
0.500%
0.050%
V
Less than BBB-/Baa3 or no rating
0.175%
0.000%
0.575%
0.050%



Any change in the Applicable Margin will be effective as of the date on which
the applicable Selected Rating Agency, as the case may be, announces the
applicable change in the Senior Debt Ratings.  The Borrower shall notify the
Administrative Agent in writing promptly after becoming aware of any change in
the Senior Debt Ratings.


 
2

--------------------------------------------------------------------------------

 


For purposes of the foregoing, (i) if the Senior Debt Ratings established or
deemed to have been established by the Selected Rating Agencies shall fall
within different “Levels” and the ratings differential is one level, the higher
rating will apply; (ii) if the Senior Debt Ratings established or deemed to have
been established by the Selected Rating Agencies shall fall within different
“Levels” and the ratings differential is two levels or more, the level one below
the higher of the two ratings will apply; (iii) if only one of the Selected
Rating Agencies maintains Senior Debt Ratings, then, notwithstanding anything
herein to the contrary, the rating of such single rating agency will apply until
such time as the second Selected Rating Agency maintains Senior Debt Ratings;
and (iv) if the rating system of Moody’s, S&P or Fitch shall change, or if
Moody’s, S&P or Fitch shall cease to be in the business of rating corporate debt
obligations, the Borrower, the Administrative Agent and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from Moody’s, S&P or Fitch, and, pending
the effectiveness of any such amendment, the Senior Debt Ratings shall be
determined by reference to the Senior Debt Ratings most recently in effect prior
to such change or cessation.


“Applicable Rate” means:


(a)           in the case of each Base Rate Loan, a rate per annum equal at all
times to the sum of the Base Rate plus the Applicable Base Rate Margin in effect
from time to time;


(b)           in the case of each LIBOR Rate Loan comprising part of the same
Loan, a rate per annum during each Interest Period equal at all times to the sum
of the LIBOR Base Rate for such Interest Period plus the Applicable LIBOR Margin
in effect from time to time during such Interest Period;


(c)           in the case of each Swingline Loan, a rate per annum equal for
each day that any such Swingline Loan is outstanding to either (i) the daily
LIBOR rate (as determined by the Administrative Agent) for each such day plus
the Applicable LIBOR Margin or (ii) the Prime Rate, as selected by the Borrower
in accordance with Section 2.03(a)(ii) hereof; and


(d)           in the case of each Competitive Bid Loan, a rate per annum as
determined in accordance with Section 2.04.


“Application” means an application, in the form specified by the Issuing Lender
from time to time, requesting the Issuing Lender to issue a Letter of Credit.


“Assignment and Acceptance” means an Assignment and Acceptance executed in
accordance with Section 9.09 in the form attached hereto as Exhibit H.


“Bankruptcy Code” means Title 11 of the United States Code, as now constituted
or hereafter amended.


“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall at all times be
equal to the higher of (i) the rate of interest announced publicly by
Administrative Agent in Charlotte, North Carolina, from time to time, as
Administrative Agent’s Prime Rate; and (ii) 1/2 of one percent per annum above
the Federal Funds Rate in effect from time to time.


 
3

--------------------------------------------------------------------------------

 


“Base Rate Loan” has the meaning assigned to that term in Section 2.10(a) and
shall include Revolving Loans bearing interest at the Base Rate.


“Benefited Lender” has the meaning assigned to that term in Section 9.04(b).


“Borrower” has the meaning assigned to that term in the preamble hereto.


“Business Day” means a day of the year on which (i) banks are not required or
authorized to close in Charlotte, North Carolina, (ii) the New York Stock
Exchange is not closed, and (iii) with respect to any borrowing, payment or rate
selection of a LIBOR Rate Loan, banks are not required or authorized to close in
Charlotte, North Carolina and on which dealings in Dollars are carried out in
the London interbank market.


“Capital Lease” means any lease which is required to be capitalized on a balance
sheet of the lessee in accordance with GAAP, consistently applied.


“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred interest, any limited or general partnership interest
and any limited liability company membership interest.


“Change in Control” means (a) the Parent shall cease at any time to own at least
100% of the Capital Stock having voting rights of the Borrower, or (b) the
occurrence of either of the following: (i) any entity, person (within the
meaning of Section 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or group (within the meaning of Section 13(d)(3) or 14(d)(2) of
the Exchange Act) which theretofore was beneficial owner (as defined in Rule
13d-3 under the Exchange Act) of less than 20% of the Parent’s then outstanding
common stock either (x) acquires shares of common stock of the Parent in a
transaction or series of transactions that results in such entity, person or
group directly or indirectly owning beneficially 20% or more of the outstanding
common stock of the Parent, or (y) acquires, by proxy or otherwise, the right to
vote for the election of directors, for any merger, combination or consolidation
of the Parent or any of its direct or indirect Subsidiaries, or, for any other
matter or question, more than 20% of the then outstanding voting securities of
the Parent; or (ii) 20% or more of the directors of the board of directors of
the Parent fail to consist of Continuing Directors.


“Closing Date” means August 3, 2006.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.


“Commitment” means (i) with respect to the Lenders, the aggregate amount of the
Commitments of the Lenders as set forth on Schedule I, and (ii) with respect to
a Lender, the amount of the Commitment of such Lender as set forth on Schedule
I, as such amounts may be otherwise reduced in accordance with Section 2.06 or
increased pursuant to Section 2.08 or otherwise modified in accordance with
Section 9.09.  “Commitments” means the total of the Lenders’ Commitments.


 
4

--------------------------------------------------------------------------------

 


“Commitment Percentage” means for each Lender, a fraction (expressed as a
decimal) the numerator of which is the Commitment of such Lender at such time
and the denominator of which are the Commitments of all of the Lenders at such
time.  The initial Commitment Percentage of each Lender is set out on Schedule
I.


“Competitive Bid” means an offer by a Lender to make a Competitive Bid Loan to
the Borrower pursuant to the terms of Section 2.04 hereof.


“Competitive Bid Loan” means a loan made by a Lender to the Borrower in its
discretion pursuant to the provisions of Section 2.04 hereof.


“Competitive Bid Loan Notes” means the promissory notes of the Borrower in favor
of each Lender evidencing the Competitive Bid Loans made to the Borrower and
substantially in the form of Exhibit A-3, as such promissory notes may be
amended, modified, supplemented or replaced from time to time.


“Competitive Bid Rate” means, as to any Competitive Bid made by a Lender to the
Borrower in accordance with the provisions of Section 2.04 hereof, the rate of
interest offered by the Lender making the Competitive Bid.


“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in the form of Exhibit B-1.


“Competitive Bid Request Fee” means $3,500 for each Competitive Bid Request made
by the Borrower, payable to the Administrative Agent for its account.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit I.


“Consenting Lender” has the meaning assigned to that term in Section 2.18(d).


“Consolidated” means, when used with reference to any accounting term, the
amount described by such accounting term, determined on a consolidated basis in
accordance with GAAP, after elimination of intercompany items.


“Consolidated Total Capitalization” means the sum of (i) Indebtedness of the
Borrower and its Consolidated Subsidiaries, plus (ii) the sum of the Capital
Stock (excluding treasury stock and capital stock subscribed for and unissued)
and surplus (including earned surplus, capital surplus, translation adjustment
and the balance of the current profit and loss account not transferred to
surplus) accounts of the Borrower and its Consolidated Subsidiaries appearing on
a consolidated balance sheet of the Borrower and its Consolidated Subsidiaries,
in each case prepared as of the date of determination in accordance with GAAP
consistent with those applied in the preparation of the financial statements
referred to in Section 4.01(f), after eliminating all intercompany transactions
and all amounts properly attributable to minority interests, if any, in the
stock and surplus of Subsidiaries.


 
5

--------------------------------------------------------------------------------

 


“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board at the time of such
nomination or election.


“Convert”, “Conversion” and “Converted” each refers to a conversion of a Loan of
one Type into a Loan of another Type pursuant to Section 2.13 or the selection
of a new, or the renewal of the same, Interest Period for a LIBOR Rate Loan
pursuant to Section 2.13.


“Current Stated Termination Date” has the meaning assigned to that term in
Section 2.18(c).


“Default” means any event or condition that would constitute an Event of Default
but for the requirement that notice be given or time elapse or both.


“Default Rate” means a per annum rate equal to 2% greater than the Base Rate.


“Disclosure Documents” means the Borrower’s Annual Report on Form 10-K for the
year ended December 31, 2005, its Quarterly Report on Form 10-Q for the quarter
ended March 31, 2006, and any Current Report on Form 8-K delivered to the
Lenders at least three (3) Business Days prior to the date of this Agreement.


“Dollar” or “$” means dollars in lawful currency of the United States of
America.


“Election Date” shall have the meaning set forth in Section 2.18(b).


“Eligible Assignee” means, with respect to any assignment of the rights,
interest and obligations of a Lender hereunder, a Person that is at the time of
such assignment (a) a commercial bank organized or licensed under the laws of
the United States or any state thereof, having combined capital and surplus in
excess of $500,000,000, (b) a commercial bank organized under the laws of any
other country that is a member of the Organization of Economic Cooperation and
Development, or a political subdivision of any such country, having combined
capital and surplus in excess of $500,000,000, (c) a finance company, insurance
company or other financial institution which in the ordinary course of business
extends credit of the type extended hereunder and that has total assets in
excess of $1,000,000,000, (d) a Lender hereunder (whether as an original party
to this Agreement or as the assignee of another Lender), (e) an Affiliate or
Subsidiary of a Lender (whether as an original party to this Agreement or as the
assignee of another Lender) hereunder that does not otherwise qualify as an
Eligible Assignee provided such Lender continues to be obligated under this
Agreement, (f) the successor (whether by transfer of assets, merger or
otherwise) to all or substantially all of the commercial lending business of the
assigning Lender, or (g) any other Person that has been approved in writing as
an Eligible Assignee by the Administrative Agent and, if no Default or Event of
Default exists and is continuing, by the Borrower.


“Environmental Laws” means any federal, state or local laws, ordinances or
codes, rules, orders, or regulations relating to pollution or protection of the
environment, including, without limitation, laws relating to hazardous
substances, laws relating to reclamation of land and waterways and laws relating
to emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment (including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata) or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollution, contaminants, chemicals, or industrial,
toxic or hazardous substances or wastes.


 
6

--------------------------------------------------------------------------------

 


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any Person which for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Code, and the regulations
promulgated and rulings issued thereunder.


“ERISA Event” means (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, unless the 30-day notice requirement with respect
thereto has been waived by the PBGC; (ii) the provision by the administrator of
any Plan of a notice of intent to terminate such Plan, pursuant to Section
4041(a)(2) of ERISA (including any such notice with respect to a plan amendment
referred to in Section 404l(e) of ERISA); (iii) the cessation of operations at a
facility in the circumstances described in Section 4062(e) of ERISA; (iv) the
withdrawal by the Borrower or an ERISA Affiliate from a Multiemployer Plan
during a plan year for which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA; (v) the failure by the Borrower or any ERISA
Affiliate to make a payment to a Plan required under Section 302 of ERISA, which
results in a lien pursuant to Section 302(f) of ERISA; (vi) the adoption of an
amendment to a Plan requiring the provision of security to such Plan, pursuant
to Section 307 of ERISA; or (vii) the institution by the PBGC of proceedings to
terminate a Plan, pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition which might reasonably constitute grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
a Plan by the PBGC.


“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.


“Event of Default” has the meaning assigned to that term in Section 7.01.


“Existing Letters of Credit” shall mean those letters of credit issued by the
Issuing Lender under the Existing Wachovia Credit Facility, which shall remain
in existence and be deemed to have been issued under this Agreement pursuant to
the terms of Section 3.01(a), as described on Schedule III attached hereto.


“Existing Wachovia Credit Facility” means that certain Three Year Revolving
Credit Agreement, dated as of August 21, 2003, among the Borrower, the Lenders
referred to therein and Wachovia Bank, National Association, as administrative
agent, evidencing a revolving credit facility in an aggregate principal amount
of $100,000,000.


 
7

--------------------------------------------------------------------------------

 


“Extension” has the meaning assigned to that term in Section 2.18(a).


“Extension Condition” has the meaning assigned to that term in Section 2.18(a).


“Extension Letter” has the meaning assigned to that term in Section 2.18(a).


“Extensions of Credit” means, as to any Lender at any time, an amount equal to
the sum of (a) such Lender’s Commitment Percentage multiplied by the aggregate
principal amount of all Revolving Loans then outstanding, (b) such Lender’s
Commitment Percentage multiplied by the aggregate principal amount of all
Competitive Bid Loans then outstanding, (c) such Lender’s Commitment Percentage
multiplied by the L/C Obligations then outstanding, and (d) such Lender’s
Commitment Percentage multiplied by the aggregate principal amount of all
Swingline Loans then outstanding.


“Facility Fee” has the meaning assigned to that term in Section 2.05(a).


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Lender of New York, or, if such rate is not so published for any day
which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.


“Final Fee Payment Date” means the date all Commitments have been terminated and
all Loans have been paid in full.
 
“First Mortgage Notes” means those First Mortgage Notes identified on Schedule
IV attached hereto, and subsequent promissory notes or other evidences of
indebtedness of the Borrower in each case secured by first mortgages on real
property owned by the Borrower or its Subsidiaries.
 
“Fitch” means Fitch Ratings, Inc.
 
“Fronting Fee” has the meaning assigned to that term in Section 3.03(b).


“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrower and its Consolidated Subsidiaries throughout the period indicated
and consistent with the prior financial practice of the Borrower and its
Consolidated Subsidiaries.


“Governmental Action” means all authorizations, consents, approvals, waivers,
exceptions, variances, orders, licenses, exemptions, publications, filings,
notices to and declarations of or with any Governmental Authority, other than
routine reporting requirements the failure to comply with which will not affect
the validity or enforceability of this Agreement or any other Loan Document or
have a material adverse effect on the transactions contemplated by this
Agreement or any other Loan Document.


 
8

--------------------------------------------------------------------------------

 


“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.


“Hazardous Materials” means any petrochemical or petroleum products, any
flammable materials, explosives, radioactive materials, hazardous materials,
hazardous wastes, hazardous or toxic substances, or related or similar
materials, asbestos or any material containing asbestos, or any other substance
or material as so defined and regulated by any Federal, state or local
environmental law, ordinance, rule, or regulation including, without limitation,
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended (42 U.S.C. Sections 9601, et seq.), the Hazardous Materials
Transportation Act, as amended (49 U.S.C. Sections 1801, et seq.), and the
Resource Conservation and Recovery Act, as amended (42 U.S.C. Sections 6901, et
seq.), and the regulations adopted and publications promulgated pursuant
thereto.


“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, swap agreement (as
defined in 11 U.S.C. § 101), interest rate or currency hedge agreement, and any
put, call or other agreement or arrangement designed to protect such Person
against fluctuations in interest rates or currency exchange rates.


“Indebtedness” means, for any Person, all obligations of such Person which in
accordance with GAAP should be classified on a balance sheet of such Person as
liabilities of such Person, and in any event shall include, without duplication,
all (i) indebtedness for borrowed money, (ii) obligations evidenced by bonds,
debentures, notes or other similar instruments, (iii) obligations to pay the
deferred purchase price of property or services, (iv) obligations as lessee
under leases which shall have been or should be, in accordance with GAAP,
recorded as capital leases, (v) obligations as lessee under operating leases
which have been recorded as off-balance sheet liabilities, (vi) obligations
under Hedging Obligations, (vii) reimbursement obligations (contingent or
otherwise) in respect of outstanding letters of credit, (viii) indebtedness of
the type referred to in clauses (i) through (vi) above secured by (or for which
the holder of such indebtedness has an existing right, contingent or otherwise,
to be secured by) any lien or encumbrance on, or security interest in, property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such indebtedness, and (ix) obligations under direct or indirect guaranties
in respect of, and obligations (contingent or otherwise) to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (i)
through (vii) above.  Notwithstanding anything to the contrary set forth above,
Capital Stock, including Capital Stock having a preferred interest, shall not
constitute Indebtedness for purposes of this Agreement.


“Information” has the meaning assigned to that term in Section 9.16(b).


 
9

--------------------------------------------------------------------------------

 


“Interest Period” has the meaning assigned to that term in Section 2.10(b).


“ISP 98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.


“Issuing Lender” means Wachovia, in its capacity as issuer of any Letter of
Credit, or any successor thereto.


“L/C Facility” means the letter of credit facility established pursuant to
Article III.


“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.05.


“L/C Participants” means the collective reference to all the Lenders other than
the Issuing Lender.


“Lenders” has the meaning assigned to that term in the preamble hereto, and, in
each case, includes their respective successors and permitted assigns, and, with
respect to Swingline Loans, the Swingline Lender.


“Letters of Credit” has the meaning assigned to that term in Section 3.01(a).


“LIBOR Lending Office” means, with respect to any Lender, the office of such
Lender specified as such opposite its name on Schedule I hereto or in the
Assignment and Acceptance pursuant to which it became a Lender (or, if no such
office is specified, its Applicable Lending Office), or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Administrative Agent.


“LIBOR Base Rate” means with respect to each day during each Interest Period
pertaining to a LIBOR Rate Loan or Competitive Bid Loan, the rate (rounded
upwards, if necessary, to the next higher 1/100th of 1%) appearing on Page 3750
of the Dow Jones Markets Service (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for Dollar
deposits with a maturity comparable to such Interest Period.  In the event that
such rate is not available at such time for any reason, then the “LIBOR Base
Rate” with respect to such LIBOR Rate Loan or Competitive Bid Loan for such
Interest Period shall be the rate per annum equal to the rate at which the
principal London office of the Administrative Agent offers to place Dollar
deposits at or about 11:00 a.m., London time, two Business Days prior to the
beginning of such Interest Period with first-class banks in the London interbank
market for delivery on the first day of such Interest Period for the number of
days comprised therein and in an amount comparable to the amount of its LIBOR
Rate Loan or Competitive Bid Loan to be outstanding during such Interest Period.


 
10

--------------------------------------------------------------------------------

 


“LIBOR Rate” means, with respect to a LIBOR Rate Loan for the relevant Interest
Period, the sum of (i) the LIBOR Base Rate (rounded upwards, if necessary, to
the next higher 1/100th of 1%) applicable to such Interest Period, plus (ii) the
Applicable LIBOR Margin, to the extent permitted by applicable law.


“LIBOR Rate Loan” has the meaning assigned to that term in Section 2.10(a) and
shall include Revolving Loans that bear interest at the LIBOR Rate.


“LIBOR Rate Reserve Percentage” of any Lender for each Interest Period for each
LIBOR Rate Loan and Competitive Bid Loan means the reserve percentage
contemplated in Section 2.11 applicable to such Lender during such Interest
Period (or if more than one such percentage shall be so applicable, the daily
average of such percentages for those days in such Interest Period during which
any such percentage shall be so applicable) under Regulation D or other
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) then applicable to such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities having
a term equal to such Interest Period.


“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, a Person or any of its Subsidiaries shall be deemed
to own, subject to a Lien, any asset that it has acquired or holds subject to
the interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.


“Loan Documents” means this Agreement, the Notes and any other document
evidencing, relating to or securing any Extension of Credit, and any other
document or instrument delivered from time to time in connection with this
Agreement, the Notes or the Extensions of Credit, as such documents and
instruments may be amended or supplemented from time to time.


“Loans” means the loans made by the Lenders pursuant to this Agreement including
Swingline Loans, Revolving Loans and Competitive Bid Loans.


“Material Adverse Change” means (a) a materially adverse change in the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of (i) the Borrower or (ii) the Borrower and its
Subsidiaries, taken as a whole, (b) any material impairment of the ability of
the Borrower to perform any of its Obligations under this Agreement or any other
Loan Document or (c) any material impairment of the rights of, or benefits
available to, the Administrative Agent, the Issuing Lender, the Swingline Lender
or the Lenders under this Agreement or any other Loan Document.


“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.


“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, which is subject to Title IV of ERISA and to which the
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions, such plan being maintained pursuant
to one or more collective bargaining agreements.


 
11

--------------------------------------------------------------------------------

 


“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, which is subject to Title IV of ERISA and which (i) is
maintained for employees of the Borrower or an ERISA Affiliate and at least one
Person other than the Borrower and its ERISA Affiliates or (ii) was so
maintained and in respect of which the Borrower or an ERISA Affiliate could have
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.


“Non-Consenting Lender” shall have the meaning assigned to that term in Section
2.18(d).


“Note” means the collective reference to the Revolving Loan Notes, the Swingline
Note and the Competitive Bid Loan Notes.


“Notice of Borrowing” has the meaning assigned to that term in Section
2.03(a)(i)(A)


“Notice of Conversion” has the meaning assigned to that term in Section 2.13.


 “Notice of Swingline Borrowing” has the meaning assigned to that term in
Section 2.03(a)(ii).


 “Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all payment and other obligations owing by the Borrower to any
Lender or the Administrative Agent under any other agreement to which a Lender
is a party (or any Affiliate of a Lender) which is related to and permitted
under this Agreement or any of the other Loan Documents, and (d) all other fees
and commissions (including attorney’s fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Borrower to the Lenders, the Issuing Lender, or the Administrative Agent,
in each case under or in respect of this Agreement, any Note, any Letter of
Credit or any of the other Loan Documents of every kind, nature and description,
direct or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any note,
and whether or not for the payment of money under or in respect of this
Agreement, any Note, any Letter of Credit or any of the other Loan Documents.


“OFAC” has the meaning assigned to that term in Section 5.01(u).


“Parent” means South Jersey Industries, Inc.


“Participant” has the meaning assigned to that term in Section 9.09(e).


“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.


“Permitted Indebtedness” means any of the following:


 
12

--------------------------------------------------------------------------------

 


(1)           Indebtedness under this Agreement;


(2)           Indebtedness of the Borrower under the First Mortgage Notes
existing as of the Closing Date and as identified on Schedule IV attached
hereto, and subsequent First Mortgage Notes, so long as before and immediately
after the incurrence of such Indebtedness, the Borrower is in compliance with
Section 6.04;


(3)           Any Indebtedness of the Borrower so long as before and immediately
after the incurrence of such Indebtedness, the Borrower is in compliance with
Section 6.04;


(4)           Indebtedness of the Borrower under Hedging Obligations covering a
notional amount not to exceed the face amount of outstanding Indebtedness.


“Permitted Investments”  means (1) noncallable, direct general obligations of,
or obligations the payment of the principal of and interest on which are
unconditionally guaranteed by, the United States of America; (2) bonds,
participation certificates or other obligations of Federal National Mortgage
Association, Government National Mortgage Association and Federal Home Loan
Mortgage Corporation; (3) certificates of deposit, bankers’ acceptances or other
obligations issued by commercial banks which are fully insured by the Federal
Deposit Insurance Corporation or certificates of deposit, bankers’ acceptances
or other deposit obligations issued by commercial banks whose unsecured
obligations are rated in one of the two highest rating categories by Moody’s or
Standard S&P; (4) obligations issued or guaranteed by a state or political
subdivision of a state rated in one of the two highest rating categories by
Moody’s or S&P; or (5) any other investments permitted under this Agreement and
which the Administrative Agent has approved in writing.


“Permitted Liens” means, with respect to any Person, any of the following:


(1)           Liens for taxes, assessments or governmental charges not
delinquent or being contested in good faith and by appropriate proceedings and
for which adequate reserves in accordance with GAAP are maintained on such
Person’s books;


(2)           Liens arising out of deposits in connection with workers’
compensation, unemployment insurance, old age pensions or other social security
or retirement benefits legislation;


(3)           Deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds, and other obligations of like nature arising in the ordinary
course of such Person’s business;


(4)           Liens imposed by law, such as mechanics’, workers’, materialmen’s,
carriers’ or other like liens arising in the ordinary course of such Person’s
business which secure the payment of obligations which are not past due or which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are maintained on such Person’s
books;


 
13

--------------------------------------------------------------------------------

 


(5)           Rights of way, zoning restrictions, easements and similar
encumbrances affecting such Person’s real property which do not materially
interfere with the use of such property;


(6)           Liens securing Permitted Indebtedness of the type described in
clause (2) of “Permitted Indebtedness”;


(7)           Liens securing Permitted Indebtedness, described in clause (3) of
the definition of “Permitted Indebtedness,” not in excess of $12,500,000 in the
aggregate; and


(8)           Purchase money security interests for the purchase of equipment to
be used in the Borrower’s business, encumbering only the equipment so purchased,
and which secures only the purchase-money Indebtedness incurred to acquire the
equipment so purchased, which Indebtedness qualifies as Permitted Indebtedness.


“Person” means an individual, partnership, corporation (including, without
limitation, a business trust), joint stock company, limited liability company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.


“Plan” means a Single Employer Plan or a Multiple Employer Plan.


“Prime Rate” means a rate per annum equal to the Administrative Agent’s index or
base rate of interest announced from time to time by the Administrative Agent
(which is not necessarily the lowest rate charged to any customer), changing
when and as such base rate changes.


“Register” has the meaning assigned to that term in Section 9.09(c).


“Required Lenders” means Lenders whose aggregate Commitment Percentages total
more than 50%.


“Revolving Loans” means those Base Rate Loans and LIBOR Rate Loans, made
pursuant to Section 2.01.


“Revolving Loan Notes” means the promissory notes of the Borrower in favor of
each Lender evidencing the Revolving Loans made to the Borrower and
substantially in the form of Exhibit A-1, as such promissory notes may be
amended, modified, supplemented or replaced from time to time.


“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., or any successor thereto.


“Selected Rating Agencies” means any two of Moody’s, S&P, Fitch or any other
nationally recognized rating agency selected by the Borrower from time to time;
provided that for any such selection to be valid, the Borrower shall have
notified the Administrative Agent of such selection prior to such selection
taking effect and if the Borrower has not notified the Administrative Agent of
any such selection, then the Borrower shall be deemed to have selected Moody’s
and S&P.


 
14

--------------------------------------------------------------------------------

 


“Senior Debt Ratings” means the ratings assigned to the senior unsecured,
non-credit enhanced debt of the Borrower by the Selected Rating Agencies.


“Significant Subsidiary” means, with respect to any Person, a Subsidiary which
meets any of the following conditions:


(a)           such Person’s and its other Subsidiaries’ investments in and
advances to the Subsidiary exceed 10% of the total assets of such Person and its
Consolidated Subsidiaries as of the end of the most recently completed fiscal
quarter;


(b)           such Person’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) of the total assets (after intercompany
eliminations) of the Subsidiary exceeds 10% of the total assets of such Person
and its Consolidated Subsidiaries as of the end of the most recently completed
fiscal quarter; or


(c)           such Person’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of changes in
accounting principles of the Subsidiary exceeds 10% of such income of such
Person and its Consolidated Subsidiaries for the most recently completed fiscal
quarter.


 “Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, which is subject to Title IV of ERISA and which (i) is
maintained for employees of the Borrower or an ERISA Affiliate and no Person
other than the Borrower and its ERISA Affiliates or (ii) was so maintained and
in respect of which the Borrower or an ERISA Affiliate could have liability
under Section 4069 of ERISA in the event such plan has been or were to be
terminated.


“Solvent” means, with respect to any Person, that such Person (a) has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage and is able to pay its debts as they
mature, (b) owns property having a value, both at fair valuation and at present
fair saleable value, greater than the amount required to pay its probable
liabilities (including contingencies), and (c) does not believe that it will
incur debts or liabilities beyond its ability to pay such debts or liabilities
as they mature.


“Stated Termination Date” means August 3, 2011, or such later date to which the
Stated Termination Date may be extended pursuant to Section 2.18.


“Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
at the time capital stock (or comparable interest) of any other class or classes
of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
said Person (whether directly or through one of more other Subsidiaries).  In
the case of an unincorporated entity, a Person shall be deemed to have more than
50% of interests having ordinary voting power only if such Person’s vote in
respect of such interests comprises more than 50% of the total voting power of
all such interests in the unincorporated entity.


 
15

--------------------------------------------------------------------------------

 


“Swingline Borrowing” means a borrowing hereunder consisting of Swingline Loans
made to the Borrower.


“Swingline Commitment” means Fifteen Million and No/100 Dollars ($15,000,000).


“Swingline Facility” means the swingline loan facility established pursuant to
Section 2.02.


“Swingline Lender” means Wachovia, in its capacity as swingline lender
hereunder, together with its successors and permitted assigns in such capacity.


“Swingline Loan” means the swingline loans made by the Swingline Lender to the
Borrower pursuant to Section 2.02, and all such loans collectively as the
context requires.


“Swingline Note” means the promissory note of the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made to the Borrower and
substantially in the form of Exhibit A-2, as such promissory note may be
amended, modified, supplemented or replaced from time to time.


“Taxes” has the meaning assigned to that term in Section 2.17.


“Termination Date” means the earliest of (a) the Stated Termination Date, (b)
the date of termination by the Borrower of the Commitments in full pursuant to
Section 2.06, and (c) the date of termination of the Commitments pursuant to
Section 7.02(a).


“Type” means a type of Loan, being either a LIBOR Rate Loan or a Base Rate Loan,
as applicable.


“Utilization Amount” has the meaning assigned to that term in Section 2.05(b).


“Utilization Fee” has the meaning assigned to that term in Section 2.05(b).


“Wachovia” has the meaning assigned to that term in the preamble hereto.


SECTION 1.02     Computation of Time Periods.  In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.


SECTION 1.03     Accounting Terms.  All accounting terms not specifically
defined herein shall be construed in accordance with GAAP, except as otherwise
stated herein.


SECTION 1.04     Internal References.  The words “herein”, “hereof” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any provision of this Agreement,
and “Article”, “Section”, “subsection”, “paragraph”, “Exhibit”, “Schedule” and
respective references are to this Agreement unless otherwise
specified.  References herein or in any Loan Document to any agreement or other
document shall, unless otherwise specified herein or therein, be deemed to be
references to such agreement or document as it may be amended, modified or
supplemented after the date hereof from time to time in accordance with the
terms hereof or of such Loan Document, as the case may be.


[End of Article I]


 
16

--------------------------------------------------------------------------------

 


ARTICLE II
LOANS


SECTION 2.01     Revolving Loans.


(a)           Subject to the terms and conditions of this Agreement, and in
reliance upon the representations and warranties set forth herein, each Lender
severally agrees to make its Commitment Percentage of Revolving Loans to the
Borrower from time to time from the Closing Date to, but not including, the
Termination Date, as requested by the Borrower in accordance with the terms of
Sections 2.03(a)(i); provided, that (i) the aggregate principal amount of all
outstanding Extensions of Credit (after giving effect to any amount requested
and the application of the proceeds thereof) shall not exceed the Commitments of
the Lenders; and (ii) the principal amount of outstanding Revolving Loans from
any Lender to the Borrower shall not at any time exceed such Lender’s Commitment
less such Lender’s Commitment Percentage multiplied by the sum of the: (A) L/C
Obligations then outstanding, (B) aggregate principal amount of all Swingline
Loans then outstanding, and (C) aggregate principal amount of all Competitive
Bid Loans then outstanding.  Each Revolving Loan by a Lender shall be in a
principal amount equal to such Lender’s Commitment Percentage multiplied by the
aggregate principal amount of Revolving Loans requested on such occasion.


(b)           Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Loans prior to the Termination Date.  In
addition, the Borrower will repay, by means of a reborrowing hereunder or
otherwise, each Base Rate Loan within 365 days of when it was made.


(c)           Revolving Loans shall be disbursed in accordance with Section
2.03(d)(i).


SECTION 2.02     Swingline Loans.


(a)           Availability.


(i)            Subject to the terms and conditions of this Agreement, and in
reliance upon the representations and warranties set forth herein, the Swingline
Lender agrees to make Swingline Loans to the Borrower from time to time from the
Closing Date through, but not including, the Termination Date, as requested by
the Borrower in accordance with the terms of Section 2.03(a)(ii); provided, that
(i) the aggregate principal amount of all outstanding Extensions of Credit
(after giving effect to any amount requested and the application of the proceeds
thereof) shall not exceed the Commitments of the Lenders; and (ii) the aggregate
principal amount of all Swingline Loans then outstanding shall not exceed the
Swingline Commitment.  Each Lender acknowledges that the aggregate principal
amount of all outstanding Swingline Loans made by the Swingline Lender, when
taken together with the aggregate principal amount of all outstanding Revolving
Loans made by the Swingline Lender, may exceed the Swingline Lender’s
Commitment.  Upon and during the continuance of a Default or an Event of
Default, the Borrower shall no longer have the option of requesting Swingline
Loans and the Swingline Lender shall not be obligated to make Swingline
Loans.  No more than one (1) Swingline Loan may be made on the same Business
Day.


 
17

--------------------------------------------------------------------------------

 


(ii)            Each Swingline Loan shall be in the aggregate principal amount
of $500,000 or any multiple of $100,000 in excess thereof, or such lesser amount
as shall be equal to the aggregate amount of the unborrowed Swingline Commitment
on such date.


(iii)           Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Swingline Loans prior to the Termination Date.


(iv)           Swingline Loans shall be disbursed in accordance with Section
2.03(d)(ii).


(b)           Maturity.  If the Borrower, in accordance with Section
2.03(a)(ii), chooses that any Swingline Loan bear interest at a rate per annum
for each day that such Swingline Loan is outstanding equal to the daily LIBOR
rate (as determined by the Administrative Agent) for each such day plus the
Applicable LIBOR Margin, then any such Swingline Loan shall remain outstanding
no more than fourteen (14) days from the date such Swingline Loan was made.


(c)            Refunding.


(i)             Swingline Loans (including accrued and unpaid interest thereon)
shall be reimbursed fully by the Lenders on demand by the Swingline
Lender.  Such reimbursements shall be made by the Lenders in accordance with
their respective Commitment Percentages and shall thereafter be reflected as
Revolving Loans of the Lenders on the books and records of the Administrative
Agent; provided, that no Lender shall be required to reimburse any Swingline
Loan if, after giving effect to such reimbursement, the aggregate principal
amount of such Lender’s Extensions of Credit (other than such Lender’s
outstanding Competitive Bid Loans to the Borrower) outstanding would exceed such
Lender’s Commitment.  Each Lender shall fund its respective Commitment
Percentage of Revolving Loans as required to repay Swingline Loans outstanding
to the Swingline Lender upon demand by the Swingline Lender but in no event
later than 2:00 p.m. (Charlotte, North Carolina time) on the next succeeding
Business Day after such demand is made.  No Lender’s obligation to fund its
respective Commitment Percentage of a Swingline Loan shall be affected by any
other Lender’s failure to fund its Commitment Percentage of a Swingline Loan,
nor shall any Lender’s Commitment Percentage be increased as a result of any
such failure of any other Lender to fund its Commitment Percentage of a
Swingline Loan.


(ii)            The Borrower shall pay to the Swingline Lender on demand the
amount of such Swingline Loans (including accrued and unpaid interest thereon)
to the extent amounts received from the Lenders are not sufficient to repay in
full the outstanding Swingline Loans requested or required to be refunded.  In
addition, the Borrower hereby authorizes the Administrative Agent and the
Swingline Lender to charge any account maintained by the Borrower or any
Subsidiary of the Borrower with the Swingline Lender (up to the amount available
therein) in order to immediately pay the Swingline Lender the amount of such
Swingline Loans to the extent amounts received from the Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded.  If any portion of any such amount paid to the
Swingline Lender shall be recovered by or on behalf of the Borrower from the
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Lenders in accordance with their
respective Commitment Percentages.


 
18

--------------------------------------------------------------------------------

 


(iii)           Each Lender acknowledges and agrees that its obligation to
refund Swingline Loans (including accrued and unpaid interest thereon) in
accordance with the terms of this Section 2.02(c) is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, the existence of a Default or an Event of Default other than a
Default or Event of Default that the Swingline Lender had actual knowledge of at
the time such Swingline Loan was made.  Further, each Lender agrees and
acknowledges that if prior to the refunding of any outstanding Swingline Loans
pursuant to this Section 2.02(c), one of the events described in Section 7.01(e)
shall have occurred, each Lender will, subject to Section 2.02(c)(i), on the
next Business Day, purchase an undivided participating interest in the Swingline
Loan in an amount equal to its Commitment Percentage multiplied by the aggregate
amount of such Swingline Loan.  Each Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Lender a certificate evidencing such participation dated the date of receipt of
such funds and for such amount.  Whenever, at any time after the Swingline
Lender has received from any Lender such Lender’s participating interest in a
Swingline Loan, the Swingline Lender receives any payment on account thereof,
the Swingline Lender will distribute to such Lender its participating interest
in such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded).


(d)           The Swingline Lender may resign at any time by giving written
notice thereof to the Lenders and the Borrower, with any such resignation to
become effective only upon the appointment of a successor Swingline Lender
pursuant to this Section 2.03(d).  Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Swingline Lender, which
shall be a Lender or an Eligible Assignee acceptable to the Borrower.  If no
successor Swingline Lender shall have been so appointed by the Required Lenders,
and shall have accepted such appointment, within 30 days after the retiring
Swingline Lender’s giving of notice of resignation, then the retiring Swingline
Lender may, on behalf of the Lenders, appoint a successor Swingline Lender,
which shall be a Lender or an Eligible Assignee.  Upon the acceptance of any
appointment as Swingline Lender hereunder by a successor Swingline Lender, such
successor Swingline Lender shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Swingline Lender.


SECTION 2.03     Procedure for Advances of Loans.


(a)           Requests for Borrowing.


(i)           Revolving Loans.


(A)           Base Rate Loans.  By no later than 11:00 a.m. (Charlotte, North
Carolina time) on the Business Day prior to the date of the Borrower’s request
for a borrowing of a Base Rate Loan, the Borrower shall submit to the
Administrative Agent a written notice in the form attached hereto as Exhibit C
(a “Notice of Borrowing”) and otherwise complying in all respects with Section
4.02 hereof, which such Notice of Borrowing shall set forth (A) the amount
requested and (B) the desire to have such Loans accrue interest at the Base
Rate. A Notice of Borrowing received after 11:00 a.m. (Charlotte, North Carolina
time) shall be deemed received on the next Business Day.  The Administrative
Agent shall promptly notify the Lenders of each Notice of Borrowing.


 
19

--------------------------------------------------------------------------------

 


(B)           LIBOR Rate Loans.  By no later than 11:00 a.m. (Charlotte, North
Carolina time) on the third Business Day prior to the date of the Borrower’s
request for a borrowing, the Borrower shall submit a Notice of Borrowing of a
LIBOR Rate Loan to the Administrative Agent, which such Notice of Borrowing
shall otherwise comply in all respects with Section 4.02 hereof and shall set
forth (A) the amount requested, (B) the desire to have such Loans accrue
interest at the LIBOR Rate and (C) the Interest Period applicable thereto.  A
Notice of Borrowing received after 11:00 a.m. (Charlotte, North Carolina time)
shall be deemed received on the next Business Day.  The Administrative Agent
shall promptly notify the Lenders of each Notice of Borrowing.


(ii)           Swingline Loans.  By no later than 1:00 p.m. (Charlotte, North
Carolina time) on the Business Day of the proposed Swingline Loan, the Borrower
shall submit to the Administrative Agent a written notice in the form attached
hereto as Exhibit D (a “Notice of Swingline Borrowing”) and otherwise complying
in all respects with Section 4.02 hereof, which such Notice of Swingline
Borrowing shall specify (A) the date of such borrowing, which shall be a
Business Day, (B) the aggregate amount of such borrowing, and (C) whether such
proposed Swingline Loan will bear interest at a rate per annum for each day that
such Swingline Loan is outstanding at either (I) the daily LIBOR rate (as
determined by the Administrative Agent) for each such day plus the Applicable
LIBOR Margin or (II) the Prime Rate for each such day. A Notice of Swingline
Borrowing received after 1:00 p.m. (Charlotte, North Carolina time) shall be
deemed received on the next Business Day.  The Administrative Agent shall
promptly notify the Lenders of each Notice of Swingline Borrowing received by
the Administrative Agent.


(iii)           Competitive Bid Loans.  Competitive Bid Loans shall be requested
in the manner provided for in Section 2.04(b).


(b)           Each Notice of Borrowing and Notice of Swingline Borrowing shall
be irrevocable and binding on the Borrower.  In the case of any Borrowing that
the related Notice of Borrowing specifies is to comprise LIBOR Rate Loans, the
Borrower shall indemnify the applicable Lender against any loss, cost or expense
incurred by such Lender as a result of any failure of the Borrower to fulfill on
or before the date specified in such Notice of Borrowing for such Loans, the
applicable conditions set forth in Article IV, including, without limitation,
any loss (including loss of anticipated profits), cost or expense incurred by
reason of the liquidation or redeployment of deposits or other funds acquired by
such Lender as part of such Borrowing.


(c)           Each Revolving Loan shall be in an aggregate principal amount of
$5,000,000 or any multiple of $1,000,000 in excess thereof (except that any such
Revolving Loan may be in the aggregate amount of the unborrowed Commitments on
such date).


 
20

--------------------------------------------------------------------------------

 


(d)           Disbursement of Loans.


(i)            Revolving Loans. Not later than 2:00 p.m. (Charlotte, North
Carolina time) on the proposed borrowing date, (i) each Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, as applicable, such Lender’s Commitment Percentage
multiplied by the Revolving Loans to be made on such borrowing date.  The
Borrower hereby irrevocably authorizes the Administrative Agent to disburse the
proceeds of each borrowing requested pursuant to this Section 2.03(d)(i) in
immediately available funds by crediting or wiring such proceeds to the deposit
account of the Borrower identified in the most recent notice substantially in
the form of Exhibit E hereto (a “Notice of Account Designation”) delivered by
the Borrower to the Administrative Agent or such other account as may be
designated in writing by the Borrower to the Administrative Agent from time to
time.  Subject to Section 2.16, the Administrative Agent shall not be obligated
to disburse the portion of the proceeds of any Revolving Loan requested pursuant
to Sections 2.03(a)(i) and (ii) to the extent that any Lender has not made
available to the Administrative Agent its applicable Commitment Percentage of
such Revolving Loan.  Revolving Loans to be made for the purpose of refunding
Swingline Loans shall be made by the Lenders as provided in Section 2.02(c).


(ii)            Swingline Loans.  The Swingline Lender shall, before 2:00 p.m.
(Charlotte, North Carolina time) on the date of such Swingline Borrowing, make
available to the Administrative Agent for the account of the Borrower in same
day funds, the proceeds of such Swingline Borrowing.  The Borrower hereby
irrevocably authorizes the Administrative Agent to disburse the proceeds of each
Swingline Borrowing requested pursuant to this Section 2.03(d)(ii) in
immediately available funds by crediting or wiring such proceeds to the deposit
account of the Borrower identified in the most recent Notice of Account
Designation or such other account as may be designated in writing by the
Borrower to the Administrative Agent from time to time.  The Swingline Loans
shall be included in the Commitments of the Lenders, and each Swingline
Borrowing will reduce correspondingly the amount of the available Commitment of
each Lender on a pro rata basis based on each Lender’s Commitment Percentage.


(iii)           Competitive Bid Loans.  Competitive Bid Loans shall be disbursed
in the manner provided for in Section 2.04(e).


SECTION 2.04     Competitive Bid Loans.


(a)           Competitive Bid Loans.  Subject to the terms and conditions set
forth herein, the Borrower may, from time to time, during the period from the
Closing Date until the date occurring seven days prior to the Termination Date,
request and each Lender may, in its sole discretion, agree to make Competitive
Bid Loans to the Borrower; provided, that (i) the sum of the aggregate principal
amount of the Lenders’ Extensions of Credit (including the amount set forth in
the Competitive Bid Request) outstanding shall not exceed the Commitments of the
Lenders, (ii) the sum of the aggregate principal amount of Competitive Bid Loans
outstanding (including the amount set forth in the Competitive Bid Request) to
the Borrower shall not exceed 50% of the Commitments of the Lenders, and (iii)
if a Lender makes a Competitive Bid Loan, such Lender’s obligation to make its
Commitment Percentage of any Swingline Loan, L/C Obligation or Revolving Loan
shall not be reduced thereby.  No Competitive Bid Loan shall be outstanding for
a period in excess of 6 months.


 
21

--------------------------------------------------------------------------------

 


(b)           Competitive Bid Requests.  The Borrower may solicit Competitive
Bids by delivery of a Competitive Bid Request to the Administrative Agent by
10:00 a.m. (Charlotte, North Carolina time), on a Business Day one Business Day
prior to the date of a requested Competitive Bid Loan.  A Competitive Bid
Request must be substantially in the form of Exhibit B-1, shall be accompanied
by the Competitive Bid Request Fee and shall specify (I) the date of the
requested Competitive Bid Loan (which shall be a Business Day), (II) the amount
of the requested Competitive Bid Loan and (III) the applicable Interest Period
or Interest Periods requested.  The Administrative Agent shall notify the
Lenders of its receipt of a Competitive Bid Request and the contents thereof and
invite the Lenders to submit Competitive Bids in response thereto.  The Borrower
may not request a Competitive Bid Loan more frequently than three times every
calendar month.


(c)           Competitive Bid Procedure.  Each Lender may, in its sole
discretion, make one or more Competitive Bids to the Borrower in response to a
Competitive Bid Request in the form of Exhibit B-2.  Each Competitive Bid must
be received by the Administrative Agent not later than 10:00 a.m. (Charlotte,
North Carolina time) three Business Days prior to the date of the requested
Competitive Bid Loan; provided, that should the Administrative Agent, in its
capacity as a Lender, desire to submit a Competitive Bid it shall notify the
Borrower of its Competitive Bid and the terms thereof not later than 15 minutes
prior to the time the other Lenders are required to submit their Competitive
Bids.  A Lender may offer to make all or part of the requested Competitive Bid
Loan and may submit multiple Competitive Bids in response to a Competitive Bid
Request.  Any Competitive Bid must specify (I) the particular Competitive Bid
Request as to which the Competitive Bid is submitted, (II) the minimum (which
shall be not less than $5,000,000 and integral multiples of $1,000,000 in excess
thereof) and maximum principal amounts of the requested Competitive Bid Loan or
Loans which the Lender is willing to make, (III) the maturity date of the
requested Competitive Bid Loan or Loans which the Lender is willing to make and
which shall not exceed the Termination Date and (IV) the applicable interest
rate or rates and Interest Period or Interest Periods therefor.  A Competitive
Bid submitted by a Lender in accordance with the provisions hereof shall be
irrevocable.  The Administrative Agent shall promptly notify the Borrower of all
Competitive Bids made and the terms thereof.  The Administrative Agent shall
send a copy of each of the Competitive Bids to the Borrower and each of the
Lenders for their respective records as soon as practicable.


(d)           Acceptance of Competitive Bids.  The Borrower may, in its sole
discretion, subject only to the provisions of this subsection (d), accept or
refuse any Competitive Bid offered to it.  To accept a Competitive Bid, the
Borrower shall give oral notification of its acceptance of any or all such
Competitive Bids (which shall be promptly confirmed in writing) to the
Administrative Agent by 12:00 p.m. (Charlotte, North Carolina time) three
Business Days prior to the date of the requested Competitive Bid Loan; provided,
that (I) the failure by the Borrower to give timely notice of its acceptance of
a Competitive Bid shall be deemed to be a refusal thereof, (II) to the extent
Competitive Bids are for comparable Interest Periods, the Borrower may accept
Competitive Bids only in ascending order of rates, (III) the aggregate amount of
Competitive Bids accepted by the Borrower shall not exceed the principal amount
specified in the Competitive Bid Request, (IV) if the Borrower shall accept a
bid or bids made at a particular Competitive Bid Rate, but the amount of such
bid or bids shall cause the total amount of bids to be accepted by the Borrower
to be in excess of the amount specified in the Competitive Bid Request, then the
Borrower shall accept a portion of such bid or bids in an amount equal to the
amount specified in the Competitive Bid Request less the amount of all other
Competitive Bids accepted with respect to such Competitive Bid Request, which
acceptance in the case of multiple bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such bid at such Competitive
Bid Rate and (V) no bid shall be accepted for a Competitive Bid Loan unless such
Competitive Bid Loan is in a minimum principal amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof, except that where a portion of a
Competitive Bid is accepted in accordance with the provisions of clause (IV) of
this subsection (d), then in a minimum principal amount of $500,000 and integral
multiples of $100,000 (but not in any event less than the minimum amount
specified in the Competitive Bid), and in calculating the pro rata allocation of
acceptances of portions of multiple bids at a particular Competitive Bid Rate
pursuant to clause (IV) of this subsection (d), the amounts shall be rounded to
integral multiples of $100,000 in a manner which shall be in the discretion of
the Borrower.  A notice of acceptance of a Competitive Bid given by the Borrower
in accordance with the provisions hereof shall be irrevocable.  The
Administrative Agent shall, not later than 1:00 p.m. (Charlotte, North Carolina
time) three Business Days prior to the date of such Competitive Bid Loan, notify
each bidding Lender whether or not its Competitive Bid has been accepted (and if
so, in what amount and at what Competitive Bid Rate), and each successful bidder
will thereupon become bound, subject to the other applicable conditions hereof,
to make the Competitive Bid Loan in respect of which its bid has been accepted.


 
22

--------------------------------------------------------------------------------

 


(e)           Funding of Competitive Bid Loans.  Each Lender which is to make a
Competitive Bid Loan shall, before 2:00 P.M. (Charlotte, North Carolina time) on
the date specified in the Competitive Bid Request, make available to the
Administrative Agent, by deposit of immediately available funds at the office of
the Administrative Agent, for the account of the Borrower in same day funds, the
proceeds of such Competitive Bid Loan.  The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each Competitive
Bid Loan requested pursuant to Section 2.04(b) in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent Notice of Account Designation or such other
account as may be designated in writing by the Borrower to the Administrative
Agent from time to time.


(f)            Maturity of Competitive Bid Loans.  Each Competitive Bid Loan
shall mature and be due and payable in full on the last day of the Interest
Period, selected in accordance with Section 2.10(b), which date shall not be
less than 7 days nor more than the lesser of (i) 6 months duration, and (ii) the
number of days remaining until the Termination Date, applicable thereto.  Unless
the Borrower shall give notice to the Administrative Agent otherwise (or repays
such Competitive Bid Loan), or a Default or Event of Default exists and is
continuing, the Borrower shall be deemed to have requested Revolving Loans from
all of the Lenders (in the amount of the maturing Competitive Bid Loan and
accruing interest at the Base Rate), the proceeds of which will be used to repay
such Competitive Bid Loan.


 
23

--------------------------------------------------------------------------------

 


SECTION 2.05     Fees.


(a)           The Borrower hereby agrees to pay to the Administrative Agent, for
the ratable account of each Lender, a facility fee (the “Facility Fee”) equal to
such Lender’s Commitment multiplied by a rate per annum equal to the “Facility
Fee” under the definition of Applicable Margin from the date hereof to the Final
Fee Payment Date, payable quarterly in arrears on the last day of each March,
June, September and December, commencing September 30, 2006, and on the Final
Fee Payment Date.


(b)           The Borrower hereby agrees to pay to the Administrative Agent, for
the ratable account of each Lender, a utilization fee (the “Utilization Fee”),
if the aggregate amount of the outstanding Lenders’ Extensions of Credit is
equal to or greater than fifty percent (50%) of the Commitments of the Lenders,
calculated daily (the calculation of which is known as the “Utilization
Amount”), which Utilization Fee shall be equal to the aggregate amount of the
Utilization Amount multiplied by a rate per annum equal to the “Utilization Fee”
under the definition of Applicable Margin from the date hereof to the Final Fee
Payment Date, payable quarterly in arrears on the last day of each March, June,
September and December, and on the Final Fee Payment Date.


(c)            The Borrower hereby agrees to pay such other fees as are
specified in that certain Fee Letter Agreement dated July 11, 2006, among the
Borrower, the Administrative Agent and Wachovia Capital Markets, LLC, a Delaware
limited liability company.


SECTION 2.06     Reduction of Commitments.


(a)            Voluntary.


(i)            Subject to Section 2.07(b)(i) and (ii), upon at least three
Business Days’ notice, the Borrower shall have the right to permanently
terminate or reduce the aggregate unused amount of the Commitments at any time
or from time to time; provided, that (a) each partial reduction shall be in an
aggregate amount at least equal to $10,000,000 and in integral multiples of
$1,000,000 in excess thereof, and (b) no reduction shall be made which would
reduce the Commitment to an amount less than the sum of the then outstanding
Extensions of Credit.  Any reduction in (or termination of) the Commitments
shall be permanent and may not be reinstated.


(ii)            Subject to Section 2.07(b)(iii), upon at least three Business
Days’ notice, the Borrower shall have the right to permanently terminate or
reduce the aggregate unused amount of the Swingline Commitment at any time or
from time to time; provided, that (a) each partial reduction shall be in an
aggregate amount at least equal to $1,000,000 and in integral multiples of
$1,000,000 in excess thereof, and (b) no reduction shall be made which would
reduce the Swingline Commitment to an amount less than the sum of the then
outstanding Swingline Loans.  Any reduction in (or termination of) the Swingline
Commitment shall be permanent and may not be reinstated.


(b)            Mandatory.


 
24

--------------------------------------------------------------------------------

 


(i)             On the Termination Date, the Commitments shall automatically and
permanently be reduced to zero.


(ii)            On the Current Stated Termination Date, the Commitments of
Non-Consenting Lenders shall automatically and permanently be reduced to zero.


SECTION 2.07     Prepayment of Loans.


(a)            Voluntary Prepayments.  The Borrower shall have the right to
prepay Loans (other than Competitive Bid Loans) made to it in whole or in part
from time to time without premium or penalty upon one Business Days’ prior
written notice to the Administrative Agent; provided, that (i) LIBOR Rate Loans
may only be prepaid on three Business Days’ prior written notice to the
Administrative Agent and any prepayment of LIBOR Rate Loans will be subject to
Section 9.07(b), (ii) each such partial prepayment of Loans (other than
Swingline Loans) shall be in the minimum principal amount of $10,000,000, and
(iii) each such partial prepayment of Swingline Loans shall be in a minimum
principal amount of $500,000 (or such lesser amount that may be outstanding at
any such time).  Amounts prepaid hereunder shall be applied first to Swingline
Loans until paid in full, second to Base Rate Loans until paid in full, and
third to LIBOR Rate Loans until paid in full, in direct order of Interest Period
maturities, pro rata among all Lenders holding same.  The Borrower may not
prepay Competitive Bid Loans.


(b)            Mandatory Prepayments.


(i)             If at any time the amount of the Extensions of Credit exceed the
Commitments, the Borrower shall immediately make a principal payment to the
Administrative Agent for the ratable accounts of the Lenders in an amount
necessary together with (i) accrued interest to the date of such prepayment on
the principal amount repaid or prepaid and (ii) in the case of prepayments of
LIBOR Rate Loans, any amount payable to the Lenders pursuant to Section 9.07(b),
so that the Extensions of Credit do not exceed the Commitments.  Any payments
made under this Section 2.07(b)(i) shall be applied first to Swingline Loans
until paid in full, second to Base Rate Loans until paid in full, third to LIBOR
Rate Loans in direct order of Interest Period maturities until paid in full and
fourth to Competitive Bid Loans, pro rata among all Lenders holding same.


(ii)            On each date on which the Commitment is decreased pursuant to
Section 2.06, the Borrower shall pay or prepay to the Administrative Agent for
the ratable accounts of the Lenders such principal amount of the outstanding
Loans as shall be necessary, together with (i) accrued interest to the date of
such prepayment on the principal amount repaid or prepaid and (ii) in the case
of prepayments of LIBOR Rate Loans, any amount payable to the Lenders pursuant
to Section 9.07(b), so that the aggregate amount of the Lenders’ Extensions of
Credit does not exceed the Commitments. Any payments made under this Section
2.07(b)(ii) shall be applied first to Swingline Loans until paid in full, second
to Base Rate Loans until paid in full, third to LIBOR Rate Loans in direct order
of Interest Period maturities until paid in full and fourth to Competitive Bid
Loans, pro rata among all Lenders holding same.


 
25

--------------------------------------------------------------------------------

 


(iii)           On each date on which the Swingline Commitment is reduced
pursuant to Section 2.06(b), the Borrower shall pay or prepay to the
Administrative Agent for the ratable accounts of the Lenders or prepay such
principal amount outstanding of Swingline Loans, together with accrued interest
to the date of such prepayment on the principal amount repaid or prepaid, if
any, as may be necessary so that after such payment the aggregate unpaid
principal amount of Swingline Loans does not exceed the amount of the Swingline
Commitment as then reduced.


(iv)           On the Termination Date, the Borrower shall pay to the
Administrative Agent for the ratable accounts of the Lenders, the principal
amount of all Loans then outstanding, together with (i) accrued interest to the
date of such payment on the principal amount repaid and (ii) in the case of
prepayments of LIBOR Rate Loans, any amount payable to the Lenders pursuant to
Section 9.07(b).


SECTION 2.08     Increase in Commitment.


(a)           The Borrower may increase the aggregate amount of the Commitments
by an amount not greater than $50,000,000 (any such increase, a “Commitment
Increase”) by designating either one or more of the existing Lenders (each of
which, in its sole discretion, may determine whether and to what degree to
participate in such Commitment Increase) or one or more Eligible Assignees
reasonably acceptable to the Administrative Agent that at the time agree, in the
case of any existing Lender to increase its Commitment (an “Increasing Lender”)
and, in the case of any other Eligible Assignee (an “Additional Lender”), to
become a party to this Agreement.  The sum of the increases in the Commitments
of the Increasing Lenders pursuant to this Section 2.08 plus the Commitments of
the Additional Lenders upon giving effect to the Commitment Increase shall not
in the aggregate exceed the amount of the Commitment Increase or be less than
$10,000,000 in the aggregate and integral multiples of $5,000,000 in excess
thereof.  The Borrower shall provide prompt notice of any proposed Commitment
Increase pursuant to this Section 2.08 the Administrative Agent, which shall
promptly provide a copy of such notice to the Lenders.


(b)           Any Commitment Increase shall become effective upon (A) the
receipt by the Administrative Agent of (i) an agreement in form and substance
satisfactory to the Administrative Agent signed by the Borrower, each Increasing
Lender and each Additional Lender, setting forth the new commitments and
Commitment Percentage of each such Lender and setting forth  the agreement of
each Additional Lender to become a party to this Agreement and to be bound by
all the terms and provisions hereof binding upon each Lender, and (ii) such
evidence of appropriate corporate authorization on the part of the Borrower with
respect to the Commitment Increase and such opinions of counsel for the Borrower
with respect to the Commitment Increase as the Administrative Agent may
reasonably request, (B) the funding by each Increasing Lender and Additional
Lender of the Loan(s) to be made by each such Lender described in paragraph (c)
below, (C) receipt by the Administrative Agent of the reasonable fees and
expenses of the Administrative Agent and Lenders associated with such Commitment
Increase, and (D) receipt by the Administrative Agent of a certificate (the
statements contained in which shall be true) of a duly authorized officer of the
Borrower stating that both before and after giving effect to such Commitment
Increase (i) no Default or Event of Default has occurred and is continuing, and
(ii) all representations and warranties made by the Borrower in this Agreement
are true and correct in all material respects as of the date of the Commitment
Increase.


 
26

--------------------------------------------------------------------------------

 


(c)           If any Loans are outstanding upon the effective date of any
Commitment Increase, each Increasing Lender and each Additional Lender shall
provide funds to the Administrative Agent in the manner described in Section
2.03(d) in an amount equal to the product of (x) the aggregate outstanding
principal amount of such Loans (other than Competitive Bid Loans and Swingline
Loans), expressed as a percentage of the aggregate Commitments (calculated, in
each case, immediately after such Commitment Increase) and (y) in the case of an
Increasing Lender, such Increasing Lender’s Commitment Increase and, in the case
of an Additional Lender, such Additional Lender’s Commitment.  The funds so
provided by any such Lender shall be deemed to be a Loan or Loans made by such
Lender on the date of such Commitment Increase, with such Loan(s) being in (A)
in an amount equal to the product of (x) the aggregate outstanding principal
amount of each Loan (other than Competitive Bid Loans and Swingline Loans)
expressed as a percentage of the aggregate Commitments (calculated, in each
case, immediately prior to such Commitment Increase) and (y) in the case of an
Increasing Lender, such Increasing Lender’s Commitment Increase and, in the case
of an Additional Lender, such Additional Lender’s Commitment and (B) of the same
Type(s) and having the same Interest Periods(s) as each Loan described in the
preceding clause (A), such that after giving effect to such Commitment Increase
and the Loan made on the date of such Commitment Increase, each Loan outstanding
hereunder shall consist of Loans made ratably by all of the Lenders (after
giving effect to such Commitment Increase).  The Borrower shall pay to the
Administrative Agent any amounts payable pursuant to Section 9.07(b) in
connection with such Commitment Increase.


(d)           Notwithstanding any provision contained herein to the contrary,
from and after the date of any Commitment Increase and the making of any Loans
on such date pursuant to paragraph (c) above, all calculations and payments of
Facility Fees, Utilization Fees and of interest on the Loans comprising any Loan
shall take into account the actual Commitment of each Lender (including the
Additional Lender) and the principal amount outstanding of each Loan made by
each such Lender during the relevant period of time.


SECTION 2.09     Evidence of Debt; Notes.


(a)           Evidence of Debt. The date, amount, type, interest rate and
duration of Interest Period (if applicable) of each Loan made by each Lender to
the Borrower, and each payment made on account of the principal thereof, shall
be recorded by such Lender on its books; provided, that the failure of such
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing
hereunder or under any Note with respect of the Loans to be evidenced by such
Note, and each such recordation or endorsement shall be conclusive and binding
absent manifest error.  In any legal action or proceeding in respect of this
Agreement, the entries made in such account or accounts shall, in the absence of
manifest error, be conclusive evidence of the existence and amounts of the
Obligations of the Borrower therein recorded.


 
27

--------------------------------------------------------------------------------

 


(b)           Revolving Loan Notes.  The Revolving Loans made by the Lenders to
the Borrower shall be evidenced, upon request by any Lender, by the Revolving
Loan Notes in a principal amount equal to the amount of such Lender’s Commitment
Percentage multiplied by the Commitment as originally in effect.


(c)           Swingline Note.  The Swingline Loans made by the Swingline Lender
to the Borrower shall be evidenced, upon request by the Swingline Lender, by a
Swingline Note in a principal amount equal to the Swingline Commitment.


(d)           Competitive Bid Loan Notes. The Competitive Bid Loans made by the
Lenders to the Borrower shall be evidenced, upon request by the Lender or
Lenders making such Competitive Bid Loan, by a Competitive Bid Loan Notes in a
principal amount equal to the Competitive Bid Loan advanced under such
Competitive Bid Request.


SECTION 2.10     Interest Rates.


(a)           Interest Rate Options.  Subject to the provisions of this Section
2.10, at the election of the Borrower, the aggregate unpaid principal balance of
each Loan shall bear interest at the Applicable Rate.  Each Revolving Loan or
portion thereof bearing interest based on the Base Rate shall be a “Base Rate
Loan”, and each Loan or portion thereof bearing interest based on the LIBOR
Rate, and, solely for purposes of this Section 2.10, Competitive Bid Loans,
shall be a “LIBOR Rate Loan.”  Any Loan or any portion thereof as to which the
Borrower has not duly specified an interest rate as provided herein shall be
deemed a Base Rate Loan.  The Swingline Loan shall bear interest based on the
Base Rate.


(b)           Interest Periods.  In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 2.03(a)(i)(B),
shall elect an interest period (each, an “Interest Period”) to be applicable to
such LIBOR Rate Loan, which Interest Period shall be a period of fourteen (14)
days, one (1) month, two (2) months, three (3) months, or six (6) months;
provided, that:


(i)             the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the next preceding Interest Period expires;


(ii)            the Borrower may not select any Interest Period that ends after
the Termination Date;


(iii)           Interest Periods commencing on the same date for LIBOR Rate
Loans comprising part of the same Loan shall be of the same duration;


(iv)           whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day; provided, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;


 
28

--------------------------------------------------------------------------------

 


(v)           with respect to LIBOR Rate Loans, if any Interest Period begins on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period, such Interest Period shall end on the last
Business Day of such calendar month; and


(vi)           no more than eight (8) Interest Periods may be in effect at any
time.


(c)            Default Rate.  Subject to Section 7.02, upon the occurrence and
during the continuance of an Event of Default, (i) the Borrower shall no longer
have the option to request LIBOR Rate Loans, (ii) all outstanding LIBOR Rate
Loans shall bear interest at a rate per annum equal to the Default Rate, (iii)
all outstanding Base Rate Loans and Swingline Loans shall bear interest at a
rate per annum equal to the Default Rate, and (iv) all outstanding Competitive
Bid Loans shall bear interest at a rate per annum equal to the Default
Rate.  Interest shall continue to accrue on the Notes after the filing by or
against the Borrower of any petition seeking any relief in bankruptcy or under
any act or law pertaining to insolvency or debtor relief, whether state, federal
or foreign.


(d)           Interest Payment and Computation.  (A) Interest on each Base Rate
Loan and Swingline Loan shall be payable in arrears on the last Business Day of
each calendar quarter commencing September 30, 2006; and (B) interest on each
LIBOR Rate Loan shall be payable on the last day of each Interest Period
applicable thereto, and if such Interest Period extends over three (3) months,
at the end of each three (3) month interval during such Interest Period.  All
interest rates, fees and commissions provided hereunder shall be computed on the
basis of a 360-day year and assessed for the actual number of days elapsed;
provided, that interest on each Base Rate Loan and Swingline Loan that is based
on the Prime Rate shall be computed on the basis of a 365-day or 366-day year,
as applicable, and assessed for the actual number of days elapsed.


(e)            Payments.  The Borrower shall make each payment hereunder not
later than 12:00 noon (Charlotte, North Carolina time) on the day when due in
lawful money of the United States of America to the Administrative Agent at its
address referred to in Section 9.02 in same day funds.


(f)            Maximum Rate.  In no contingency or event whatsoever shall the
aggregate amount of all amounts deemed interest hereunder or under any of the
Notes charged or collected pursuant to the terms of this Agreement or pursuant
to any of the Notes exceed the highest rate permissible under any Applicable Law
which a court of competent jurisdiction shall, in a final determination, deem
applicable hereto.  In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall at the Administrative
Agent’s option promptly refund to the Borrower any interest received by Lenders
in excess of the maximum lawful rate or shall apply such excess to the principal
balance of the Obligations.  It is the intent hereof that the Borrower not pay
or contract to pay, and that neither the Administrative Agent nor any Lender
receive or contract to receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may be paid by the Borrower under Applicable
Law.


 
29

--------------------------------------------------------------------------------

 


SECTION 2.11    Additional Interest on LIBOR Rate Loans.  The Borrower shall pay
to each Lender, so long as such Lender shall be required under regulations of
the Board of Governors of the Federal Reserve System to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities and which are not required on the date of this Agreement, additional
interest on the unpaid principal amount of each LIBOR Rate Loan and Competitive
Bid Loan of such Lender, from the date of such LIBOR Rate Loan and Competitive
Bid Loan until such principal amount is paid in full, at an interest rate per
annum equal at all times to the remainder obtained by subtracting (i) the LIBOR
Rate for the Interest Period for such LIBOR Rate Loan or Competitive Bid Loan,
from (ii) the rate obtained by dividing such LIBOR Rate by a percentage equal to
100% minus the LIBOR Rate Reserve Percentage of such Lender for such Interest
Period, payable on each date on which interest is payable on such LIBOR Rate
Loan or Competitive Bid Loan.  Such additional interest shall be determined by
such Lender and notified to the Borrower through the Administrative Agent.


SECTION 2.12     Interest Rate Determination.


(a)           The Administrative Agent shall give prompt notice to the Borrower
and the Lenders of the applicable interest rate determined by the Administrative
Agent for purposes of Section 2.10.


(b)           If, with respect to any LIBOR Rate Loans and Competitive Bid Loan,
(i) the Required Lenders notify the Administrative Agent that the LIBOR Rate for
any Interest Period for such LIBOR Rate Loans or Competitive Bid Loan will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective LIBOR Rate Loans or Competitive Bid Loan for such
Interest Period or (ii) the Required Lenders notify the Administrative Agent or
the Administrative Agent determines that adequate and fair means do not exist
for ascertaining the applicable interest rate on the basis provided for in the
definition of LIBOR Rate, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon:


(i)             each LIBOR Rate Loan or Competitive Bid Loan will automatically,
on the last day of the then existing Interest Period therefor, Convert into a
Base Rate Loan, and


(ii)            the obligation of the Lenders to make, or to Convert Base Rate
Loans into, LIBOR Rate Loans shall be suspended until the Administrative Agent
(based on notice from the Required Lenders) shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.


(c)            If the Borrower shall fail to (i) select the duration of any
Interest Period for any LIBOR Rate Loans in accordance with the provisions of
Section 2.10(b), (ii) provide a Notice of Conversion with respect to any LIBOR
Rate Loans on or prior to 11:00 a.m., Charlotte, North Carolina time, on the
third Business Day prior to the last day of the Interest Period applicable
thereto, in the case of a Conversion to or in respect of LIBOR Rate Loans or
(iii) satisfy the conditions set forth in Section 2.13 with respect to a
Conversion, the Administrative Agent will forthwith so notify the Borrower and
the Lenders and such LIBOR Rate Loans will automatically, on the last day of the
then existing Interest Period therefor, Convert into Base Rate Loans.


 
30

--------------------------------------------------------------------------------

 


SECTION 2.13    Voluntary Conversion of Loans. The Borrower may on any Business
Day, by delivering an irrevocable Notice of Conversion (a “Notice of
Conversion”) in the form of Exhibit F hereto to the Administrative Agent not
later than 11:00 a.m., Charlotte, North Carolina time, on the third Business Day
prior to the date of the proposed Conversion, and subject to the provisions of
Sections 2.10, 2.15 and 4.03, Convert all Loans of one Type made simultaneously
into Loans of the other Type; provided, that any Conversion of any LIBOR Rate
Loans into Base Rate Loans shall be made on, and only on, the last day of an
Interest Period for such LIBOR Rate Loans.


SECTION 2.14     Increased Costs.


(a)           If, due to either (i) the introduction of or any change (other
than any change by way of imposition or increase of reserve requirements, in the
case of LIBOR Rate Loans or Competitive Bid Loans, included in the LIBOR Rate
Reserve Percentage) in or in the interpretation of any law or regulation or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), in any case,
promulgated, implemented or occurring on or after the date hereof, there shall
be any increase in the cost to any Lender of agreeing to make or making, funding
or maintaining LIBOR Rate Loans or Competitive Bid Loans, then the Borrower
shall from time to time, upon demand by such Lender (with a copy of such demand
to the Administrative Agent), pay to such Lender additional amounts sufficient
to compensate such Lender for such increased cost.  Each Lender agrees to notify
the Borrower of any such increased costs as soon as reasonably practicable after
determining that such increased cost is applicable to LIBOR Rate Loans or
Competitive Bid Loans hereunder.  A certificate as to the amount of such
increased cost, submitted to the Borrower and the Administrative Agent by such
Lender, shall be conclusive and binding for all purposes, absent manifest error.


(b)           If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), in any case
promulgated, implemented or occurring on or after the date hereof, affects or
would affect the amount of capital required or expected to be maintained by any
such Lender or any corporation controlling any such Lender and that the amount
of such capital is increased by or based upon the existence of such Lender’s
Commitment hereunder and other Commitments of this Type, then, upon demand by
any such Lender, as the case may be (with a copy of such demand to the
Administrative Agent), the Borrower shall immediately pay to such Lender, as the
case may be, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender, or such corporation in the light of such
circumstances, for any difference in the rate of return of any such Lender to
the extent that such Lender, as the case may be,  reasonably determines such
increase in capital to be allocable to the existence of such Lender’s Commitment
hereunder, as the case may be.  Each Lender agrees to notify the Borrower of any
such additional amount as soon as reasonably practicable after the any Lender
makes such determination.  A certificate as to such amounts submitted to the
Borrower and the Administrative Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.


 
31

--------------------------------------------------------------------------------

 


SECTION 2.15     Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for any Lender or its LIBOR Lending
Office to perform its obligations hereunder to make LIBOR Rate Loans or
Competitive Bid Loans, or to fund or maintain LIBOR Rate Loans or Competitive
Bid Loans hereunder, (i) the obligation of the Lenders to make Competitive Bid
Loans, (ii) the obligation of the Lenders to make, or to Convert Base Rate Loans
into, LIBOR Rate Loans shall be suspended until the Administrative Agent (based
on notice from the affected Lender) shall notify the Borrower and the Lenders
that the circumstances causing such suspension no longer exist, and (iii) the
Borrower shall pay (x) on the last day of the applicable Interest Period, or (y)
if the failure to prepay immediately would cause any Lender to be in violation
of such law or regulation, immediately, in full all LIBOR Rate Loans and
Competitive Bid Loans of all Lenders then outstanding, together with interest
accrued thereon and amounts payable pursuant to Section 9.07(b), unless, in
either case, the Borrower, within five Business Days of notice from the
Administrative Agent (or such shorter, maximum period of time, specified by the
Administrative Agent, as may be legally allowable), Converts all LIBOR Rate
Loans or Competitive Bid Loans of all Lenders then outstanding into Base Rate
Loans in accordance with Section 2.13.


SECTION 2.16     Nature of Obligations of Lenders Regarding Extensions of
Credit; Assumption by the Administrative Agent.  The obligations of the Lenders
under this Agreement to make the Loans and issue or participate in Letters of
Credit are several and are not joint or joint and several.  Unless the
Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of the amount to be borrowed
on such date (which notice shall not release such Lender of its obligations
hereunder), the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the proposed borrowing date in
accordance with this Agreement and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount.  If such amount is made available to the Administrative
Agent on a date after such borrowing date, such Lender shall pay to the
Administrative Agent on demand an amount, until paid, equal to the product of
(a) the amount not made available by such Lender in accordance with the terms
hereof, times (b) the daily average Federal Funds Rate (or, if such amount is
not made available for a period of three (3) Business Days after the borrowing
date, the Base Rate) during such period as determined by the Administrative
Agent, times (c) a fraction the numerator of which is the number of days that
elapse from and including such borrowing date to the date on which such amount
not made available by such Lender in accordance with the terms hereof shall have
become immediately available to the Administrative Agent and the denominator of
which is 360.  A certificate of the Administrative Agent with respect to any
amounts owing under this Section 2.16 shall be conclusive, absent manifest
error.  If such Lender’s Commitment Percentage of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days of such borrowing date, the Administrative Agent shall be entitled to
recover such amount made available by the Administrative Agent with interest
thereon at the rate per annum applicable to the Loan hereunder, on demand, from
the Borrower.  The failure of any Lender to make available its Commitment
Percentage of any Loan requested by the Borrower shall not relieve it or any
other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on such borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.


 
32

--------------------------------------------------------------------------------

 


SECTION 2.17     Net of Taxes, Etc.


(a)           All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding, in the
case of the Administrative Agent and each Lender, taxes imposed on its overall
net income, and franchise taxes imposed on it by the jurisdiction under the laws
of which the Administrative Agent or such Lender (as the case may be) is
organized or any political subdivision thereof and, in the case of each Lender,
taxes imposed on its overall net income, and franchise taxes imposed on it by
the jurisdiction of such Lender’s Applicable Lending Office or any political
subdivision thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as
“Taxes”).  If any Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement.  Whenever any Taxes are payable by the
Borrower, as promptly as possible thereafter the Borrower shall send to the
Administrative Agent for its own account or for the account of such Lender, a
certified copy of an original official receipt received by the Borrower showing
payment thereof.  If the Borrower fails to pay any Taxes when due to the
appropriate taxing authority or fails to remit to the Administrative Agent the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Administrative Agent and the Lenders for any incremental taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure.  The agreements in this Section shall
survive the termination of this Agreement and the payment of the obligations
hereunder and all other amounts payable hereunder.


(b)           Each Lender that is not incorporated under the laws of the United
States of America or a state thereof agrees that it will deliver to the Borrower
and the Administrative Agent on or before the latter of the date hereof and the
date such Lender becomes a Lender (i) two duly completed copies of United States
Internal Revenue Service Form W-8BEN or W-8ECI or successor applicable form, as
the case may be.  Each such Lender also agrees to deliver to the Borrower and
the Administrative Agent two further copies of said Form W-8BEN or W-8ECI, or
successor applicable forms or other manner of certification, as the case may be,
on or before the date that any such form previously delivered expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Borrower, and such extensions or
renewals thereof as may reasonably be requested by the Borrower or the
Administrative Agent, unless in any such case an event (including, without
limitation, any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Lender from duly completing
and delivering any such form with respect to it and such Lender so advises the
Borrower and the Administrative Agent.  Such Lender shall certify that it is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes and that it is entitled to
an exemption from United States backup withholding tax.


 
33

--------------------------------------------------------------------------------

 


(c)           If any Lender shall request compensation for costs pursuant to
this Section 2.17, (i) such Lender shall make reasonable efforts (which shall
not require such Lender to incur a loss or unreimbursed cost or otherwise suffer
any disadvantage deemed by it to be significant) to make within thirty (30) days
an assignment of its rights and delegation and transfer of its obligations
hereunder to another of its offices, branches or affiliates, if such assignment
would reduce such costs in the future, (ii) the Borrower may with the consent of
the Required Lenders, which consent shall not be unreasonably withheld, secure a
substitute bank to replace such Lender which substitute bank shall, upon
execution of a counterpart of this Agreement and payment to such Lender of any
and all amounts due under this Agreement, be deemed to be a Lender hereunder
(any such substitution referred to in clause (ii) shall be accompanied by an
amount equal to any loss or reasonable expense incurred by such Lender as a
result of such substitution); provided, that this Section 2.17(c) shall not be
construed as limiting the liability of the Borrower to indemnify or reimburse
such Lender for any costs or expenses the Borrower is required hereunder to
indemnify or reimburse.


SECTION 2.18     Extension of Stated Termination Date.


(a)           The Borrower may, by sending written request in substantially the
form of Exhibit J (an “Extension Letter”) to the Administrative Agent (in which
case the Administrative Agent shall promptly deliver a copy to each of the
Lenders), no earlier than seventy-five (75) days and no later than twenty (20)
days prior to any annual anniversary of the Closing Date (each an “Anniversary
Date”), request that the Lenders extend the Stated Termination Date to the day
that is one year after the then existing Stated Termination Date (each such
request being referred to herein as an “Extension”); provided, that such
Extension shall only take effect if Lenders holding at least 51% of the
aggregate Commitments as of the applicable Election Date advise the
Administrative Agent as required herein of their agreement to participate in
such Extension (the “Extension Condition”).  The Stated Termination Date may be
extended pursuant to this Section 2.18 on up to two occasions; provided that, in
no event shall the Stated Termination Date extend beyond August 3, 2013.


(b)           Each Lender, acting in its sole discretion, shall, by notice to
the Administrative Agent given no later than fifteen (15) days after the receipt
of any applicable Extension Letter by the Administrative Agent (each an
“Election Date”), advise the Administrative Agent in writing whether or not such
Lender agrees to such Extension.  The election of any Lender to agree to any
Extension shall not obligate any other Lender to so agree.  The failure of any
Lender to respond to a request for an Extension prior to the applicable Election
Date shall be deemed to be a decision by such Lender not to extend the Stated
Termination Date.


 
34

--------------------------------------------------------------------------------

 


(c)           If the Extension Condition shall not have been satisfied as of the
applicable Election Date, then the Commitments shall terminate on the then
existing Stated Termination Date (the Stated Termination Date in effect
immediately after the receipt by the Administrative Agent of an Extension Letter
but prior to the Extension so requested in such Extension Letter taking effect
shall be referred to herein as the "Current Stated Termination Date") and all
Loans then outstanding (together with accrued interest thereon and any other
amounts owing under the Loan Documents) shall be due and payable on the Current
Stated Termination Date, subject to any additional requested Extension permitted
pursuant to this Section 2.18.


(d)           If the Extension Condition shall have been satisfied as of any
applicable Election Date, then the Borrower shall notify the Administrative
Agent within two (2) Business Days of such Election Date as to whether (i) the
Extension will take effect as of such Election Date or (ii) despite satisfaction
of the Extension Condition, such Extension will not take effect, in which case
the Commitments shall terminate on the Current Stated Termination Date and all
Loans then outstanding (together with accrued interest thereon and any other
amounts owing under the Loan Documents) shall be due and payable on the Current
Stated Termination Date.  If the Borrower fails to notify the Administrative
Agent within two (2) Business Days as required by the immediately preceding
sentence, then the Borrower shall be deemed to have elected for such Extension
to take effect as of the applicable Election Date.  If an Extension takes effect
pursuant to either of the first two sentences of this Section 2.18(d), such
Extension shall be deemed to have taken effect solely as to those Lenders (each,
a “Consenting Lender”) that shall have agreed to the requested Extension on or
prior to the applicable Election Date and, as to such Consenting Lenders, the
Stated Termination Date shall be the date that is one year after the Current
Stated Termination Date, subject to any additional Extension agreed upon
pursuant to this Section 2.18.  If an Extension becomes effective as to some and
not all of the Lenders (each Lender who shall not have agreed to the Extension
as of the Election Date, a “Non-Consenting Lender”), then:


(i)            subject to clause (ii) of this Section 2.18(d), the Commitment of
each Non-Consenting Lender shall terminate on the Stated Termination Date in
effect prior to such Extension taking effect, and all Loans and other amounts
payable hereunder to such Non-Consenting Lender shall become due and payable on
the Stated Termination Date in effect prior to such Extension taking effect and,
on the Stated Termination Date in effect prior to such Extension taking
effect, the aggregate Commitments of the Lenders hereunder shall be reduced by
the aggregate Commitments of the Non-Consenting Lenders so terminated on such
Stated Termination Date;


(ii)            the Borrower may, at its own expense, on or prior to the Stated
Termination Date in effect prior to such Extension taking effect, require any
Non-Consenting Lender to transfer and assign without recourse or representation
(except as to title and the absence of Liens created by it) (in accordance with
and subject to the restrictions contained in Section 9.09) all of such
Non-Consenting Lender’s interests, rights and obligations under the Loan
Documents (including with respect to any L/C Obligations) to one or more banks
or other financial institutions (which may include any Lender) (each, an
“Additional Commitment Lender”), provided, that (A) such Additional Commitment
Lender, if not already a Lender hereunder, shall be subject to the approval of
the Administrative Agent (not to be unreasonably withheld or delayed), (B) such
assignment shall become effective no later than the Stated Termination Date in
effect prior to such Extension taking effect and (C) the Additional Commitment
Lender shall pay to such Non-Consenting Lender in immediately available funds on
the effective date of such assignment the principal of and interest accrued to
the date of payment on the Loans made by such Non-Consenting Lender hereunder
and all other amounts accrued for such Non-Consenting Lender's account or owed
to it hereunder; and


 
35

--------------------------------------------------------------------------------

 


(iii)            in all cases, each Non-Consenting Lender shall be required to
maintain its original Commitment up to the Stated Termination Date in effect
prior to such Extension taking effect.


(e)           Notwithstanding the foregoing, no extension of the Stated
Termination Date shall become effective unless, on the Anniversary Date, the
conditions set forth in Section 4.02 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated the Anniversary
Date and executed by the chief executive officer or chief financial officer of
the Borrower.


[End of Article II]


 
36

--------------------------------------------------------------------------------

 


ARTICLE III
LETTER OF CREDIT FACILITY


SECTION 3.01     L/C Commitment.


(a)           Subject to the terms and conditions of this Agreement, the Issuing
Lender, in reliance on the agreements of the other Lenders set forth in Section
3.04(a), agrees to issue letters of credit (“Letters of Credit”) for the account
of the Borrower on any Business Day from the Closing Date to, but not including,
the date that is ninety (90) days prior to the Termination Date in such form as
may be approved from time to time by the Issuing Lender; provided, that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, the aggregate principal amount of outstanding
Extensions of Credit would exceed the Commitments.  The Existing Letters of
Credit shall be deemed to have been issued pursuant hereto, and from and after
the Closing Date shall be subject to, and governed by, the terms and conditions
hereof.


(b)           Each Letter of Credit shall (i) be denominated in Dollars in a
minimum amount of $500,000, (ii) be a letter of credit issued to support
obligations of the Borrower or any of its Subsidiaries, contingent or otherwise,
incurred in the ordinary course of business, (iii) (A) expire on a date not
later than five (5) Business Days prior to the Termination Date, (B) have a term
not exceeding one year, (C) and otherwise reasonably satisfactory to the Issuing
Lender, and (iv) be subject to the Uniform Customs and/or ISP 98, as set forth
in the Application or as determined by the Issuing Lender and, to the extent not
inconsistent therewith, the laws of the State of New York.  The Issuing Lender
shall not at any time be obligated to issue any Letter of Credit hereunder if
such issuance would conflict with, or cause the Issuing Lender or any L/C
Participant to exceed any limits imposed by, any Applicable Law.  References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any existing Letters of
Credit, unless the context otherwise requires.


SECTION 3.02     Procedure for Issuance of Letters of Credit.  The Borrower may
from time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at the Administrative Agent’s Office an
Application therefor, completed to the reasonable satisfaction of the Issuing
Lender, and such other certificates, documents and other papers and information
as the Issuing Lender may reasonably request.  Upon receipt of any Application,
the Issuing Lender shall process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall, subject to
Section 3.01 and Article IV, promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than two (2) Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed by the Issuing
Lender and the Borrower.  The Issuing Lender shall promptly furnish to the
Borrower a copy of such Letter of Credit and promptly notify each Lender of the
issuance and upon request by any Lender, furnish to such Lender a copy of such
Letter of Credit and the amount of such Lender’s L/C Participation therein.


 
37

--------------------------------------------------------------------------------

 


SECTION 3.03     Commissions and Other Charges.


(a)           The Borrower shall pay to the Administrative Agent, for the
account of the Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in an amount equal to the
product of (i) the average daily maximum amount available to be drawn during the
relevant quarter under such Letter of Credit and (ii) the Applicable LIBOR
Margin (determined on a per annum basis).  Such commission shall be payable
quarterly in arrears on the last Business Day of each calendar quarter and on
the Termination Date commencing on the last Business Day of the calendar quarter
in which such Letter of Credit is issued.  The Administrative Agent shall,
promptly following its receipt thereof, distribute to the Issuing Lender and the
L/C Participants all commissions received pursuant to this Section 3.03(a) in
accordance with their respective Commitment Percentages.


(b)           In addition to the foregoing commission, the Borrower shall pay to
the Administrative Agent, for the account of the Issuing Lender, a fronting fee
with respect to each Letter of Credit issued on or after the Closing Date in an
amount equal to the product of (i) the face amount of such Letter of Credit and
(ii) 10 basis points (0.100%) (the “Fronting Fee”).  Such Fronting Fee shall be
payable in arrears on the last Business Day of each calendar quarter and on the
Termination Date for each day such Letter of Credit is issued and outstanding.


(c)           In addition to the foregoing fees and commissions, the Borrower
shall pay or reimburse the Issuing Lender for such normal and customary costs
and expenses as are incurred or charged by the Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit.


SECTION 3.04     L/C Participations.


(a)           The Issuing Lender irrevocably agrees to grant and hereby grants
to each L/C Participant, and, to induce the Issuing Lender to issue Letters of
Credit hereunder, each L/C Participant irrevocably agrees to accept and purchase
and hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Commitment Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit issued (or deemed issued) hereunder and the amount of each draft paid
by the Issuing Lender thereunder.  Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower through a Revolving Loan or otherwise in accordance with the terms of
this Agreement, such L/C Participant shall pay to the Issuing Lender upon demand
at the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s Commitment Percentage multiplied by the amount of such
draft, or any part thereof, which is not so reimbursed.


 
38

--------------------------------------------------------------------------------

 


(b)           Upon becoming aware of any amount required to be paid by any L/C
Participant to the Issuing Lender pursuant to Section 3.04(a) in respect of any
unreimbursed portion of any payment made by the Issuing Lender under any Letter
of Credit, the Issuing Lender shall notify each L/C Participant of the amount
and due date of such required payment and such L/C Participant shall pay to the
Issuing Lender the amount specified on the applicable due date.  If any such
amount is paid to the Issuing Lender after the date such payment is due, such
L/C Participant shall pay to the Issuing Lender on demand, in addition to such
amount, the product of (i) such amount, times (ii) the daily average Federal
Funds Rate (or Base Rate, if such amount is not paid within three Business Days
of demand) as determined by the Administrative Agent during the period from and
including the date such payment is due to the date on which such payment is
immediately available to the Issuing Lender, times (iii) a fraction the
numerator of which is the number of days that elapse during such period and the
denominator of which is 360.  A certificate of the Issuing Lender with respect
to any amounts owing under this Section 3.04(b) shall be conclusive in the
absence of manifest error.  With respect to payment to the Issuing Lender of the
unreimbursed amounts described in this Section 3.04(b), if the L/C Participants
receive notice that any such payment is due (A) prior to 1:00 p.m. (Charlotte,
North Carolina time) on any Business Day, such payment shall be due that
Business Day, and (B) after 1:00 p.m. (Charlotte, North Carolina time) on any
Business Day, such payment shall be due on the following Business Day.


(c)           Whenever, at any time after the Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Commitment Percentage of such payment in accordance with this Section 3.04, the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise) or any payment of interest on account
thereof, the Issuing Lender will distribute to such L/C Participant its pro rata
share thereof; provided, that in the event that any such payment received by the
Issuing Lender shall be required to be returned by the Issuing Lender, such L/C
Participant shall return to the Issuing Lender the portion thereof previously
distributed by the Issuing Lender to it.


SECTION 3.05     Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Loan as provided for in this Section 3.05 or
with funds from other sources), in same day funds, the Issuing Lender on each
date on which the Issuing Lender notifies the Borrower of the date and amount of
a draft paid under any Letter of Credit for the amount of (a) such draft so paid
and (b) any amounts referred to in Section 3.03(c) incurred by the Issuing
Lender in connection with such payment.  Unless the Borrower shall immediately
notify the Issuing Lender that the Borrower intends to reimburse the Issuing
Lender for such drawing from other sources or funds, the Borrower shall be
deemed to have timely given a Notice of Borrowing to the Administrative Agent
requesting that the Lenders make a Revolving Loan bearing interest at the Base
Rate on such date in the amount of (a) such draft so paid and (b) any amounts
referred to in Section 3.03(c) incurred by the Issuing Lender in connection with
such payment, and the Lenders shall make a Revolving Loan bearing interest at
the Base Rate in such amount, the proceeds of which shall be applied to
reimburse the Issuing Lender for the amount of the related drawing and costs and
expenses.  Each Lender acknowledges and agrees that its obligation to fund a
Revolving Loan in accordance with this Section 3.05 to reimburse the Issuing
Lender for any draft paid under a Letter of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, the existence of a Default or an Event of Default other than a
Default or Event of Default that the Issuing Lender had actual knowledge of at
the time of the issuance of such Letter of Credit.  If the Borrower has elected
to pay the amount of such drawing with funds from other sources and shall fail
to reimburse the Issuing Lender as provided above, the unreimbursed amount of
such drawing shall bear interest in the rate which would be payable on any
outstanding Base Rate Loans which were then overdue from the date such amounts
become payable (whether at stated maturity, by acceleration or otherwise) until
payment in full.


 
39

--------------------------------------------------------------------------------

 


SECTION 3.06    Obligations Absolute.  The Borrower’s obligations under this
Article III (including, without limitation, the Obligations) shall be absolute
and unconditional under any and all circumstances and irrespective of any
set-off, counterclaim or defense to payment which the Borrower may have or have
had against the Issuing Lender or any beneficiary of a Letter of Credit or any
other Person.  The Borrower also agrees that the Issuing Lender and the L/C
Participants shall not be responsible for, and the Borrower’s reimbursement
obligation under Section 3.05 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee, except for such matters caused by the Issuing
Lender’s gross negligence or willful misconduct.  The Issuing Lender shall not
be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit, except for errors or omissions caused by
the Issuing Lender’s gross negligence or willful misconduct.  The Borrower
agrees that any action taken or omitted by the Issuing Lender under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of gross negligence or willful misconduct and in accordance with
the standards of care specified in ISP 98 or the Uniform Customs, as the case
may be, and, to the extent not inconsistent therewith, the UCC, shall be binding
on the Borrower and shall not result in any liability of the Issuing Lender or
Lenders.


[End of Article III]


 
40

--------------------------------------------------------------------------------

 


ARTICLE IV
CONDITIONS PRECEDENT


SECTION 4.01     Conditions Precedent to the Execution and Delivery of this
Agreement. The obligation of the Lenders to execute and deliver this Agreement
and to make Extensions of Credit is subject to the conditions precedent that the
Administrative Agent (and the Lenders, if applicable) shall have received on or
before the Closing Date, the following, each dated such date, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders,
with copies for each Lender:


(a)            Agreement.  Receipt by the Administrative Agent of counterparts
of this Agreement, duly executed by the Borrower, the Administrative Agent, the
Issuing Lender and the Lenders;


(b)            Secretary’s Certificate.  Receipt by the Administrative Agent of
(A) a certificate of the secretary or assistant secretary of the Borrower, as
applicable, dated the Closing Date and certifying (1) that attached thereto is a
true and complete copy of the certificate of incorporation and all amendments
thereto of the Borrower, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of organization, (2) that attached
thereto is a true and complete copy of the by-laws of the Borrower in effect on
the Closing Date and at all times since a date prior to the date of the
resolutions described in clause (3) below, (3) that attached thereto is a true
and complete copy of resolutions or consents, as applicable, duly adopted by the
board of directors of the Borrower authorizing, as applicable, the execution,
delivery and performance of this Agreement and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, (4) that
the organizational documents of the Borrower have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
attached thereto, and (5) as to the incumbency and specimen signature of each
officer of the Borrower executing this Agreement and any other document
delivered in connection herewith on its behalf; and (B) a certificate of another
officer as to the incumbency and specimen signature of such secretary or
assistant secretary executing the certificate pursuant to (A) above;


(c)            Officer’s Certificate.  Receipt by the Administrative Agent of a
certificate from the chief executive officer or chief financial officer of the
Borrower, as applicable, in form and substance reasonably satisfactory to the
Administrative Agent, to the effect that, as of the Closing Date, all
representations and warranties of the Borrower contained in this Agreement and
the other Loan Documents are true, correct and complete; that the Borrower is
not in violation or aware of any event that would cause a Material Adverse
Change in the business or operation as reflected in the Disclosure Documents;
that the Borrower is not in violation of any of the covenants contained in this
Agreement and the other Loan Documents; that, after giving effect to the
transactions contemplated by this Agreement, no Default or Event of Default has
occurred and is continuing; and that the Borrower has satisfied each of the
conditions precedent set forth in this Section 4.01;


 
41

--------------------------------------------------------------------------------

 


(d)           Consents.  Receipt by the Administrative Agent of a written
representation from the Borrower that (i) all governmental, shareholder, member,
partner and third party consents and approvals necessary or, in the reasonable
opinion of the Administrative Agent, desirable, in connection with the
transactions contemplated hereby have been received and are in full force and
effect and (ii) no condition or requirement of law exists which could reasonably
be likely to restrain, prevent or impose any material adverse condition on the
transactions contemplated hereby;


(e)            Proceedings. Receipt by the Administrative Agent of a certificate
from the Borrower certifying that no action, proceeding, investigation,
regulation or legislation has been instituted, or, to the Borrower’s knowledge,
threatened or proposed before any court, government agency or legislative body
to enjoin, restrain or prohibit, or to obtain damages in respect of, or which is
related to or arises out of this Agreement or any other Loan Documents or the
consummation of the transactions contemplated hereby or thereby or which, in the
Administrative Agent’s reasonable determination, would prohibit the extension of
Letters of Credit or could reasonably be expected to result in any such
prohibition or a Material Adverse Change;


(f)            Financial Statements.  Receipt by the Administrative Agent of the
Disclosure Documents and financial statements required pursuant to Section 6.03,
which demonstrate, in the Administrative Agent’s reasonable judgment, together
with all other information then available to the Administrative Agent, that the
Borrower can repay its debts and satisfy its other obligations as and when they
become due, and can comply with the financial covenants contained in this
Agreement;


(g)           Good Standing Certificate.  Receipt by the Administrative Agent of
a certificate of good standing for the Borrower, dated on or immediately prior
to the Closing Date, from the Secretary of State of the state of organization of
the Borrower and from all states in which the Borrower is required to obtain a
certificate of good standing or like certificate due to the nature of its
operations in such state;


(h)           Fees.  Receipt by the Administrative Agent and the Lenders of the
fees set forth or referenced in this Agreement and any other accrued and unpaid
fees, expenses or commissions due hereunder (including, without limitation,
legal fees and expenses of counsel to the Administrative Agent), and to any
other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges
related to the Loan Documents;


(i)             Notice required by Section 4.02.  Receipt by the Administrative
Agent of the notice required under Section 4.02;


(j)             Note.  If requested by any Lender, a Note, payable to the order
of such Lender, duly completed and executed by the Borrower;


(k)            Opinions.  Opinions of Cozen O’Connor, counsel to the Borrower,
in substantially the form of Exhibit G hereto, and as to such other matters as
the Administrative Agent and the Lenders may reasonably request, addressed to
the Administrative Agent and the Lenders;


 
42

--------------------------------------------------------------------------------

 


(l)             Existing Wachovia Credit Facility.  Receipt by the
Administrative Agent of confirmation acceptable to the Administrative Agent that
all Indebtedness under the Existing Wachovia Credit Facility (except for the
Existing Letters of Credit), has been, or will be simultaneously, terminated and
indefeasibly paid in full; and


(m)           Other.  Receipt by the Administrative Agent of all other opinions,
certificates and instruments in connection with the transactions contemplated by
this Agreement satisfactory in form and substance to the Required Lenders.


SECTION 4.02     Additional Conditions Precedent.  The obligation of the Lenders
and the Issuing Lender to (i) make each Extension of Credit, including the
Extensions of Credit on the Closing Date, (ii) Convert a Base Rate Loan into a
LIBOR Rate Loan or from a LIBOR Rate Loan into another LIBOR Rate Loan, (iii)
issue the Letters of Credit upon Application therefor, or (iv) extend the Stated
Termination Date, shall be subject to the further conditions precedent that on
the date of such Extension of Credit, Conversion, issuance or Extension of the
Stated Termination Date, as the case may be:


(a)           The Administrative Agent shall have received a Notice of
Borrowing, Application or Extension Letter, as the case may be, signed by duly
authorized officer of the Borrower, dated such date, stating that:


(i)            The representations and warranties of the Borrower contained in
Section 5.01 of this Agreement are true and correct on and as of the date of
such Extension of Credit, Conversion, issuance of the Letter of Credit, or
Extension of the Stated Termination Date, as applicable, as though made,
Converted, issued or extended, as applicable, on and as of such date, both
before and after giving effect to such Extension of Credit, Conversion, issuance
of the Letter of Credit or Extension of the Stated Termination Date, as
applicable, and to the application of the proceeds thereof;


(ii)           Since December 31, 2005, there has been no Material Adverse
Change, provided, however, that this clause (ii) shall not be applicable to any
Extension of Credit, Conversion, issuance of the Letter of Credit or Extension
of the Stated Termination Date occurring on a date after the Closing Date; and


(iii)           No event has occurred and is continuing, or would result from
the Extension of Credit, Conversion, issuance of the Letter of Credit or
Extension of the Stated Termination Date, as applicable, or the application of
the proceeds thereof, as the case may be, which constitutes a Default or an
Event of Default.


(b)           The Administrative Agent shall have received such other approvals,
opinions or documents as the Administrative Agent may reasonably request.


Unless the Borrower shall have previously advised the Administrative Agent in
writing that one or more of the statements contained in clauses (a)(i) through
(a)(iii) above are not true and correct, the Borrower shall be deemed to have
represented and warranted that, on the date of any Extension of Credit,
Conversion, issuance of the Letter of Credit or Extension of the Stated
Termination Date, as applicable, the above statements are true.


 
43

--------------------------------------------------------------------------------

 


SECTION 4.03     Reliance on Certificates. Each of the Lenders, the Issuing
Lender and the Administrative Agent shall be entitled to rely conclusively upon
the certificates delivered from time to time by officers of the Borrower as to
the names, incumbency, authority and signatures of the respective Persons named
therein until such time as the Administrative Agent may receive a replacement
certificate, in form acceptable to the Administrative Agent, from an officer of
the Borrower identified to the Administrative Agent as having authority to
deliver such certificate, setting forth the names and true signatures of the
officers and other representatives of the Borrower thereafter authorized to act
on its behalf.


[End of Article IV]


 
44

--------------------------------------------------------------------------------

 


ARTICLE V
REPRESENTATIONS AND WARRANTIES


SECTION 5.01     Representations and Warranties of the Borrower.  The Borrower
hereby represents and warrants as follows:


(a)           Each of the Borrower and its Subsidiaries is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, as applicable and is duly
qualified to do business in, and is in good standing in, all other jurisdictions
where the nature of its business or the nature of property owned or used by it
makes such qualification necessary, except where such failure would not result
in a Material Adverse Change.  Each of the Borrower and its Subsidiaries has all
requisite corporate (or other applicable) powers and authority to own or lease
and operate its properties and to carry on its business as now conducted and as
proposed to be conducted.


(b)           The execution, delivery and performance by the Borrower of this
Agreement and each Loan Document to which it is a party are within the
Borrower’s corporate (or other applicable) powers, have been duly authorized by
all necessary corporate (or other applicable) action, do not contravene (i) the
Borrower’s certificate of incorporation, (ii) any law, rule or regulation
applicable to the Borrower or (iii) any contractual or legal restriction binding
on or affecting the Borrower, and will not result in or require the imposition
of any lien or encumbrance on, or security interest in, any property (including,
without limitation, accounts or contract rights) of the Borrower, except as
provided in this Agreement and any other the Loan Document.


(c)           No Governmental Action is required for the execution or delivery
by the Borrower of this Agreement or any other Loan Document to which it is a
party or for the performance by the Borrower of its obligations under this
Agreement or any other Loan Document other than those which have previously been
duly obtained, are in full force and effect, are not subject to any pending or,
to the knowledge of the Borrower, threatened appeal or other proceeding seeking
reconsideration and as to which all applicable periods of time for review,
rehearing or appeal with respect thereto have expired.


(d)           This Agreement and each Loan Document to which the Borrower is a
party is a legal, valid and binding obligation of the Borrower party thereto,
enforceable against the Borrower in accordance with its terms subject to the
effect of bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium and other similar laws of general application affecting rights and
remedies of creditors generally.


(e)           Except as disclosed in the Disclosure Documents, there is no
pending or, to the Borrower’s knowledge, threatened action or proceeding
(including, without limitation, any proceeding relating to or arising out of
Environmental Laws) affecting the Borrower or any of its Subsidiaries before any
court, governmental agency or arbitrator that has a reasonable possibility of
resulting in a Material Adverse Change.


 
45

--------------------------------------------------------------------------------

 


(f)           The audited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, as at December 31, 2005, and the related consolidated
statements of income, retained earnings and cash flows of the Borrower and its
Consolidated Subsidiaries for the fiscal year then ended, and the unaudited
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
at June 30, 2006, and the related consolidated statements of income, retained
earnings and cash flows of the Borrower and its Consolidated Subsidiaries for
the six (6) months then ended, copies of which have been furnished to the
Administrative Agent and each Lender, fairly present in all material respects
the financial condition of the Borrower and its Consolidated Subsidiaries as at
such dates and the results of the operations of the Borrower and its
Consolidated Subsidiaries for the periods ended on such dates, all in accordance
with GAAP consistently applied, subject, solely in the case of unaudited
consolidated balance sheets, to normal year end adjustments.  Since December 31,
2005, there has been no Material Adverse Change, or material adverse change in
the facts and information regarding such entities as represented to the Closing
Date.


(g)           The issuance of, and the existence of, the Letters of Credit, the
Extensions of Credit and the use of the proceeds thereof will comply with all
provisions of applicable law and regulation in all material respects.


(h)           Neither the Borrower nor any Subsidiary of the Borrower is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.


(i)             Intentionally Deleted.


(j)             Neither the Borrower nor its Subsidiaries is engaged in the
business of extending credit for the purpose of buying or carrying margin stock
(within the meaning of Regulation U issued by the Board of Governors of the
Federal Reserve System), and no proceeds of any drawing on the Letters of Credit
or the Extensions of Credit will be used to buy or carry any margin stock or to
extend credit to others for the purpose of buying or carrying any margin stock.


(k)           No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan which reasonably could be expected to result in a
Material Adverse Change.  Since the actuarial valuation date specified in the
most recent Schedule B (Actuarial Information) to the annual report of Plans
maintained by the Borrower (Form 5500 Series), if any, (i) there has been no
Material Adverse Change in the funding status of the Plans referred to therein
and (ii) no “prohibited transaction” has occurred with respect thereto. Neither
the Borrower nor any of its respective ERISA Affiliates has incurred nor
reasonably expects to incur any material withdrawal liability under ERISA to any
Multiemployer Plan.


(l)            Except as set forth in the Disclosure Documents, the Borrower and
its Subsidiaries are in compliance in all material respects with all applicable
Federal, state and local statutes, rules, regulations, orders and other
provisions of law relating to Hazardous Materials, air emissions, water
discharge, noise emission and liquid disposal, and other environmental, health
and safety matters, other than those the non-compliance with which would not
result in a Material Adverse Change (taking into consideration all fines,
penalties and sanctions that may be imposed because of such non-compliance) or
on the ability of the Borrower to perform its obligations under this Agreement
or any other Loan Document to which the Borrower is a party.  Except as set
forth in the Disclosure Documents, neither the Borrower nor any of its
respective Subsidiaries has received from any Governmental Authority any notice
of any material violation of any such statute, rule, regulation, order or
provision.


 
46

--------------------------------------------------------------------------------

 


(m)          The Borrower and its Subsidiaries have filed all tax returns
(Federal, state and local) required to be filed and paid all taxes shown thereon
to be due, including interest and penalties, except to the extent that the
Borrower or any such Subsidiary is diligently contesting any such taxes in good
faith and by appropriate proceedings, and for which adequate reserves for
payment thereof have been established.


(n)           No event has occurred or is continuing which constitutes a Default
or an Event of Default, or which constitutes, or which with the passage of time
or giving of notice or both would constitute, a default or event of default by
the Borrower or Subsidiary thereof under any material agreement or contract,
judgment, decree or order by which the Borrower or any of its respective
properties may be bound or which would require the Borrower or Subsidiary
thereof to make any payment thereunder prior to the scheduled maturity date
therefore, where such default could reasonably be expected to result in a
Material Adverse Change.


(o)           As of the Closing Date, the Borrower and each of its Subsidiaries
will be Solvent.


(p)           The capitalization of the Borrower and each Significant Subsidiary
of the Borrower consists of the Capital Stock, authorized, issued and
outstanding, of such classes and series, with or without par value, described on
Schedule II hereto.  All such outstanding Capital Stock has been duly authorized
and validly issued and are fully paid and nonassessable.  Except as set forth in
the Disclosure Documents, there are no outstanding warrants, subscriptions,
options, securities, instruments or other rights of any type or nature
whatsoever, which are convertible into, exchangeable for or otherwise provide
for or permit the issuance of, Capital Stock of the Borrower or any Subsidiary
of the Borrower or are otherwise exercisable by any Person.


(q)           The Borrower and each Subsidiary of the Borrower has good and
marketable title to all assets and other property purported to be owned by it.


(r)            None of the properties or assets of the Borrower is subject to
any Lien, except Permitted Liens.


(s)           All written information, reports and other papers and data
produced by or on behalf of the Borrower and furnished to the Administrative
Agent and the Lenders were, at the time the same were so furnished, complete and
correct in all material respects.  No document furnished or written statement
made to the Administrative Agent or the Lenders by the Borrower in connection
with the negotiation, preparation or execution of this Agreement or any other
Loan Documents contains or will contain any untrue statement of a fact material
to the creditworthiness of the Borrower or its Subsidiaries or omits or will
omit to state a fact necessary in order to make the statements contained therein
not misleading.
 
 
47

--------------------------------------------------------------------------------

 

 
(t)            Intentionally Deleted.


(u)           The Borrower is not listed on the specially Designated Nationals
and Blocked Persons List maintained by the Office of Foreign Asset Control,
Department of the Treasury (“OFAC”)  pursuant to Executive Order No. 13224, 66
Fed. Reg. 49079 (Sept. 25, 2001), and/or any other list maintained pursuant to
any of the rules and regulations of OFAC or pursuant to any other applicable
Executive Orders or otherwise subject to sanction under an OFAC implemented
regulation.


[End of Article V]


 
48

--------------------------------------------------------------------------------

 


ARTICLE VI
COVENANTS OF THE COMPANY


SECTION 6.01     Affirmative Covenants.  Until the Obligations have been finally
and indefeasibly paid and satisfied in full and the Commitments terminated, the
Borrower will, and will cause each of its Subsidiaries, unless the Required
Lenders shall otherwise consent in writing, to:


(a)            Preservation of Existence, Etc.  Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate or company, as
applicable, existence, material rights (statutory and otherwise) and franchises,
and take such other action as may be necessary or advisable to preserve and
maintain its right to conduct its business in the states where it shall be
conducting its business, except where failure to do so does not result in, or
could not reasonably be expected to have, a Material Adverse Change.


(b)           Maintenance of Properties, Etc.  Maintain, and cause each of its
Subsidiaries to maintain, good and marketable title to all of its properties
which are used or useful in the conduct of its business, and preserve, maintain,
develop and operate, and cause each of its Subsidiaries to preserve, maintain,
develop and operate, in substantial conformity with all laws and material
contractual obligations, all such properties in good working order and
condition, ordinary wear and tear excepted, except where such failure would not
result in a Material Adverse Change.


(c)            Ownership.  Cause the Parent to own, at all times, 100% of the
Capital Stock having voting rights of Borrower.


(d)            Compliance with Material Contractual Obligations, Laws,
Etc.  Comply, and cause each of its Subsidiaries to comply, with the
requirements of all material contractual obligations and all applicable laws,
rules, regulations and orders, the failure to comply with which could reasonably
be expected to result in a Material Adverse Change, such compliance to include,
without limitation, paying before the same become delinquent all taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent diligently contested in good faith and by appropriate proceedings
and for which adequate reserves for the payment thereof have been established,
and complying with the requirements of all applicable Federal, state and local
statutes, rules, regulations, orders and other provisions of law relating to
Hazardous Materials, air emissions, water discharge, noise emission and liquid
disposal, and other environmental, health and safety matters.


(e)            Insurance.  Maintain, and cause each of its Subsidiaries to
maintain, insurance with financially sound and reputable insurance companies or
associations in such amounts and covering such risks as are usually carried by
companies engaged in the same or similar businesses and similarly situated.


(f)            Visitation Rights; Keeping of Books.  At any reasonable time and
from time to time, upon reasonable advance notice, permit the Administrative
Agent or any of the Lenders or any agents or representatives thereof, to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, the Borrower and any of its Subsidiaries, and to
discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their respective officers or directors and with their
respective independent certified public accountants and keep proper books of
record and account, in which full and correct entries shall be made of all
financial transactions and the assets and liabilities of the Borrower in
accordance with GAAP, consistent with the procedures applied in the preparation
of the financial statements referred to in Section 5.01(f) hereof.


 
49

--------------------------------------------------------------------------------

 


(g)           Transactions with Affiliates.  Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of its Affiliates on terms that are fair and reasonable and
no less favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate.


(h)           Use of Proceeds.  Use the proceeds of any Extension of Credit
solely for the following purposes: (i) on the Closing Date, the repayment in
full of all loans or reimbursement obligations under the Existing Wachovia
Credit Facility; and (ii) on and after the Closing Date, general corporate
purposes and working capital needs of the Borrower.


(i)             Loan Documents.   Perform and comply in all material respects
with each of the provisions of each Loan Document to which it is a party.


(j)             Risk Management.  Perform and comply in all material respects,
and require its Subsidiaries to perform and comply in all material respects,
with any risk management policies developed by the Borrower, including such
policies, if applicable, related to (i) the retail and wholesale inventory
distribution and trading procedures and (ii) dollar and volume limits.


(k)            [Intentionally Deleted.]


(l)             OFAC Compliance.  Comply with any obligations that it may have
under the  USA Patriot Act, all laws and executive orders administered by OFAC
and all regulations promulgated and executive orders having the force of law
issued pursuant thereto, as amended or supplemented from time to time
(collectively, “AML and Anti-Terrorist Acts”).  In the event that the Borrower
becomes aware that it is not in compliance with any applicable AML and
Anti-Terrorist Acts, the Borrower shall notify the Administrative Agent and
diligently take all actions required thereunder to become compliant.


(m)           Further Assurances.  At the expense of the Borrower, promptly
execute and deliver, or cause to be promptly executed and delivered, all further
instruments and documents, and take and cause to be taken all further actions,
that may be reasonably necessary or that the Required Lenders through the
Administrative Agent may reasonably request, to enable the Lenders and the
Administrative Agent to enforce the terms and provisions of this Agreement and
the Loan Documents and to exercise their rights and remedies hereunder.  In
addition, the Borrower will use all reasonable efforts to duly obtain
Governmental Actions required from time to time on or prior to such date as the
same may become legally required, and thereafter to maintain all such
Governmental Actions in full force and effect, except where such failure would
not result in a Material Adverse Change.


 
50

--------------------------------------------------------------------------------

 


SECTION 6.02    Negative Covenants. Until all of the Obligations have been
finally and indefeasibly paid and satisfied in full and the Commitments
terminated, the Borrower will not, and will not cause or permit any of its
Subsidiaries, without the written consent of the Required Lenders, to:


(a)            Liens, Etc.  Except as permitted in Section 6.02(c), create,
incur, assume, or suffer to exist, or permit any of its Subsidiaries to create,
incur, assume, or suffer to exist, any Lien other than Permitted Liens.


(b)            Indebtedness.  Create or suffer, or permit any Subsidiary to
create or suffer, to exist any Indebtedness except for Permitted Indebtedness.


(c)            Obligation to Ratably Secure.  Except as permitted by Section
6.02(a), create or suffer to exist, or permit any of its Subsidiaries to create
or suffer to exist, any Lien other than a Permitted Lien, in each case to secure
or provide for the payment of Indebtedness, unless, on or prior to the date
thereof, the Borrower shall have (i) pursuant to documentation reasonably
satisfactory to the Administrative Agent and Required Lenders, equally and
ratably secured the Obligations of the Borrower under this Agreement by a Lien
acceptable to the Administrative Agent and Required Lenders, and (ii) caused the
creditor or creditors, as the case may be, in respect of such Indebtedness to
have entered into an intercreditor agreement in form, scope and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders.


(d)           Mergers, Etc.  Merge or consolidate with or into any Person, or
permit any of its Subsidiaries to do so, except that (i) any Subsidiary of the
Borrower may merge or consolidate with or into, any other Subsidiary of the
Borrower and (ii) any Subsidiary of the Borrower may merge or consolidate with
and into the Borrower; provided, that the Borrower is the surviving corporation;
provided, further, that in each case, immediately after giving effect to such
proposed transaction, no Event of Default or Default would exist.


(e)            Sale of Assets, Etc.  Sell, transfer, lease, assign or otherwise
convey or dispose, or permit any Subsidiary to sell, transfer, lease, assign or
otherwise convey or dispose, of assets (whether now owned or hereafter
acquired), in any single transaction or series of transactions, whether or not
related having an aggregate book value in excess of 10% of the Consolidated
assets of the Borrower and its Consolidated Subsidiaries, except for
dispositions of capital assets in the ordinary course of business as presently
conducted.


(f)             Restricted Investments.  Other than in the ordinary course of
business (i) make or permit to exist any loans or advances to, or any other
investment in, any Person except for investments in Permitted Investments, or
(ii) acquire any assets or property of any other Person.


(g)            New Business.  Permit the Borrower or any of its Subsidiaries to
enter into any business which is not substantially similar to that existing on
the Closing Date.


 
51

--------------------------------------------------------------------------------

 


(h)           Distributions.  Pay any dividends on or make any other
distributions in respect of any Capital Stock or redeem or otherwise acquire any
such Capital Stock without in each instance obtaining the prior written consent
of the Required Lenders; provided, that (i) any Subsidiary of the Borrower may
pay regularly scheduled dividends or make other distributions to the Borrower;
(ii) if no Default or Event of Default exists or would result therefrom, the
Borrower may pay distributions or dividends in either cash or Capital Stock or
may redeem or otherwise acquire Capital Stock, and (iii) the Borrower may cause
the redemption or acquisition of Capital Stock having a preferred interest only
if (a) such redemption or acquisition is effected by the proceeds of Capital
Stock issued by the Parent, or (b) such redemption or acquisition is effected
with proceeds from Permitted Indebtedness; provided, that before and after such
redemption or acquisition as described in (a) and (b) above, no Default or Event
of Default has occurred and is continuing.


(i)            Compliance with ERISA.  (i) Permit to exist any “accumulated
funding deficiency” (as defined in Section 412(a) of the Code), unless such
deficiency exists with respect to a Multiple Employer Plan or Multiemployer Plan
and the Borrower has no control over the reduction or elimination of such
deficiency, (ii) terminate, or permit any ERISA Affiliate to terminate, any Plan
of the Borrower or such ERISA Affiliate so as to result in any material
liability of the Borrower or ERISA Affiliate to the PBGC, or (iii) permit to
exist any occurrence of any reportable event (within the meaning of Section 4043
of ERISA), or any other event or condition, which presents a material risk of a
termination by the PBGC of any Plan of the Borrower or such ERISA Affiliate and
such a material liability of the Borrower or ERISA Affiliate to the PBGC.


(j)             Constituent Documents, Etc.  Change in any material respect the
nature of its certificate of incorporation, by-laws, or other similar documents,
or accounting policies or accounting practices (except as required or permitted
by the Financial Accounting Standards Board or GAAP).


(k)            Fiscal Year.  Change its Fiscal Year.


SECTION 6.03     Reporting Requirements.  So long as any Lender shall have any
Commitment hereunder or the Borrower shall have any obligation to pay any amount
to the Administrative Agent or any Lender hereunder, the Borrower will, unless
the Required Lenders shall otherwise consent in writing, provide to the
Administrative Agent:


(a)           as soon as available and in any event within sixty (60) days after
the end of each of the first three quarters of each fiscal year of the Borrower,
a consolidated and consolidating balance sheet of the Borrower and its
Consolidated Subsidiaries as at the end of such quarter and consolidated and
consolidating statements of income, retained earnings and cash flows of the
Borrower and its Consolidated Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, all in
reasonable detail and duly certified by the chief financial officer or the
treasurer of the Borrower as fairly presenting in all material respects the
financial condition of the Borrower and its Consolidated Subsidiaries as at such
date and the results of operations of the Borrower and its Consolidated
Subsidiaries for the periods ended on such date, except for normal year end
adjustments, all in accordance with GAAP consistently applied (for purposes
hereof delivery of the Borrower’s appropriately completed Form 10-Q will be
sufficient in lieu of delivery of such consolidated balance sheet and
consolidated statements of income, retained earnings and cash flows), together
with a Compliance Certificate, in the form of Exhibit I, of the chief financial
officer or the treasurer of the Borrower (A) demonstrating and certifying
compliance by the Borrower with the covenants set forth in Section 6.04 and (B)
stating that no Event of Default or Default has occurred and is continuing or,
if an Event of Default or Default has occurred and is continuing, a statement as
to the nature thereof and the action which the Borrower has taken and proposes
to take with respect thereto;


 
52

--------------------------------------------------------------------------------

 


(b)           as soon as available and in any event within one hundred five
(105) days after the end of each fiscal year of the Borrower, a copy of the
annual report for such year for the Borrower and its Consolidated Subsidiaries,
containing consolidated and consolidating financial statements for such year
certified by, and accompanied by an unqualified opinion of, independent public
accountants reasonably acceptable to the Administrative Agent (for purposes
hereof, delivery of the Borrower’s appropriately completed Form 10-K will be
sufficient in lieu of delivery of such financial statements), together with a
Compliance Certificate, in the form of Exhibit I, of the chief financial officer
or the treasurer of the Borrower (A) demonstrating and certifying compliance by
the Borrower with the covenants set forth in Section 6.04 and (B) stating that
no Event of Default or Default has occurred and is continuing or, if an Event of
Default or Default has occurred and is continuing, a statement as to the nature
thereof and the action which the Borrower has taken and proposes to take with
respect thereto;


(c)           as soon as possible and in any event within five (5) days after
the occurrence of each Event of Default and each Default known to the Borrower,
a statement of the chief financial officer of the Borrower setting forth details
of such Event of Default or Default and the action which the Borrower has taken
and proposes to take with respect thereto;


(d)           as soon as possible and in any event within five (5) days after
receipt thereof by the Borrower or any of its ERISA Affiliates from the PBGC
copies of each notice received by the Borrower or such ERISA Affiliate of the
PBGC’s intention to terminate any Plan of the Borrower or such ERISA Affiliate
or to have a trustee appointed to administer any such Plan;


(e)           as soon as possible and in any event within five (5) days after
receipt thereof by the Borrower or any ERISA Affiliate from a Multiemployer Plan
sponsor, a copy of each notice received by the Borrower or such ERISA Affiliate
concerning the imposition of withdrawal liability in the amount of at least
$1,000,000 pursuant to Section 4202 of ERISA in respect of which the Borrower or
such ERISA Affiliate is reasonably expected to be liable;


(f)            as soon as possible and in any event within five (5) days after
the Borrower becomes aware of the occurrence thereof, notice of all actions,
suits, proceedings or other events (A) of the type described in Section 5.01(e)
or (B) for which the Administrative Agent or the Lenders will be entitled to
indemnity under Section 9.05;


 
53

--------------------------------------------------------------------------------

 


(g)           as soon as possible and in any event within five (5) days after
the sending or filing thereof, copies of all material reports that the Borrower
sends to any of its security holders, and copies of all reports and registration
statements which the Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission or any national securities exchange;


(h)           as soon as possible and in any event within five (5) days after
requested, such other information respecting the business, properties, assets,
liabilities (actual or contingent), results of operations, prospects, condition
or operations, financial or otherwise, of the Borrower or any Subsidiary thereof
as any Lender through the Administrative Agent may from time to time reasonably
request; and


(i)            as soon as possible and in any event within fifteen (15) days
after the occurrence of each ERISA Event, a statement of the chief financial
officer of the Borrower setting forth details of such ERISA Event and the action
which the Borrower has taken and proposes to take with respect thereto.


Information required to be delivered pursuant to this Section 6.03 shall be
deemed to have been delivered if such information shall have been posted by the
Agent on an Intralinks or similar site to which the Administrative Agent has
been granted access or shall be available on the website of the Securities and
Exchange Commission at http://www.sec.gov and the Borrower shall have notified
the Administrative Agent of the availability of all Form 10-Q and Form 10-K
reports; provided that, if requested by the Administrative Agent or any Lender,
the Borrower shall deliver a paper copy of such information to the
Administrative Agent or such Lender.  Information required to be delivered
pursuant to this Section 6.03 may also be delivered by electronic communications
pursuant to procedures reasonably approved by the Administrative Agent.


SECTION 6.04    Financial Covenants. So long as any Lender shall have any
Commitment hereunder or the Borrower shall have any obligation to pay any amount
to the Administrative Agent or any Lender hereunder, the Borrower will, unless
the Required Lenders shall otherwise consent in writing, maintain at the end of
each fiscal quarter a ratio of Indebtedness to Consolidated Total Capitalization
of the Borrower and its Consolidated Subsidiaries of not more than 0.65 to 1.0.


[End of Article VI]


 
54

--------------------------------------------------------------------------------

 


ARTICLE VII
EVENTS OF DEFAULT


SECTION 7.01     Events of Default. Each of the following events should they
occur and be continuing shall constitute an “Event of Default”:


(a)            The Borrower shall fail to pay (i) any amount of principal when
the same becomes due and payable or (ii) any interest, fees or any other amount
payable hereunder within five (5) Business Days of when the same becomes due and
payable; or


(b)           Any representation or warranty made by or on behalf of the
Borrower in any Agreement or Loan Document or by or on behalf of the Borrower
(or any of its officers) in connection with any Agreement or Loan Document shall
prove to have been incorrect in any material respect when made or deemed made;
or


(c)            (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 6.01(a), (c), (e), (g), (h), (i) or
(j), Section 6.02(a), (b), (c), (d), (e), (f), (g) or (h), Section 6.03 or
Section 6.04, or (ii) the Borrower shall fail to perform or observe any other
term, covenant or agreement contained in this Agreement (other than obligations
specifically set forth elsewhere in this Section 7.01) on its part to be
performed or observed if the failure to perform or observe such other term,
covenant or agreement, shall remain unremedied for thirty (30) days after
written notice thereof shall have been given to the Borrower by the
Administrative Agent or any Lender; or


(d)           The Borrower or any Significant Subsidiary thereof shall fail to
pay any principal of or premium or interest on any Indebtedness (other than
Indebtedness incurred under this Agreement) thereof in the aggregate (for all
such Persons) in excess of $15,000,000, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), prior to the stated maturity
thereof; or


(e)           The Borrower or any Significant Subsidiary thereof shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors, or any proceeding shall be instituted by or against the
Borrower or a Significant Subsidiary thereof seeking to adjudicate it a bankrupt
or insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), such proceeding shall remain undismissed or unstayed
for a period of forty-five (45) days, any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur or the
Borrower or a Significant Subsidiary thereof shall consent to or acquiesce in
any such proceeding; or the Borrower or a Significant Subsidiary thereof shall
take any corporate action to authorize any of the actions set forth above in
this subsection (e); or


 
55

--------------------------------------------------------------------------------

 


(f)            Any judgment or order for the payment of money in excess of
$15,000,000 (in the aggregate) shall be rendered against the Borrower or any
Significant Subsidiary thereof and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment or order or (ii) there shall
be any period of ten (10) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or


(g)           The obligations of the Borrower under this Agreement or any other
Loan Document shall become unenforceable, or the Borrower, or any court or
governmental or regulatory body having jurisdiction over the Borrower, shall so
assert in writing or the Borrower or any of its Affiliates shall contest in any
manner the validity or enforceability thereof; or


(h)           Any ERISA Event shall have occurred with respect to a Plan and,
thirty (30) days after notice thereof shall have been given to the Borrower by
the Administrative Agent or any Lender, (i) such ERISA Event shall still exist
and (ii) such ERISA Event is reasonably likely to result in a liability or lien
in excess of $15,000,000 against the Borrower or any ERISA Affiliate; or


(i)            The Borrower or any Affiliate thereof as employer under a
Multiemployer Plan shall have made a complete or partial withdrawal from such
Multiemployer Plan and the plan sponsor of such Multiemployer Plan shall have
notified such withdrawing employer that such employer has incurred a withdrawal
liability in an annual amount exceeding $5,000,000; or


(j)             Any Governmental Approval shall be rescinded, revoked, otherwise
terminated, or amended or modified in any manner which is materially adverse to
the interests of the Lenders and the Administrative Agent; or


(k)            A Change in Control shall occur.


 
56

--------------------------------------------------------------------------------

 


SECTION 7.02     Upon an Event of Default.  Upon the occurrence of an Event of
Default, with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower:


(a)           Acceleration; Termination of Credit Facility.  Declare the
principal of and interest on the Extensions of Credit, the Notes and the
Obligations (except for Hedging Obligations, which shall be governed by the
terms and conditions of the documents controlling such obligations) at the time
outstanding, and all other amounts owed to the Lenders and to the Administrative
Agent under this Agreement (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder), to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived, anything in this Agreement to the contrary notwithstanding,
and terminate the Commitment and any right of the Borrower to request Extensions
of Credit or Letters of Credit thereunder; provided, that upon the occurrence of
an Event of Default specified in Section 7.01(e), the Commitments shall be
automatically terminated and all Obligations (except for Hedging Obligations,
which shall be governed by the terms and conditions of the documents controlling
such obligations) shall automatically become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived, anything in this Agreement or in any other Loan Document to
the contrary notwithstanding.


(b)           Letters of Credit.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to Section 7.02(a), require the Borrower at such time to
deposit in a cash collateral account with the Administrative Agent an amount
equal to the aggregate then undrawn and unexpired amount of such Letters of
Credit.  Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations.  After all such Letters of Credit shall have expired or been
fully drawn upon, the Reimbursement Obligation shall have been satisfied and all
other Obligations shall have been paid in full, the balance, if any, in such
cash collateral account shall be returned to the Borrower.


SECTION 7.03    Rights and Remedies Cumulative; Non-Waiver; Etc.  The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive, and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or that may now or hereafter exist in law or in equity or by suit or
otherwise.  No delay or failure to take action on the part of the Administrative
Agent or any Lender in exercising any right, power or privilege shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or privilege preclude other or further exercise thereof or the exercise of
any other right, power or privilege or shall be construed to be a waiver of any
Event of Default.  No course of dealing between the Borrower, the Administrative
Agent and the Lenders or their respective agents or employees shall be effective
to change, modify or discharge any provision of this Agreement or any of the
other Loan Documents or to constitute a waiver of any Event of Default.


[End of Article VII]


 
57

--------------------------------------------------------------------------------

 


ARTICLE VIII
THE ADMINISTRATIVE AGENT


SECTION 8.01     Appointment.  Each Lender hereby irrevocably designates and
appoints Wachovia as the Administrative Agent of such Lender and the Issuing
Lender under this Agreement and the other Loan Documents, and each such Lender
and the Issuing Lender irrevocably authorizes Wachovia, as the Administrative
Agent for such Lender and the Issuing Lender, to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein and in the Loan Documents, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.


SECTION 8.02     Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Agreement, any Letter of Credit and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.


SECTION 8.03     Exculpatory Provisions.  Neither the Administrative Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except in the case of gross negligence or willful
misconduct as determined by a court of competent jurisdiction) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or the Letters of Credit or any
other Loan Document or for any failure of the Borrower to perform its
obligations hereunder or thereunder.  The Administrative Agent shall not be
under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Borrower.


SECTION 8.04    Reliance by Administrative Agent.  The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent may deem and treat the payee of
any evidence of indebtedness in respect of any Extension of Credit, or other
indebtedness hereunder as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
the Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement, any Letter of
Credit or any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (unless all of the Lenders’ action is
required hereunder) as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the Loan
Documents in accordance with a request of the Required Lenders (unless all of
the Lenders’ action is required hereunder), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders.


 
58

--------------------------------------------------------------------------------

 


SECTION 8.05     Notice of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Borrower referring to this Agreement, describing such Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders.  The Administrative Agent shall take such action
with respect to such Event of Default as shall be reasonably directed by the
Required Lenders; provided, that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable in the best interests of the
Issuing Lender and the Lenders.


SECTION 8.06     Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender.  Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and made its own decision to
enter into this Agreement.  Each Lender also represents that it will,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the Loan Documents and
to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.


 
59

--------------------------------------------------------------------------------

 


SECTION 8.07     Indemnification.  The Lenders agree to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to the respective amounts of their Commitments, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the termination of the Letters of Credit or Commitment) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of this Agreement, the Letters of Credit, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided, that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.  The agreements in this Section shall survive
the termination of this Agreement, the Extensions of Credit, the Letters of
Credit and the payment of all amounts payable hereunder.


SECTION 8.08     Administrative Agent in Its Individual Capacity.  The
Administrative Agent and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with, the Borrower as though the
Administrative Agent was not the Administrative Agent hereunder.  With respect
to its interest on the Extensions of Credit and any other amounts owed to it
hereunder, the Administrative Agent shall have the same rights and powers under
this Agreement as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.


SECTION 8.09    Successor Administrative Agent.  The Administrative Agent may
resign as Administrative Agent upon ten (10) days’ notice to the Lenders and the
Borrower.  If the Administrative Agent shall resign as Administrative Agent
under this Agreement, then the Required Lenders, with the consent of the
Borrower, shall appoint from among the Lenders a successor agent for the
Lenders, whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon its appointment, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement.  After any
retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement.  In the event the Administrative Agent resigns pursuant to this
Section 8.09 the Administrative Agent shall also resign in its capacity as
Issuing Lender and Swingline Lender.


 
60

--------------------------------------------------------------------------------

 


SECTION 8.10     Issuing Lender.  Each Lender hereby acknowledges that the
provisions of this Article VIII shall apply to the Issuing Lender in its
capacity as such, in the same manner as such provisions are expressly stated to
apply to the Administrative Agent.


SECTION 8.11     Notices; Actions Under Loan Documents.  All notices received by
the Issuing Lender pursuant to this Agreement or any other Loan Document shall
be promptly delivered by the receiving party to the Administrative Agent, for
distribution to the Lenders, and any notices, reports or other documents
received by the Administrative Agent pursuant to this Agreement shall be
promptly delivered to the Issuing Lender and the Lenders.  The Issuing Lender
hereby agrees not to amend or waive any provision or consent to the amendment or
waiver of any Loan Document without the consent of the Required Lenders (or, to
the extent required pursuant to Section 9.01, all of the Lenders).


[End of Article VIII]


 
61

--------------------------------------------------------------------------------

 


ARTICLE IX
MISCELLANEOUS


SECTION 9.01     Amendments, Etc.  No amendment or waiver of any provision of
this Agreement, nor consent to any departure by the Borrower therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, that no such waiver and no such amendment, supplement or
modification shall without the written consent of all the Lenders (a) extend the
Termination Date or the maturity of any Loan or unreimbursed drawing, or reduce
the rate or extend the time of payment of interest in respect thereof, or reduce
any fee payable to any Lender hereunder or extend the time for the payment
thereof or change the amount of any Lender’s Commitment, in each case without
the written consent of all the Lenders, (b) amend, modify or waive any provision
of this Section 9.01 or Section 9.09(e) or reduce the percentage specified in
the definition of Required Lenders, or consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement, in each
case without the written consent of all the Lenders, (c) amend, modify or waive
any provision of Article VIII without the written consent of the Administrative
Agent, (d) waive, modify or eliminate any of the conditions precedent specified
in Article IV, in each case without the written consent of all the Lenders, (e)
forgive principal, interest, fees or other amounts payable hereunder, or (f)
waive any requirement for the release of collateral.


SECTION 9.02     Notices, Etc.


  All notices and other communications provided for hereunder shall be in
writing (including telegraphic communication) and mailed, telecopied,
telegraphed or delivered as follows:


The Borrower:
 
South Jersey Gas Company
1 South Jersey Plaza
Folsom, New Jersey 08037
Attention:  Stephen H. Clark
Telecopy No.:  (609) 561-8225
 
With a copy to:
 
Cozen O’Connor
The Atrium
1900 Market Street
Philadelphia, Pennsylvania 19103
Attention:  Richard J. Busis, Esq.
Telecopy No.:  (215) 665-2013


 
62

--------------------------------------------------------------------------------

 


The Administrative Agent or the Issuing Lender:


Wachovia Bank, National Association
301 South College Street
One Wachovia Center, NC-5562, TW-15
Charlotte, North Carolina 28288-0760
Attention: Lawrence P. Sullivan
Telecopy No.: (704) 383-6647
 
With a copy to:
 
Wachovia Bank, National Association
201 South College Street
Charlotte, North Carolina 28288-0680
Attention: Agency Services
Telecopy No.: (704) 383-0288
 
With a copy to:
 
Alston & Bird LLP
101 South Tryon Street
Suite 4000
Charlotte, North Carolina 28280-4000
Attention:  Paul S. Donohue, Esq.
Telecopy No.: (704) 444-1111
 
and if to any Lender, at its address or telecopy number set forth on Schedule I
hereto; or, as to each party, at such other address as shall be designated by
such party in a written notice to the other parties.  All such notices and
communications shall, when mailed, be effective three (3) days after being
deposited in the mails or when sent by telecopy or telex or delivered to the
telegraph company, respectively, addressed as aforesaid.


SECTION 9.03     No Waiver; Remedies.  No failure on the part of the
Administrative Agent, the Issuing Lender or any Lender to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right.  The remedies
herein provided are cumulative and not exclusive of any remedies provided by
law.


SECTION 9.04     Set-off.  (a)         Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent and each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set-off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Administrative Agent or such Lender to or for the credit
or the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement, irrespective of whether
or not the Administrative Agent or such Lender shall have made any demand
hereunder and although such obligations may be contingent or unmatured.


 
63

--------------------------------------------------------------------------------

 


(b)           If any Lender (a “Benefited Lender”) shall at any time receive any
payment of all or part of the Extensions of Credit or other obligations of the
Borrower to it hereunder (such Lender’s “Borrower Obligations”), or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 7.01(e), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Borrower Obligations, or interest thereon, such Benefited
Lender shall purchase for cash from the other Lenders such portion of each such
other Lender’s Borrower Obligations, or shall provide such other Lenders with
the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.  The Borrower agrees that each Lender so purchasing a portion of
another Lender’s Borrower Obligations may exercise all rights of payment
(including, without limitation, rights of set-off) with respect to such portion
as fully as if such Lender were the direct holder of such portion.


(c)           The Administrative Agent and each Lender agree promptly to notify
the Borrower after any such set-off and application referred to in subsection
(a) above; provided, that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of the Administrative
Agent and each Lender under this Section 9.04 are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which the
Administrative Agent and each Lender may have.


SECTION 9.05     Indemnification.  The Borrower hereby indemnifies and holds the
Issuing Lender, the Administrative Agent, the Swingline Lender and each Lender
harmless from and against any and all claims, damages, losses, liabilities,
costs and expenses which such party may incur or which may be claimed against
such party by any Person:


(a)           by reason of any inaccuracy or alleged inaccuracy in any material
respect, or any untrue statement or alleged untrue statement of any material
fact, or by reason of the omission or alleged omission to state therein a
material fact necessary to make such statements, in the light of the
circumstances under which they were made, not misleading, in each case relating
to any of the Loan Documents and the transactions contemplated thereby, the
Disclosure Documents or in any manner, whether direct or indirect, related to
this Agreement; or


(b)           by reason of or in connection with the execution, delivery or
performance of this Agreement or other Loan Documents, or any transaction
contemplated by this Agreement or other Loan Documents, other than as specified
in subsection (c) below; or


 
64

--------------------------------------------------------------------------------

 


(c)           by reason of or in connection with the execution and delivery or
transfer of, or payment or failure to make payment under this Agreement, the
Letters of Credit or any other Loan Document; provided, that the Borrower shall
not be required to indemnify any such party pursuant to this Section 9.05(c) for
any claims, damages, losses, liabilities, costs or expenses to the extent caused
by (i) the Issuing Lender’s willful misconduct or gross negligence in
determining whether documents presented under the Letters of Credit comply with
terms of the Letters of Credit or (ii) the Issuing Lender’s willful or grossly
negligent failure to make lawful payment under the Letters of Credit after the
presentation to it of a certificate strictly complying with the terms and
conditions of the Letters of Credit.


Nothing in this Section 9.05 is intended to limit the Borrower’s obligations
contained in Article II.  Without prejudice to the survival of any other
obligation of the Borrower hereunder, the indemnities and obligations of the
Borrower contained in this Section 9.05 shall survive the payment in full of
amounts payable pursuant to Article II and Article III and the termination of
the Commitment.


SECTION 9.06     Liability of the Lenders.  The Borrower assumes all risks of
the acts or omissions of each beneficiary or transferee of the Letters of Credit
with respect to their use of the Letters of Credit.  None of the Issuing Lender,
the Administrative Agent, the Lenders nor any of their respective officers or
directors shall be liable or responsible for: (a) the use which may be made of
the Letters of Credit or any acts or omissions of each beneficiary or transferee
in connection therewith; (b) the validity, sufficiency or genuineness of
documents, or of any endorsement thereon, even if such documents should prove to
be in any or all respects invalid, insufficient, fraudulent or forged; (c)
payment by the Issuing Lender against presentation of documents which do not
comply with the terms of the Letters of Credit, including failure of any
documents to bear any reference or adequate reference to the Letters of Credit;
or (d) any other circumstances whatsoever in making or failing to make payment
under the Letters of Credit, except that the Borrower shall have a claim against
the Issuing Lender and the Issuing Lender shall be liable to the Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by (i) the Issuing Lender’s
willful misconduct or gross negligence in determining whether documents
presented under the Letters of Credit are genuine or comply with the terms of
the Letters of Credit or (ii) the Issuing Lender’s willful or grossly negligent
failure, as determined by a court of competent jurisdiction, to make lawful
payment under the Letters of Credit after the presentation to it of a
certificate strictly complying with the terms and conditions of the Letters of
Credit.  In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept original or facsimile (including telecopy) certificates
presented under the Letters of Credit that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.


SECTION 9.07     Costs, Expenses and Taxes. (b)  The Borrower agrees to pay on
demand all costs and expenses in connection with the preparation, issuance,
delivery, filing, recording, and administration of this Agreement, the Letters
of Credit, the Extensions of Credit and any other documents which may be
delivered in connection with this Agreement, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent and the Issuing Lender incurred in connection with the preparation and
negotiation of this Agreement, the Letters of Credit, the Extensions of Credit
and any document delivered in connection therewith and all costs and expenses
incurred by the Administrative Agent (and, in the case of clause (iii) or (iv)
below, any Lender) (including reasonable fees and out of pocket expenses of
counsel) in connection with (i) the transfer, drawing upon, change in terms,
maintenance, renewal or cancellation of this Agreement, the Extensions of Credit
and the Letters of Credit, (ii) any and all amounts which the Administrative
Agent or any Lender has paid relative to the Administrative Agent’s or such
Lender’s curing of any Event of Default resulting from the acts or omissions of
the Borrower under this Agreement or any other Loan Document, (iii) the
enforcement of, or protection of rights under, this Agreement or any other Loan
Document (whether through negotiations, legal proceedings or otherwise), (iv)
any action or proceeding relating to a court order, injunction, or other process
or decree restraining or seeking to restrain the Issuing Lender from paying any
amount under the Letters of Credit or (v) any waivers or consents or amendments
to or in respect of this Agreement, the Extensions of Credit or the Letters of
Credit requested by the Borrower.  In addition, the Borrower shall pay any and
all stamp and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement,
the Letters of Credit, the Extensions of Credit or any of such other documents,
and agree to save the Issuing Lender, the Administrative Agent and the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes and fees.


 
65

--------------------------------------------------------------------------------

 


(b)           If any payment of principal of, or Conversion of, any LIBOR Rate
Loan is made other than on the last day of the Interest Period for such LIBOR
Rate Loan, as a result of a payment or Conversion pursuant to Section 7.02 or
for any other reason, the Borrower shall, upon demand by any Lender (with a copy
of such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses which it may reasonably incur as a
result of such payment or Conversion, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such LIBOR Rate Loan.


SECTION 9.08    Binding Effect.  This Agreement shall become effective when it
shall have been executed and delivered by the Borrower and the Issuing Lender,
the Administrative Agent and the Lenders and thereafter shall (a) be binding
upon the Borrower, its successors and assigns, and (b) inure to the benefit of
and be enforceable by the Lenders and each of their respective successors,
assigns and permitted transferees; provided, that the Borrower may not assign
all or any part of its rights or obligations under this Agreement without the
prior written consent of the Lenders.


SECTION 9.09     Assignments and Participation.  (c)  Each Lender may assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement and the Loan Documents (including, without limitation, all
or a portion of its Commitment and the Extensions of Credit owing to it);
provided, that (i) the Borrower (unless a Default or an Event of Default shall
have occurred and be continuing) shall have consented to such assignment (such
consent not to be unreasonably withheld or delayed) by signing the Assignment
and Acceptance referred to in clause (iii) below, (ii) each such assignment
shall be in a minimum amount of $5,000,000 (or, if less, the entire amount of
such Lender’s Commitment) and be of a constant, and not a varying, percentage of
all of the assigning Lender’s rights and obligations under this Agreement and
the Loan Documents and (iii) the parties to each such assignment shall execute
and deliver to the Administrative Agent, for its acceptance and recording in the
Register (as defined in Section 9.09(c)), an Assignment and Acceptance, together
with a processing and recordation fee of $3,500, payable by the assigning Lender
or the Eligible Assignee, as agreed upon by such parties.  Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Acceptance, (x) the Eligible Assignee thereunder shall be
a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder and (y) the Lender assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).  Notwithstanding anything to the contrary contained in this
Agreement, any Lender may at any time assign all or any portion of the
Extensions of Credit owing to it to any Affiliate of such Lender.  No such
assignment referred to in the preceding sentence, other than to an Affiliate of
such Lender consented to by the Borrower (such consent not to be unreasonably
withheld or delayed), shall release the assigning Lender from its obligations
hereunder.  Nothing contained in this Section 9.09 shall be construed to relieve
the Issuing Lender of any of its obligations under the Letters of Credit.


 
66

--------------------------------------------------------------------------------

 


(b)           By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the Eligible Assignee thereunder confirm to and
agree with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any other Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document or any other instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto; (iii) such Eligible Assignee confirms that
it has received a copy of this Agreement, together with copies of the financial
statements referred to in Section 5.01(f) and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such Eligible
Assignee will, independently and without reliance upon the Administrative Agent,
such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
Eligible Assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to it by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such Eligible Assignee agrees that it
will perform in accordance with their terms all of the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.


 
67

--------------------------------------------------------------------------------

 


(c)           The Administrative Agent shall maintain at its address referred to
in Section 9.02 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Extensions of
Credit owing to, each Lender from time to time (the “Register”).  The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Lender and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.


(d)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an Eligible Assignee, the Administrative Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit H hereto, and has been signed by the Borrower (if the Borrower’s
consent is required), (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice of
such recordation to the Borrower.


(e)            Each Lender may sell participations to one or more banks,
financial institutions or other entities (a “Participant”) in all or a portion
of its rights and obligations under this Agreement and the Loan Documents
(including, without limitation, all or a portion of its Commitment and the
Extensions of Credit owing to it); provided, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided, that such participation agreement may provide that such Lender will
not agree to any modification, amendment or waiver of this Agreement which would
(a) waive, modify or eliminate any of the conditions precedent specified in
Article IV, (b) increase or extend the Commitments of the Lenders or subject the
Lenders to any additional obligations, (c) forgive principal, interest, fees or
other amounts payable hereunder or reduce the rate at which interest or any fee
is calculated, (d) postpone any date fixed for any payment of principal,
interest, fees or other amounts payable hereunder, (e) change the Commitment
Percentage or the number of Lenders which shall be required for the Lenders or
any of them to take any action hereunder, or (f) amend this Section 9.09(e).


 
68

--------------------------------------------------------------------------------

 


(f)            Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.09 and in accordance with Section 9.16, disclose to the Eligible Assignee or
Participant or proposed Eligible Assignee or Participant, any Information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided, that prior to any such disclosure, the Eligible Assignee or
Participant or proposed Eligible Assignee or Participant shall agree to preserve
the confidentiality of any confidential information relating to the Borrower
received by it from such Lender and use it only for purposes of this Agreement,
the Loan Documents and the transactions contemplated hereby and thereby, or for
any other reason, directly or indirectly, relating to this Agreement; provided,
further, that the Eligible Assignee or Participant or proposed Eligible Assignee
or Participant may disclose any such information to the extent such disclosure
is required by law or requested by any regulatory authority.


(g)           Anything in this Section 9.09 to the contrary notwithstanding, any
Lender may assign and pledge all or any portion of its Commitment and the
Extensions of Credit and other obligations owing to it to any Federal Reserve
Lender (and its transferees) as collateral security pursuant to Regulation A of
the Board of Governors of the Federal Reserve System and any Operating Circular
issued by such Federal Reserve Lender.  No such assignment shall release the
assigning Lender from its obligations hereunder.


(h)           If any Lender shall make any demand for payment under Section
2.15, then within thirty (30) days after any such demand, the Borrower may, with
the approval of the Administrative Agent (which approval shall not be
unreasonably withheld) and provided, that no Event of Default or Default shall
then have occurred and be continuing, demand that such Lender assign in
accordance with this Section 9.09 to one or more Eligible Assignees designated
by the Borrower all (but not less than all) of such Lender’s Commitment and the
Extensions of Credit and other obligations owing to it within the period ending
on such 30th day.  If any such Eligible Assignee designated by the Borrower
shall fail to consummate such assignment on terms reasonably acceptable to such
Lender, or if the Borrower shall fail to designate any such Eligible Assignees
for all or part of such Lender’s Commitment or Extensions of Credit, then such
demand by the Borrower shall become ineffective; it being understood for
purposes of this subsection (h) that such assignment shall be conclusively
deemed to be on terms reasonably acceptable to such Lender, and such Lender
shall be compelled to consummate such assignment to an Eligible Assignee
designated by the Borrower, if such Eligible Assignee (i) shall agree to such
assignment by entering into an Assignment and Acceptance in substantially the
form of Exhibit H hereto with such Lender and (ii) shall offer compensation to
such Lender in an amount equal to all amounts then owing by the Borrower to such
Lender hereunder, whether for principal, interest, fees, costs or expenses
(other than the demanded payment referred to above and payable by the Borrower
as a condition to the Borrower’s right to demand such assignment), or otherwise.


 
69

--------------------------------------------------------------------------------

 


SECTION 9.10    Severability.  Any provision of this Agreement which is
prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or non-authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability or legality of such
provision in any other jurisdiction.


SECTION 9.11    Governing Law. This agreement shall be governed by, and
construed in accordance with, the laws of the state of New York.


SECTION 9.12     Headings.  Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.


SECTION 9.13     Submission To Jurisdiction; Waivers.  The Borrower hereby
irrevocably and unconditionally:


(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the Courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;


(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;


(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.02 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto; and


(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction.


This Section 9.13 shall not be construed to confer a benefit upon, or grant a
right or privilege to, any Person other than the parties hereto.


SECTION 9.14     Acknowledgments.  The Borrower hereby acknowledges:


(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and other Loan Documents;


(b)           neither the Administrative Agent, the Issuing Lender nor any
Lender has a fiduciary relationship to the Borrower, and the relationship
between the Administrative Agent, the Issuing Lender and any Lender, on the one
hand, and the Borrower on the other hand, is solely that of debtor and creditor;
and


 
70

--------------------------------------------------------------------------------

 


(c)            no joint venture exists between the Borrower and the
Administrative Agent, the Issuing Lender or any Lender.


SECTION 9.15    Waivers of Jury Trial. Each of the Borrower, the Administrative
Agent, the Issuing Lender and the Lenders hereby irrevocably and unconditionally
waives trial by jury in any legal action or proceeding relating to this
Agreement or any other Loan Document and for any counterclaim therein.  This
Section 9.15 shall not be construed to confer a benefit upon, or grant a right
or privilege to, any person other than the parties hereto.


SECTION 9.16    Confidentiality.  (d)  Each of the Administrative Agent, the
Issuing Lender and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), and use it only for purposes of this Agreement,
the Loan Documents and the transactions contemplated hereby and thereby, or for
any other reason, directly or indirectly, relating to this Agreement, except
that Information may be disclosed (i) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (ii) to the extent requested by any
regulatory authority; (iii) to the extent required by Applicable Law; (iv) to
any other party to this Agreement; (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder; (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (x) any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or (y) any
direct or indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of the Borrower;
(vii) with the written consent of the Borrower; (viii) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section or (ix) becomes available to the Administrative Agent or any Lender
on a nonconfidential basis from a source other than the Borrower and such source
is not known by the Administrative Agent or such Lender to be in violation of a
duty of confidentiality; or (x) to the National Association of Insurance
Commissioners or any other similar organization.


(b)           The Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Extensions of Credit; provided, however, that information
disclosed by the Administrative Agent or any Lender to any such market data
collectors or similar service providers shall be of a type generally provided to
such Persons in other transactions.  For the purposes of this Section 9.16,
“Information” means all non-public information received from the Borrower
relating to the Borrower or its business.  Notwithstanding anything herein to
the contrary, Information, for purposes of this Section 9.16, shall not include,
and the Administrative Agent and each Lender may disclose to any and all
Persons, without limitation of any kind, any information with respect to the
U.S. federal income tax treatment and U.S. federal income tax structure of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to the Administrative Agent or
such Lender relating to such tax treatment and tax structure.


 
71

--------------------------------------------------------------------------------

 


(c)           Any Person required to maintain the confidentiality of Information
as provided in this Section 9.16 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.  Each of the Administrative Agent, the Issuing
Lender, the Lenders and the Participants shall promptly notify the Borrower of
its receipt of any subpoena or similar process or authority, unless prohibited
therefrom by the issuing Person.


SECTION 9.17     Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.


[SIGNATURE PAGES FOLLOW]


 
72

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused his Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.



 
SOUTH JERSEY GAS COMPANY
                 
By:
  /s/ David A. Kindlick    
Name:
David A. Kindlick
   
Title:
Senior Vice President &
     
Chief Financial Officer



 
 

--------------------------------------------------------------------------------

 



 
WACHOVIA BANK, NATIONAL ASSOCIATION,
    as Administrative Agent, as Issuing Lender, as Swingline Lender and as a
Lender                  
By:
  /s/ Lawrence P. Sullivan     Name: Lawrence P. Sullivan     Title: Director

 
 
 

--------------------------------------------------------------------------------

 
 

  CITIZENS BANK OF PENNSYLVANIA,     as a Lender                   By:  /s/
Derrick R. Davis    Name: Derrick R. Davis   Title: Senior Vice President

   
 
 

--------------------------------------------------------------------------------

 
 

  JPMORGAN CHASE BANK, N.A.,     as a Lender                   By: /s/ Harold V.
Garrity, III    Name: Harold V. Garrity, III   Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

  PNC BANK, National Association     as a Lender                   By: /s/
Denise D. Killen   Name: Denise D. Killen   Title:  Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

  The Bank of New York,     as a Lender                   By:  /s/ Richard
Fronapfel, Jr.   Name: Richard Fronapfel, Jr.   Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

  COMMERCE BANK, N.A.,     as a Lender                   By: /s/ Daniel R. Vereb
  Name: Daniel R. Vereb   Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

  THE BANK OF AMERICA, N.A.,     as a Lender                   By: /s/ Michael
Strigel   Name: Michael Strigel   Title: Vice President 

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-1
REVOLVING LOAN NOTE


Charlotte, North Carolina
______________, _____



For value received, South Jersey Gas Company, a New Jersey corporation (the
“Borrower”), promises to pay to the order of ___________________________ (the
“Lender”), for the account of its Applicable Lending Office, the principal sum
of   Dollars ($_________), or such lesser amount as shall equal the unpaid
principal amount of each Revolving Loan made by the Lender to the Borrower
pursuant to the Credit Agreement referred to below, on the dates provided in the
Credit Agreement.  The Borrower promises to pay interest on the unpaid principal
amount of this Revolving Loan Note on the dates and at the rate or rates
provided for in the Credit Agreement.  Following the occurrence of an Event of
Default, principal of and, to the extent permitted by law, overdue interest on
the principal amount hereof shall bear interest at the Default Rate.  All
payments of principal and interest under this Revolving Loan Note shall be made
in lawful money of the United States in federal or other immediately available
funds to the Administrative Agent, for the account of the Lender, as set forth
in the Credit Agreement.


The date, amount, type, interest rate and duration of each Interest Period (if
applicable) of the Loan made by the Lender to the Borrower, and each payment
made on account of the principal thereof, shall be recorded by the Lender on its
books; provided, that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower to make a payment
when due of any amount owing under this Revolving Loan Note with respect to the
Revolving Loans to be evidenced by this Revolving Loan Note, and each such
recordation or endorsement shall be conclusive and binding absent manifest
error.


This Revolving Loan Note is one of the Notes referred to in the Five Year
Revolving Credit Agreement (as the same may be amended, supplemented or
otherwise modified in accordance with its terms at any time and from time to
time, the “Credit Agreement”) dated as of August __, 2006 among the Borrower,
the lenders party thereto (including the Lender) and Wachovia Bank, National
Association, as Administrative Agent.  Capitalized terms used and not defined
herein shall have the meanings assigned to them in the Credit Agreement.


The Borrower hereby waives presentment, demand, protest, notice of demand,
protest and nonpayment and any other notice required by law relative hereto,
except to the extent as otherwise may be expressly provided for in the Credit
Agreement.


The Borrower agrees, in the event that this Revolving Loan Note or any portion
hereof is collected by law or through an attorney at law, to pay all reasonable
costs of collection, including, without limitation, reasonable attorneys’ fees,
to the extent expressly provided for in the Credit Agreement.


This Revolving Loan Note shall be construed in accordance with and governed by
the law of the State of New York.


 
A-1-1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower has caused this Revolving Loan Note to be duly
executed under seal, by its duly authorized officer as of the day and year first
above written.



 
South Jersey Gas Company
                 
By:
       
Name:
     
Title:
           
(SEAL)
 



 
A-1-2

--------------------------------------------------------------------------------

 


Revolving Loan Note (cont’d)
REVOLVING LOANS AND PREPAYMENTS OF PRINCIPAL


Date
Type of
Revolving
Loan
Interest
Rate
Amount of Revolving
Loan
Amount of
Principal
Prepaid
Length of
Interest
Period
Notation
Made By
                                                                               
                                                                               
                                                                               
           



 
A-1-3

--------------------------------------------------------------------------------

 
 
EXHIBIT A-2


SWINGLINE NOTE


Charlotte, North Carolina
____________, _____



For value received, South Jersey Gas Company, a New Jersey corporation (the
“Borrower”), promises to pay to the order of WACHOVIA BANK, NATIONAL ASSOCIATION
(the “Swingline Lender”), for the account of its Applicable Lending Office, the
principal sum of FIFTEEN MILLION AND NO/100 DOLLARS ($15,000,000), or such
lesser amount as shall equal the unpaid principal amount of each Swingline Loan
made by the Swingline Lender to the Borrower pursuant to the Credit Agreement
referred to below, on the dates provided in the Credit Agreement.  The Borrower
promises to pay interest on the unpaid principal amount of this Swingline Note
on the dates and at the rate or rates provided for in the Credit
Agreement.  Following the occurrence of an Event of Default, principal of and,
to the extent permitted by law, overdue interest on the principal amount hereof
shall bear interest at the Default Rate.  All payments of principal and interest
under this Swingline Note shall be made in lawful money of the United States in
federal or other immediately available funds to the Administrative Agent, for
the account of the Swingline Lender, as set forth in the Credit Agreement.


The date, amount, type, interest rate and duration of each Interest Period (if
applicable) of the Swingline Loan made by the Swingline Lender to the Borrower,
and each payment made on account of the principal thereof, shall be recorded by
the Swingline Lender on its books; provided, that the failure of the Swingline
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower to make a payment when due of any amount owing under
this Swingline Note with respect to the Swingline Loan to be evidenced by this
Swingline Note, and each such recordation or endorsement shall be conclusive and
binding absent manifest error.


This Swingline Note is one of the Notes referred to in the Five Year Revolving
Credit Agreement (as the same may be amended, supplemented or otherwise modified
in accordance with its terms at any time and from time to time, the “Credit
Agreement”) dated as of August __, 2006 among the Borrower, the lenders party
thereto (including the Lender) and Wachovia Bank, National Association, as
Administrative Agent.  Capitalized terms used and not defined herein shall have
the meanings assigned to them in the Credit Agreement.


The Borrower hereby waives presentment, demand, protest, notice of demand,
protest and nonpayment and any other notice required by law relative hereto,
except to the extent as otherwise may be expressly provided for in the Credit
Agreement.


The Borrower agrees, in the event that this Swingline Note or any portion hereof
is collected by law or through an attorney at law, to pay all reasonable costs
of collection, including, without limitation, reasonable attorneys’ fees, to the
extent expressly provided for in the Credit Agreement.


 
A-2-1

--------------------------------------------------------------------------------

 


This Swingline Note shall be construed in accordance with and governed by the
law of the State of New York.


IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be duly
executed under seal, by its duly authorized officer as of the day and year first
above written.



 
South Jersey Gas Company
                 
By:
       
Name:
     
Title:
           
(SEAL)
 



 
A-2-2

--------------------------------------------------------------------------------

 


Swingline Note (cont’d)
SWINGLINE LOANS AND PREPAYMENTS OF PRINCIPAL


Date
Amount of
SwinglineLoan
Interest
Rate
Amount of
Principal
Prepaid
Length of
Interest
Period (if any)
Notation
Made By
                                                                               
                                                                               
                                                       



 
A-2-3

--------------------------------------------------------------------------------

 
 
EXHIBIT A-3
COMPETITIVE BID NOTE


Charlotte, North Carolina
___________, _____



For value received, South Jersey Gas Company, a New Jersey corporation (the
“Borrower”), promises to pay to the order of ___________________________ (the
“Lender”), for the account of its Applicable Lending Office, the principal sum
of   Dollars ($_________), or such lesser amount as shall equal the unpaid
principal amount of each Competitive Bid Loan made by the Lender to the Borrower
pursuant to the Credit Agreement referred to below, on the dates provided in the
Credit Agreement.  The Borrower promises to pay interest on the unpaid principal
amount of this Competitive Bid Note on the dates and at the rate or rates
provided for in the Competitive Bid Request.  Following the occurrence of an
Event of Default, principal of and, to the extent permitted by law, overdue
interest on the principal amount hereof shall bear interest at the Default
Rate.  All payments of principal and interest under this Competitive Bid Note
shall be made in lawful money of the United States in federal or other
immediately available funds to the Administrative Agent, for the account of the
Lender, as set forth in the Credit Agreement.


The date, amount, type, interest rate and duration of each Interest Period (if
applicable) of the Competitive Bid Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books; provided, that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing under this Competitive Bid Note with
respect of the Competitive Bid Loan to be evidenced by this Competitive Bid
Note, and each such recordation or endorsement shall be conclusive and binding
absent manifest error.


This Competitive Bid Note is one of the Notes referred to in the Five Year
Revolving Credit Agreement (as the same may be amended, supplemented or
otherwise modified in accordance with its terms at any time and from time to
time, the “Credit Agreement”) dated as of August __, 2006 among the Borrower,
the lenders party thereto (including the Lender) and Wachovia Bank, National
Association, as Administrative Agent.  Capitalized terms used and not defined
herein shall have the meanings assigned to them in the Credit Agreement.


The Borrower hereby waives presentment, demand, protest, notice of demand,
protest and nonpayment and any other notice required by law relative hereto,
except to the extent as otherwise may be expressly provided for in the Credit
Agreement.


The Borrower agrees, in the event that this Competitive Bid Note or any portion
hereof is collected by law or through an attorney at law, to pay all reasonable
costs of collection, including, without limitation, reasonable attorneys’ fees,
to the extent expressly provided for in the Credit Agreement.


 
A-3-1

--------------------------------------------------------------------------------

 


This Competitive Bid Note shall be construed in accordance with and governed by
the law of the State of New York.


IN WITNESS WHEREOF, the Borrower has caused this Competitive Bid Note to be duly
executed under seal, by its duly authorized officer as of the day and year first
above written.



 
South Jersey Gas Company
                 
By:
       
Name:
     
Title:
           
(SEAL)
 



 
A-3-2

--------------------------------------------------------------------------------

 


Competitive Bid Note (cont’d)
COMPETITIVE BID LOANS AND PREPAYMENTS OF PRINCIPAL


Date
Type of
Competitive
Bid Loan
Interest
Rate
Amount of
Competitive Bid Loan
Amount of
Principal
Prepaid
Length of
Interest
Period
Notation
Made By
                                                                               
                                                                               
                                                                               
           

 
 
A-3-3

--------------------------------------------------------------------------------

 


EXHIBIT B-1
FORM OF COMPETITIVE BID REQUEST


[Date]


Wachovia Bank, National Association
  as Administrative Agent
One Wachovia Center
201 South College Street
Charlotte, North Carolina  28288-0680
Attn:  Syndication Agency Services


Ladies and Gentlemen:


This Competitive Bid Request is given under and pursuant to Section 2.04(b) of
the Five Year Revolving Credit Agreement (as the same may be amended,
supplemented or otherwise modified in accordance with its terms at any time and
from time to time, the “Credit Agreement”) dated as of August __, 2006, by and
among South Jersey Gas Company, a New Jersey corporation, the lenders parties
thereto and Wachovia Bank, National Association, as Administrative
Agent.  Capitalized terms used and not defined herein shall have the meanings
assigned to them in the Credit Agreement.


The undersigned hereby gives you notice pursuant to Section 2.04(b) of the
Credit Agreement that it requests a Competitive Bid Loan under the Credit
Agreement, and in that connection sets forth below the terms on which such
Competitive Bid Loan is requested to be made:


Borrowing Date (which is a Business Day) of Competitive Bid Loan:
   
Principal Amount of Competitive Bid Loan Requested1:
   
Aggregate Principal Amount of all Competitive Bid Loans outstanding (including
the Competitive Bid Loan amount requested in 2 above)2:
   
Interest Period and the last day thereof3:
   



The Borrower hereby represents and warrants that on the date the Competitive Bid
Loan requested hereunder is made (both before and after giving effect to the
making of such Competitive Bid Loan and after giving effect to the application,
directly or indirectly, of the proceeds of such Competitive Bid Loan):


___________________________ 
1 Not less than $5,000,000, and not greater than the unused commitments of the
Lenders, and, in all cases, in integral multiples of $1,000,000 after the
initial $5,000,000.
2 Not greater than the lesser of (i) 50% of the aggregate Commitments of the
Lenders or (ii) the unused Commitments.
3 Which duration shall be not less than fourteen (14) days nor more than one
hundred and eighty (180) days, and which, in either case, shall end not later
than the Termination Date.


 
B-1-1

--------------------------------------------------------------------------------

 


(i)             The representations and warranties contained in Section 5.01 of
the Credit Agreement are true and correct;


(ii)            No event has occurred and is continuing, or would result from
such Competitive Bid Loan or the application of the proceeds thereof, which
constitutes a Default or an Event of Default; and


(iii)           The Administrative Agent has been paid the Competitive Bid
Request Fee.


Unless the Borrower shall have previously advised the Administrative Agent in
writing that one or more of the statements contained in clauses (i) through
(iii) above are not true and correct the Borrower shall be deemed to have
represented and warranted, on the date of the Competitive Bid Loan, that on the
date of such Competitive Bid Loan, the above statements are true.


The Borrower has caused this Competitive Bid Request to be executed and
delivered and the certification and warranties contained herein to be made by
its duly authorized officer this _______ day of ________________________, 20___.



 
South Jersey Gas Company
                 
By:
       
Name:
     
Title:
 



 
B-1-2

--------------------------------------------------------------------------------

 


EXHIBIT B-2


FORM OF COMPETITIVE BID


[Date]


Wachovia Bank, National Association
  as Administrative Agent
One Wachovia Center
201 South College Street
Charlotte, North Carolina  28288-0680
Attn:  Syndication Agency Services


Ladies and Gentlemen:


The undersigned, [Name of Lender], refers to the provisions of the Five Year
Revolving Credit Agreement (as the same may be amended, supplemented or
otherwise modified in accordance with its terms at any time and from time to
time, the “Credit Agreement”) dated as of August __, 2006, by and among South
Jersey Gas Company, a New Jersey corporation, the lenders parties thereto and
Wachovia Bank, National Association, as Administrative Agent.  Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.


The undersigned hereby makes a Competitive Bid pursuant to Section 2.04(c) of
the Credit Agreement, in response to the Competitive Bid Request made by the
Company on _____________________, ______, and in that connection sets forth
below the terms on which such Competitive Bid is made:


Minimum Principal Amount1:
   
Maximum Principal Amount2:
   
Competitive Bid Rate3:
   
Interest Period and the last day thereof4:
   

 
___________________________ 
1 (a) Not less than $5,000,000 and (b) not greater than the requested
Competitive Borrowing, and, in all cases, in integral multiples of $1,000,000
after the initial $5,000,000.  Multiple bids will be accepted by the
Administrative Agent.
2 Not greater than the requested Competitive Borrowing.
3 i.e., LIBOR Rate + or - _____%.
4 The Interest Period must be the Interest Period specified in the Competitive
Bid Request.


 
B-2-1

--------------------------------------------------------------------------------

 


The undersigned hereby confirms that it is prepared to make the Competitive Bid
Loan to the Company upon acceptance by the Company of this Competitive Bid in
accordance with Section 2.04(d) of the Credit Agreement.



 
Very truly yours,
         
[NAME OF LENDER]
                 
By:
     
Name:
     
Title:
 



 
B-2-2

--------------------------------------------------------------------------------

 


EXHIBIT C
NOTICE OF BORROWING


[Date]
Wachovia Bank, National Association
  as Administrative Agent
One Wachovia Center
201 South College Street
Charlotte, North Carolina  28288-0680
Attn:  Syndication Agency Services


Ladies and Gentlemen:


This Notice of Borrowing is given under and pursuant to Section 2.03(a)(i) of
the Five Year Revolving Credit Agreement (as the same may be amended,
supplemented or otherwise modified in accordance with its terms at any time and
from time to time, the “Credit Agreement”) dated as of August __, 2006, by and
among South Jersey Gas Company, a New Jersey corporation, the lenders parties
thereto and Wachovia Bank, National Association, as Administrative
Agent.  Capitalized terms used and not defined herein shall have the meanings
assigned to them in the Credit Agreement.


 
1.
The date of the Revolving Loan in connection with which this Notice of Borrowing
is given shall be ______________________________.



 
2.
The Type of Revolving Loan shall be a [Base Rate /or/ LIBOR Rate] Loan.



 
3.
The aggregate amount of such Revolving Loan shall be $___________________.  In
the case of a Revolving Loan comprising LIBOR Rate Loans the initial Interest
Period is: [fourteen (14) days /or/ one (1) month /or/ two (2) months /or/ three
(3) months /or/ six (6) months.



The Borrower hereby represents and warrants that on the date the Revolving Loan
requested hereunder is made (both before and after giving effect to the making
of the Revolving Loan and after giving effect to the application, directly or
indirectly, of the proceeds of the Revolving Loan):


(i)            The representations and warranties contained in Section 5.01 of
the Credit Agreement are true and correct; and


(ii)            No event has occurred and is continuing, or would result from
the Revolving Loan or the application of the proceeds thereof, which constitutes
a Default or an Event of Default.


 
C-1

--------------------------------------------------------------------------------

 


Unless the Borrower shall have previously advised the Administrative Agent in
writing that one or more of the statements contained in clauses (i) and (ii)
above are not true and correct the Borrower shall be deemed to have represented
and warranted, on the date of any Revolving Loan hereunder, that on the date of
such Revolving Loan, the above statements are true.


IN WITNESS WHEREOF, the Borrower has caused this Notice of Borrowing to be
executed and delivered and the certification and warranties contained herein to
be made by its duly authorized officer this _______ day of
________________________, 20___.





 
South Jersey Gas Company
                 
By:
     
Name:
     
Title:
 



 
C-2

--------------------------------------------------------------------------------

 


EXHIBIT D
NOTICE OF SWINGLINE BORROWING


[Date]


Wachovia Bank, National Association
  as Administrative Agent
One Wachovia Center
201 South College Street
Charlotte, North Carolina  28288-0680
Attn:  Syndication Agency Services


Ladies and Gentlemen:


This Notice of Swingline Borrowing is given under and pursuant to Section
2.03(a)(ii) of the Five Year Revolving Credit Agreement (as the same may be
amended, supplemented or otherwise modified in accordance with its terms at any
time and from time to time, the “Credit Agreement”) dated as of August __, 2006,
by and among South Jersey Gas Company, a New Jersey corporation, the lenders
parties thereto and Wachovia Bank, National Association, as Administrative
Agent.  Capitalized terms used and not defined herein shall have the meanings
assigned to them in the Credit Agreement.


1.             The date of the Swingline Borrowing in connection with which this
Notice of Swingline Borrowing is given shall be ________________________.


2.             The principal amount of the Swingline Loan requested hereby shall
be $___________________1.


3.The Swingline Loan requested hereby shall bear interest at a rate per annum
for each day that such Swingline Loan is outstanding at [the daily LIBOR rate
(as determined by the Administrative Agent) plus the Applicable LIBOR Margin
/or/ the Prime Rate].


The Borrower hereby represents and warrants that on the date the Swingline
Borrowing requested hereunder is made (both before and after giving effect to
the making of such Swingline Borrowing and after giving effect to the
application, directly or indirectly, of the proceeds of such Swingline
Borrowing):


(i)             The representations and warranties contained in Section 5.01 of
the Credit Agreement are true and correct; and


(ii)            No event has occurred and is continuing, or would result from
such Loan or the application of the proceeds thereof, which constitutes a
Default or an Event of Default.


1 Not less than $500,000, nor greater than the lesser of (i) the unused
Swingline Commitment, or (ii) the unused Commitments, and, in all circumstances,
in integral multiples of $100,000.


 
D-1

--------------------------------------------------------------------------------

 


Unless the Borrower shall have previously advised the Administrative Agent in
writing that one or more of the statements contained in clauses (i) and(ii)
above are not true and correct the Borrower shall be deemed to have represented
and warranted, on the date of any Swingline Borrowing hereunder, that on the
date of such Swingline Borrowing, the above statements are true.


IN WITNESS WHEREOF, the Borrower has caused this Notice of Swingline Borrowing
to be executed and delivered and the certification and warranties contained
herein to be made by its duly authorized officer this _______ day of
________________________, 20___.



 
South Jersey Gas Company
                 
By:
     
Name:
     
Title:
 



 
D-2

--------------------------------------------------------------------------------

 


EXHIBIT E


NOTICE OF ACCOUNT DESIGNATION


[Date]


Wachovia Bank, National Association
  as Administrative Agent
One Wachovia Center
201 South College Street
Charlotte, North Carolina  28288-0680
Attn:  Syndication Agency Services


Ladies and Gentlemen:


This Notice of Account Designation is delivered to you by South Jersey Gas
Company, a New Jersey corporation (the “Borrower”), under Section 2.03(d) of the
Five Year Revolving Credit Agreement dated as of August __, 2006 (as the same
may be amended, supplemented or otherwise modified in accordance with its terms
at any time and from time to time, the “Credit Agreement”), by and among the
Borrower, the lenders parties thereto and Wachovia Bank, National Association as
Administrative Agent (the “Administrative Agent”).  Capitalized terms used and
not defined herein shall have the meanings assigned to them in the Credit
Agreement.


This Notice of Account Designation shall be effective and the Administrative
Agent may rely upon this Notice of Account Designation until the Borrower
provides, and the Administrative Agent receives, a new Notice of Account
Designation from the Borrower.


The Administrative Agent is hereby authorized to disburse all Loan proceeds into
the following account(s):



 
Name of Bank:
     
ABA Routing Number:
     
Account Number:
   



IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the ____ day of _________________, _______.



 
South Jersey Gas Company
                 
By:
     
Name:
     
Title:
   



 
E-1

--------------------------------------------------------------------------------

 


EXHIBIT F


NOTICE OF CONVERSION


[Date]


Wachovia Bank, National Association
  as Administrative Agent
One Wachovia Center
201 South College Street
Charlotte, North Carolina  28288-0680
Attn:  Syndication Agency Services


Ladies and Gentlemen:


This irrevocable Notice of Conversion (the “Notice”) is delivered to you by
South Jersey Gas Company, a New Jersey corporation (the “Borrower”), under
Section 2.13 of the Five Year Revolving Credit Agreement dated as of August __,
2006 (as the same may be amended, supplemented or otherwise modified in
accordance with its terms at any time and from time to time, the “Credit
Agreement”), by and among the Borrower, the lenders party thereto and Wachovia
Bank, National Association as Administrative Agent (the “Administrative
Agent”).  Capitalized terms used and not defined herein shall have the meanings
assigned to them in the Credit Agreement.


(i)            The undersigned hereby requests a Conversion of Revolving Loans
under the Credit Agreement, and in that connection sets forth below the
information relating to such Conversion (the “Proposed Conversion”) as required
by Section 2.13 of the Credit Agreement for the purpose of: (Complete applicable
information)


(a)            Converting a Revolving Loan which is a [Base Rate /or/ LIBOR
Rate] Loan into a [Base Rate /or/ LIBOR Rate] Revolving Loan.1


(b)           The aggregate outstanding principal balance of such Revolving Loan
is $_______________.


(c)            The last day of the current Interest Period for such Revolving
Loan is               .2


(d)            The principal amount of such Revolving Loan to be Converted is
$_______________.


(e)            The requested effective date of the Conversion of such Revolving
Loan is _______________.3
 
___________________________ 
1 Delete the bracketed language and insert "Base Rate" or "LIBOR Rate", as
applicable.
2 Insert applicable date for any LIBOR Rate Loan being converted.
3 Complete with a Business Day that is at least three (3) Business Days after
the date of this Notice.


 
F-1

--------------------------------------------------------------------------------

 


(f)            The requested Interest Period applicable to the Converted
Revolving Loan is _______________.4


(ii)            The representations and warranties contained in Section 5.01 of
the Credit Agreement are true and correct; and


(iii)           No event has occurred and is continuing, or would result from
such Proposed Conversion or the application of the proceeds of the Loans
Converted thereof, which constitutes a Default or an Event of Default.


Unless the Borrower shall have previously advised the Administrative Agent in
writing that one or more of the statements contained in clauses (i) through
(iii) above are not true and correct the Borrower shall be deemed to have
represented and warranted, on the date of any Proposed Conversion hereunder,
that on the date of such Conversion, the above statements are true.


IN WITNESS WHEREOF, the Borrower has caused this Notice of Conversion to be
executed and delivered and the certification and warranties contained herein to
be made by its duly authorized officer this _______ day of
________________________, 20___.



 
South Jersey Gas Company
                 
By:
     
Name:
     
Title:
   

 
___________________________ 
4 Complete for any LIBOR Rate Loan with an Interest Period in compliance with
Section 2.10(b) of the Credit Agreement.


 
F-2

--------------------------------------------------------------------------------

 


EXHIBIT G


FORM OF OPINION OF BORROWER’S COUNSEL


[Date]




Wachovia Bank, National Association,
  as Administrative Agent for the Lenders under the
  Credit Agreement referenced below
201 South College Street
Charlotte, North Carolina 28244


The Lenders listed on Schedule I attached hereto
which are parties to the Credit Agreement on the
date hereof


Ladies and Gentlemen:




We have acted as counsel to South Jersey Gas Company, a New Jersey corporation
(the “Company”), in connection with that certain Five-Year Revolving Credit
Agreement (the “Credit Agreement”) dated as of August 3, 2006 among the Company,
the financial institutions listed therein as Lenders (the “Lenders”) and
Wachovia Bank, National Association, as Administrative Agent (the
“Agent”).  This opinion is rendered to you at the request of the Company in
compliance with Section 4.01(k) of the Credit Agreement.  Capitalized terms used
but not defined herein which are defined in the Credit Agreement shall have the
meanings given to them in the Credit Agreement.


In rendering the opinions set forth herein, we have examined the following
documents:


 
(i)
The Credit Agreement; and



 
(ii)
The Notes delivered pursuant thereto.



The documents referred to in clauses (i) and (ii) are collectively referred to
as the “Loan Documents.”


We have also reviewed the following documents and materials: (a) the Certificate
of Incorporation and Bylaws of the Company; (b) resolutions of the Board of
Directors of the Company authorizing the actions required to be taken in
connection with the transactions contemplated by the Loan Documents; (c) a good
standing certificate issued by the Secretary of State of New Jersey; and (d)
such other documents and certificates as we have deemed necessary or appropriate
as a basis for the opinions set forth herein.


 
G-1

--------------------------------------------------------------------------------

 


On the basis of the foregoing, and in reliance thereon, and subject to the
assumptions, limitations, qualifications and exceptions set forth below, we are
of the opinion that:


(1)            The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of New Jersey and has all
corporate power and corporate authority to carry on its business as now
conducted.


(2)            Each Loan Document is a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms.


(3)            The execution, delivery and performance by the Company of the
Loan Documents are within the Company’s corporate powers, have been duly
authorized by all necessary corporate action on the part of the Company and, to
our knowledge, do not require the consent or approval of any trustee or holder
of any Indebtedness or other obligation of the Company.


(4)            Neither the execution, delivery or performance by the Company of
the Loan Documents nor the consummation by the Company of the transactions
contemplated thereby, nor compliance by the Company with the provisions thereof,
conflicts or will conflict with, or results or will result in a breach or
contravention of any of the provisions of the Company’s Certificate of
Incorporation or Bylaws or any present federal law or law of the State of New
Jersey binding on the Company, or any indenture, mortgage, lease or any other
agreement or instrument known to us to which it or any of its Subsidiaries is
party or by which its property or the property of any of its Subsidiaries is
bound, or results or will result in the creation or imposition of any Lien
(other than liens expressly permitted by the Credit Agreement) upon any of its
property or the property of any of its Subsidiaries.


(5)            No Governmental Action related to energy, public utilities, the
environment or health and safety matters is required in connection with the
execution, delivery or performance by the Company of, or the consummation by the
Company of the transactions contemplated by, the Loan Documents.


(6)            Except as set forth in the Disclosure Documents, to our knowledge
there is no pending or threatened action, investigation or proceeding before any
court, governmental agency or arbitrator against or affecting the Company or any
of its Subsidiaries which (a) purports to affect the legality, validity or
enforceability of the Loan Documents or (b)(i) is reasonably likely to result in
a material adverse change to the Company and its Subsidiaries, taken as a whole,
or (ii) is reasonably likely to cause a material impairment to the ability of
the Company to perform any of its Obligations under the Loan Documents.


(7)            The Company is not an “investment company” or a company
“controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.


The opinions expressed herein are also subject to the following assumptions,
limitations, qualifications and exceptions:


 
G-2

--------------------------------------------------------------------------------

 


(a)           As to questions of fact, we have relied upon the accuracy and
validity of the representations and warranties of the Company in the Loan
Documents and have assumed the accuracy and validity of all records furnished to
us by the Company and the certificates from various public officials, and,
except as expressly noted herein, we have not made any independent investigation
or verification of such matters and no inference as to our knowledge of the
existence or absence of those facts should be drawn from our representation of
the Company.  In rendering the opinion expressed in paragraph 1 above, as to
corporate existence and good standing, we have relied solely upon a certificate
from the Treasurer of the State of New Jersey.


(b)           We have assumed the genuineness of all signatures (other than
those of the Company on the Loan Documents), the authenticity of all documents
submitted to us as originals, the conformity with originals of all documents
submitted to us as copies, the authenticity of certificates of public officials
and the due authorization, execution, delivery and performance of all documents
by all parties thereto (except the due authorization, execution and delivery by
the Company of the Loan Documents).


(c)           We have assumed that any action taken by the Lenders and the Agent
in connection with the performance or enforcement of the Loan Documents will be
lawful, commercially reasonable and taken in good faith, that the Lenders and
the Agent will seek to enforce their rights only in circumstances and in a
manner in which it is equitable and commercially reasonable to do so or
otherwise in accordance with applicable law.  We have assumed that the other
parties to the Loan Documents have the legal right, capacity and power to enter
into, enforce and perform all of their respective obligations under such
documents.  Furthermore, we have assumed that the Loan Documents to which the
Lenders or the Agent are signatories have been duly authorized by, and are valid
and binding upon, the Lenders and the Agent and enforceable against the Lenders
and the Agent in accordance with their respective terms.


(d)           Our opinions are subject to the effect on enforceability of
bankruptcy, insolvency, reorganization, arrangement, moratorium, fraudulent
transfer, fraudulent conveyance or similar laws now or hereafter in effect
relating to or affecting creditors’ rights generally.


(e)            Our opinions are subject to limitations on enforceability imposed
by general principles of equity, regardless of whether enforcement is considered
in proceedings at law or in equity, and the discretion of the court before which
any proceeding therefor may be brought.


(f)            Rights to indemnity may be limited by federal or state securities
laws or public policy.


(g)           The enforceability of provisions imposing penalties, forfeitures,
late payment fees or an increase in interest rate upon delinquency in payment or
the occurrence of a default may be limited in certain circumstances.


(h)           Enforceability of any provision requiring the payment of
attorneys’ fees may be subject to a court determination that such fees are
reasonable.


 
G-3

--------------------------------------------------------------------------------

 


(i)             Certain rights, remedies and waivers contained in the Loan
Documents may be rendered ineffective or may be limited by applicable law or
judicial decisions governing such provisions.


(j)             We express no opinion herein on the enforceability of any
provision relating to setoff, choice of law, consent to jurisdiction, service of
process or waiver of trial by jury or which require that provisions of the Loan
Documents may be amended or waived only in writing or pursuant to which the
Company is asked to waive rights granted to it under applicable law or which
purports to exculpate any party from its own negligent acts or limit any party
from certain liabilities.  We bring your attention to the fact that, under
applicable law, the Agent and the Lenders may be required to act in good faith
and in a commercially reasonable manner in exercising any of their respective
rights or remedies under the Loan Documents.


(k)            Our opinions set forth in paragraphs 4 and 5 above are based upon
our consideration of only those laws, statutes, rules and regulations which, in
our experience, are normally applicable to transactions of the sort contemplated
by the Loan Documents.


(l)             Whenever a statement herein is qualified by the phrase “to our
knowledge” or a similar statement, it is intended to indicate that, during the
course of our representation of the Company, no information that would give us
current actual knowledge of the inaccuracy of such statement has come to the
attention of the attorneys in this Firm who have rendered legal service in
connection with our representation of the Company described in the introductory
paragraph of this letter.  However, we have not undertaken an independent
investigation or review to determine the accuracy of any such statement, and any
limited inquiry undertaken by us during the preparation of this letter should
not be regarded as such an investigation or review.  No inference as to our
knowledge of any matters bearing on the accuracy of such statement should be
drawn from the fact of our representation of the Company.


Our opinion is restricted to laws of the State of New Jersey and the federal
laws of the United States.  In rendering the opinion set forth in paragraph 2,
we have assumed, without an independent investigation, that the substantive laws
of the State of New York purporting to govern the Loan Documents are the same as
those of the State of New Jersey, and we express no opinion as to whether such
assumption is reasonable or correct.


We are not expressing any opinion as to the effect of compliance by any Lender
with any state or federal laws or regulations applicable to the transactions
contemplated by the Credit Agreement because of the nature of any of its
businesses.


This opinion is limited to the specific issues addressed herein and is limited
in all respects to laws and interpretations thereof existing on the date
hereof.  We do not assume any obligation to update or supplement this opinion to
reflect, or otherwise advise you of, any facts or circumstances which may
hereafter come to our attention or any changes in facts, circumstances or law
which may hereafter occur.


 
G-4

--------------------------------------------------------------------------------

 


This opinion is furnished solely for your benefit in connection with matters
relating to the Credit Agreement and may not be used or relied upon by any other
person or for any other purpose without our prior written except that a copy of
this opinion letter may be delivered by you to any person who becomes a Lender
or a Participant pursuant to the provisions of the Loan Documents as if it had
been delivered to them on the date of this opinion.
 

 
Respectfully submitted,


 
G-5

--------------------------------------------------------------------------------

 
 
EXHIBIT H
ASSIGNMENT AND ACCEPTANCE


[Date]


Reference is made to the Five Year Revolving Credit Agreement dated as of August
__, 2006 (as the same may be amended, supplemented or otherwise modified in
accordance with its terms at any time and from time to time, the “Credit
Agreement”), by and among South Jersey Gas Company (the “Borrower”), the lenders
party thereto and Wachovia Bank, National Association as Administrative Agent
(the “Administrative Agent”).  Capitalized terms used and not defined herein
shall have the meanings assigned to them in the Credit Agreement.
 
                                                                      (the
“Assignor”) and
                                                                    (the
“Assignee”) agree as follows:


1.             The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, as of the Effective
Date (as defined below), a ____% interest (the “Assigned Interest”) in and to
all of the Assignor’s interests, rights and obligations under the Credit
Agreement, and the Assignor thereby retains ____% of its interest therein (the
“Retained Interest”).  This Assignment and Acceptance is entered pursuant to,
and authorized by, Section 9.09 of the Credit Agreement.


2.             The Assignor (a) represents that, as of the date hereof, (i) its
Commitment Percentage (without giving effect to assignments thereof which have
not yet become effective) under the Credit Agreement, and (ii) the outstanding
balance of its Loans (unreduced by any assignments thereof which have not yet
become effective) under the Credit Agreement, are each set forth in Section 2 of
the attached Schedule I; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Credit Agreement or any other instrument or document furnished
pursuant thereto, other than that the Assignor is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim; (c) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or its Subsidiaries or the performance or observance by the Borrower or
its Subsidiaries of any of their obligations under the Credit Agreement or any
other Credit Document; and (d) attaches the Notes held by the Assignor and
requests that the Administrative Agent exchange such Notes for new Notes payable
to the order of the Assignee in an amount equal to the Commitment assumed by the
Assignee pursuant hereto and to the Assignor in an amount equal to the
Commitment retained by the Assignor, if any, as specified on Schedule I.


 
H-1

--------------------------------------------------------------------------------

 


3.             The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.03 thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance; (c)
agrees that it will, independently and without reliance upon the Assignor or any
other Lender or the Administrative Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; (d)
confirms that it is an Eligible Assignee; (e) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Credit Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (f) agrees that it will perform in
accordance with their terms all the obligations which by the terms of the Credit
Agreement and the other Credit Documents are required to be performed by it as a
Lender; and (g) agrees that it will keep confidential all non-public information
with respect to the Borrower obtained pursuant to the Loan Documents in
accordance with Section 9.09(f) of the Credit Agreement.


4.             The effective date for this Assignment and Acceptance shall be as
set forth in Section 1 of the attached Schedule I (the “Effective
Date”).  Following the execution of this Assignment and Acceptance, it will be
delivered to the Administrative Agent for consent thereby and acceptance and
recording in the Register.


5.             Upon such consents, acceptance and recording, from and after the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and
the other Loan Documents to which Lenders are parties and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender under each such agreement, and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement and the other Loan
Documents.


6.             Upon such consents, acceptance and recording, from and after the
Effective Date, the Agent shall make all payments in respect of the interest
assigned hereby (including payments of principal, interest, fees and other
amounts) to the Assignee.  The Assignor and Assignee shall make all appropriate
adjustments in payments for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.


7.             THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 
H-2

--------------------------------------------------------------------------------

 


WITNESS the following signatures as of the ____ day of _________________,
_______.



 
ASSIGNOR:
                         
Commitment Percentage ____%
         
By:
     
Title:
                     
ASSIGNEE:
                         
Commitment Percentage ____%
         
By:
     
Title:
   



 
H-3

--------------------------------------------------------------------------------

 


Acknowledged and Consented to:1


SOUTH JERSEY GAS COMPANY




By:
     
Name:
     
Title:
     





Consented to and Accepted by:


WACHOVIA BANK, NATIONAL ASSOCIATION
  as Administrative Agent




By:
     
Name:
     
Title:
     

 
                                                                  
1 Consent of South Jersey Gas Company not required if an Event of Default shall
have occurred and be continuing.


 
H-4

--------------------------------------------------------------------------------

 


SCHEDULE I
to
Assignment and Acceptance


1.
Effective Date:
    ,                
2.
Assignor’s Interest
         
Prior to Assignment:
                       
(a)
Commitment Percentage
           
of Assignor
 
 
%                 
(b)
Outstanding balance
           
of Assignor’s Revolving Loans
  $                  
3.
Assigned Interest
         
(from Paragraph 1):
    %               
4.
Assignee’s Loans
         
After Effective Date:
                       
(a)
Outstanding balance of
           
Assignee’s Revolving
           
Loans (line 2(b) times line 3)
  $                  
5.
Retained Interest of Assignor after
         
Effective Date:
                       
(a)
Retained Interest (from Paragraph 1)
 
 
%                 
(b)
Outstanding balance of Assignor’s
           
Revolving Loans
           
(line 2(b) times line 5(a))
  $                  
6.
Payment Amounts
                       
(a)
Payable by Assignee to
           
Assignor
  $                    
(b)
Payable by Assignor to
           
Assignee
  $    



 
H-5

--------------------------------------------------------------------------------

 


EXHIBIT I
FORM OF COMPLIANCE CERTIFICATE


This Compliance Certificate (“Certificate”) is delivered to you by South Jersey
Gas Company, a New Jersey corporation (the “Borrower”), under Section 6.03 of
the Five Year Revolving Credit Agreement dated as of August __, 2006 (as the
same may be amended, supplemented or otherwise modified in accordance with its
terms at any time and from time to time, the “Credit Agreement”), by and among
the Borrower, the Lenders party thereto and Wachovia Bank, National Association
as Administrative Agent (the “Administrative Agent”).  Capitalized terms used
and not defined herein shall have the meanings assigned to them in the Credit
Agreement.


The undersigned officer of the Borrower, hereby certifies as of the date hereof
that he/she is the ________________ of the Borrower, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Banks and the
Administrative Agent on the behalf of the Borrower, and that:


[Use the following paragraph if this Certificate is delivered in connection with
the financial statements required by subsection 6.03(a) of the Credit
Agreement.]


1.           1.           Attached as Schedule 1 hereto are true and correct
copies of [the Borrower’s appropriately completed Form 10-Q] [(a) the
consolidated and consolidating balance sheet of the Borrower and its
Consolidated Subsidiaries as at the end of the fiscal quarter ended _________,
___, and (b) the consolidated and consolidating statements of income, retained
earnings and cash flows of the Borrower and its Consolidated Subsidiaries for
the period commencing at the end of the previous fiscal year and ending with the
end of such quarter,] and such statement[s] fairly present the financial
condition of the Borrower and its Consolidated Subsidiaries as at such date and
the results of operations of the Borrower and its Consolidated Subsidiaries for
the periods ended on such date, all in accordance with GAAP consistently
applied.


-or-


[Use the following paragraph if this Certificate is delivered in connection with
the financial statements required by subsection 6.03(b) of the Credit
Agreement.]


2.           1.           Attached as Schedule 1 hereto are true and correct
copies of (a) [the Borrower’s appropriately completed Form 10-K] [the annual
report for such fiscal year ending _______, ___, for the Borrower and its
Consolidated Subsidiaries, containing consolidated and consolidating financial
statements for such fiscal year], and (b) certification by, and accompanied by
an unqualified opinion of, independent public accountants, and such statement[s]
fairly present the financial condition of the Borrower and its Consolidated
Subsidiaries as at such date and the results of operations of the Borrower and
its Consolidated Subsidiaries for the periods ended on such date, all in
accordance with GAAP consistently applied.


 
I-1

--------------------------------------------------------------------------------

 


3.           2.           The undersigned has reviewed and is familiar with the
terms of the Credit Agreement and the other Loan Documents and has made, or has
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements.


[select one:]


4.           [3.           To the best of the undersigned’s knowledge, as of the
date hereof, no Default or Event of Default has occurred and is continuing.]


-or-


[3.           The following covenants or conditions have not been performed or
observed and the following is a list of each such Default and its nature and
status:]


5.           4.           The following financial covenant analysis as described
in Section 6.04 of the Credit Agreement, and other information set forth on
Schedule 2 attached hereto are true and accurate on and as of the date of this
Certificate.


IN WITNESS WHEREOF, the Borrower has caused this Compliance Certificate to be
executed and delivered and the certification and warranties contained herein to
be made by its duly authorized officer this _______ day of
________________________, 20___.





 
South Jersey Gas Company
                 
By:
     
Name:
     
Title:
   



 
I-2

--------------------------------------------------------------------------------

 


Schedule 2
to the Compliance Certificate


1.
Section 6.04 Consolidated Indebtedness to Consolidated Total Capitalization:




       
Actual
 
Indebtedness of Borrower and its Subsidiaries
                 
(A)
 
indebtedness for borrowed money:
  $                  
(B)
 
obligations evidenced by bonds, debentures, notes or other similar instruments:
  $                  
(C)
 
obligations to pay the deferred purchase price of property or services:
  $                  
(D)
 
obligations as lessee under leases which shall have been or should be, in
accordance with GAAP, recorded as capital leases:
  $                  
(E)
 
obligations as lessee under operating leases which have been recorded as
off-balance sheet liabilities:
  $                  
(F)
 
obligations under Hedging Obligations:
  $                  
(G)
 
reimbursement obligations (contingent or otherwise) in respect of outstanding
letters of credit:
  $                  
(H)
 
indebtedness of the type referred to in clauses (A) through (F) above secured by
(or for which the holder of such indebtedness has an existing right, contingent
or otherwise, to be secured by) any lien or encumbrance on, or security interest
in, property (including, without limitation, accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness:
  $                  
(I)
 
obligations under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to in clauses (A) through (H) above, inclusive:
  $    



 
I-3

--------------------------------------------------------------------------------

 



       
Actual
             
(J)
 
Sum of (A) through (I), inclusive:
  $                  
Consolidated Total Capitalization of Borrower and its Subsidiaries
               
(K)
 
Total Indebtedness of Borrower and Subsidiaries from line (J) above:
  $                  
(L)
 
Capital Stock (excluding treasury stock and capital stock subscribed for an
unissued)
  $                  
(M)
 
surplus (including earned surplus, capital surplus, translation adjustment and
the balance of the current profit and loss account not transferred to surplus)
  $                  
(N)
 
Sum of (K) through (M), inclusive:
  $                  
Consolidated Indebtedness to Consolidated Total Capitalization
                     
Ratio of (J) to (N):
                     
Must not be more than:
    0.65                
Compliant:  ____Yes _____No
       

 
 
I-4

--------------------------------------------------------------------------------

 


EXHIBIT J


EXTENSION LETTER


[Date]
Wachovia Bank, National Association
  as Administrative Agent
One Wachovia Center
201 South College Street
Charlotte, North Carolina 28288-0680
Attn:  Syndication Agency Services


Ladies and Gentlemen:




This Extension Letter is given under and pursuant to Section 2.18(a) of the Five
Year Revolving Credit Agreement (as the same may be amended, supplemented or
otherwise modified in accordance with its terms at any time and from time to
time, the “Credit Agreement”) dated as of August __, 2006, by and among South
Jersey Gas Company, a New Jersey corporation, the lenders parties thereto and
Wachovia Bank, National Association, as Administrative Agent.  Capitalized terms
used and not defined herein shall have the meanings assigned to them in the
Credit Agreement.


The Borrower requests that the Lenders extend the Stated Termination Date to
__________ ____, 20__, which is one year after the now existing Stated
Termination Date (the “Extension”); provided that such shall only take effect if
Lenders holding at least 51% of the aggregate Commitments as of fifteen days
after the date hereof advise the Administrative Agent as required under Section
2.18(b) of their agreement to participate in the Extension.


Pursuant to Section 2.18(e), the Borrower hereby represents and warrants that on
the date such Extension is effective (both before and after the effectiveness of
such Extension):


(i)             The representations and warranties contained in Section 5.01 of
the Credit Agreement are true and correct; and


(ii)            No event has occurred and is continuing, or would result from
such Extension of the Stated Termination Date which constitutes a Default or an
Event of Default.


Unless the Borrower shall have previously advised the Administrative Agent in
writing that one or more of the statements contained in clauses (i) and (ii)
above are not true and correct the Borrower shall be deemed to have represented
and warranted, on the date such Extension is effective, that the above
statements are true.


[signature on the following page]


 
J-1

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower has caused this Extension Letter to be executed
and delivered and the certification and warranties contained herein to be made
by its duly authorized officer this _______ day of ________________________,
20___.





  South Jersey Gas Company                  
By:
       
Name:
     
Title:
 



 
J-2

--------------------------------------------------------------------------------

 


SCHEDULE I
LENDERS AND APPLICABLE LENDING OFFICES,
COMMITMENTS AND
INITIAL COMMITMENT PERCENTAGES



 



Lender and Applicable
Lending Office
   
Commitment
   
Initial Commitment Percentage
 
Wachovia Bank, National Association
One Wachovia Center
201 South College Street
Charlotte, North Carolina 28288-0680
Attn: Agency Services
Telephone:  (704) 374-2698
Facsimile:   (704) 383-0288
    $ 22,000,000.00       22 %
Citizens Bank of Pennsylvania
CML Operations
RDC 160
One Citizens Drive
Riverside, Rhode Island  19103
Attn: Karen Hazard
Telephone: 401-734-5297
Facsimile: 401-734-5385
    $ 15,000,000.00       15 %
JP Morgan Chase Bank
695 Route 46 West
Fairfield, New Jersey 07004
Attn:  Alice Shanahan
Telephone:  (973) 439-5034
Facsimile:   (973) 439-5014
    $ 15,000,000.00       15 %
PNC Bank, National Association
500 First Avenue
Pittsburgh, Pennsylvania  15219
Attn: Marc Accamando
Telephone: (412) 768-7647
Facsimile: (412) 768-4586
    $ 15,000,000.00       15 %
The Bank of New York
One Wall Street, 19th Floor
New York, New York 10286
Attn:  Lisa Williams
Telephone:  (212) 635-7535
Facsimile:   (212) 635-7552
    $ 11,000,000.00       11 %
Commerce Bank, N.A.
1701 Route 70 East
Cherry Hill, NJ 08034
Attn:  Daniel R, Vereb, VP
Telephone:  (856) 751-4296
Facsimile:  (856) 751- 6884
    $ 11,000,000.00       11 %
Bank of America, N.A.
GCIB Credit Services
70 Batterson Park
Farmington, CT 06032
Attn:  Elaine V. Davis
Telephone:  (860) 409.5886
Facsimile:  (617) 310-2713
    $ 11,000,000.00       11 %



 
I-1

--------------------------------------------------------------------------------

 


SCHEDULE II
OWNERSHIP



           
Ownership
 
Classification
Entity Name
   
Owner
   
Interest
 
of Interest
                 
South Jersey Gas Company
   
South Jersey Industries, Inc.
      100 %
Common Equity



 
II-1

--------------------------------------------------------------------------------

 


SCHEDULE III


EXISTING LETTERS OF CREDIT




None.


 
III-1

--------------------------------------------------------------------------------

 


SCHEDULE IV


FIRST MORTGAGE NOTES


First Mortgage Bonds
Principal Outstanding as of
August 3, 2006
8.19%
Series due 2007
$2,270
6.12%
Series due 2010
10,000
6.74%
Series due 2011
10,000
6.57%
Series due 2011
15,000
4.46%
Series due 2013
10,500
5.027%
Series due 2013
14,500
4.52%
Series due 2014
11,000
5.115%
Series due 2014
10,000
6.50%
Series due 2016
  9,950
4.60%
Series due 2016
17,000
4.657%
Series due 2017
15,000
7.97%
Series due 2018
10,000
7.125%
Series due 2018
20,000
7.7%
Series due 2027
35,000
5.55%
Series due 2033
32,000
5.387%
Series due 2015
10,000
5.437%
Series due 2016
10,000
5.587%
Series due 2019
10,000
6.213%
Series due 2034
10,000
5.45%
Series due 2035
10,000
Variable Rate
Series due 2036
25,000



 
IV-1

--------------------------------------------------------------------------------